Exhibit 10.1

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of June 28, 2007

by and among

SL GREEN OPERATING PARTNERSHIP, L.P.,

as Borrower

SL GREEN REALTY CORP.,

as Parent,

WACHOVIA CAPITAL MARKETS, LLC

and

KEYBANC CAPITAL MARKETS,

as Co-Lead Arrangers
and Book Managers,

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Administrative Agent,

KEYBANK NATIONAL ASSOCIATION,

as Syndication Agent,

Each of
EUROHYPO AG, NEW YORK BRANCH
and
ING REAL ESTATE FINANCE (USA) LLC

as Co-Documentation Agents,

and

THE FINANCIAL INSTITUTIONS INITIALLY SIGNATORY HERETO
AND THEIR ASSIGNEES PURSUANT TO SECTION 12.5.,

as Lenders


--------------------------------------------------------------------------------


TABLE OF CONTENTS

Article I. Definitions

 

1

Section 1.1. Definitions

 

1

Section 1.2. General; References to Times

 

29

Section 1.3. Financial Attributes of Non-Wholly Owned Subsidiaries

 

30

Article II. Credit Facility

 

30

Section 2.1. Revolving Loans

 

30

Section 2.2. Bid Rate Loans

 

31

Section 2.3. Swingline Loans

 

35

Section 2.4. Letters of Credit

 

37

Section 2.5. Rates and Payment of Interest on Loans

 

41

Section 2.6. Number of Interest Periods

 

42

Section 2.7. Repayment of Loans

 

43

Section 2.8. Prepayments

 

43

Section 2.9. Continuation

 

43

Section 2.10. Conversion

 

44

Section 2.11. Notes

 

44

Section 2.12. Voluntary Reductions of the Commitment

 

45

Section 2.13. Extension of Termination Date

 

45

Section 2.14. Expiration or Maturity Date of Letters of Credit Past Termination
Date

 

45

Section 2.15. Amount Limitations

 

46

Section 2.16. Increase of Commitments

 

46

Article III. Payments, Fees and Other General Provisions

 

47

Section 3.1. Payments

 

47

Section 3.2. Pro Rata Treatment

 

47

Section 3.3. Sharing of Payments, Etc.

 

48

Section 3.4. Several Obligations

 

48

Section 3.5. Minimum Amounts

 

49

Section 3.6. Fees

 

49

Section 3.7. Computations

 

50

Section 3.8. Usury

 

51

Section 3.9. Agreement Regarding Interest and Charges

 

51

Section 3.10. Statements of Account

 

51

Section 3.11. Defaulting Lenders

 

51

Section 3.12. Taxes

 

53

Article IV. Yield Protection, Etc.

 

54

Section 4.1. Additional Costs; Capital Adequacy

 

54

Section 4.2. Suspension of LIBOR Loans

 

56

Section 4.3. Illegality

 

56

Section 4.4. Compensation

 

56

Section 4.5. Affected Lenders

 

57

 

i


--------------------------------------------------------------------------------


 

Section 4.6. Treatment of Affected Loans

 

57

Section 4.7. Change of Lending Office

 

58

Section 4.8. Assumptions Concerning Funding of LIBOR Loans

 

58

Article V. Conditions Precedent

 

59

Section 5.1. Initial Conditions Precedent

 

59

Section 5.2. Conditions Precedent to All Loans and Letters of Credit

 

62

Article VI. Representations and Warranties

 

62

Section 6.1. Representations and Warranties

 

62

Section 6.2. Survival of Representations and Warranties, Etc.

 

68

Article VII. Affirmative Covenants

 

68

Section 7.1. Preservation of Existence and Similar Matters

 

68

Section 7.2. Compliance with Applicable Law and Material Contracts

 

69

Section 7.3. Maintenance of Property

 

69

Section 7.4. Conduct of Business

 

69

Section 7.5. Insurance

 

69

Section 7.6. Payment of Taxes and Claims

 

69

Section 7.7. Visits and Inspections

 

70

Section 7.8. Use of Proceeds; Letters of Credit

 

70

Section 7.9. Environmental Matters

 

70

Section 7.10. Books and Records

 

71

Section 7.11. Further Assurances

 

71

Section 7.12. New Guarantors

 

71

Section 7.13. REIT Status

 

72

Section 7.14. Exchange Listing

 

72

Article VIII. Information

 

72

Section 8.1. Quarterly Financial Statements

 

72

Section 8.2. Year-End Statements

 

73

Section 8.3. Compliance Certificate; Other Reports

 

73

Section 8.4. Other Information

 

74

Section 8.5. Electronic Delivery

 

76

Section 8.6. Public/Private Information

 

77

Article IX. Negative Covenants

 

77

Section 9.1. Financial Covenants

 

77

Section 9.2. Restricted Payments

 

78

Section 9.3. Indebtedness

 

79

Section 9.4. Certain Permitted Investments

 

79

Section 9.5. Investments Generally

 

80

Section 9.6. Liens; Negative Pledges; Other Matters

 

80

Section 9.7. Merger, Consolidation, Sales of Assets and Other Arrangements

 

81

Section 9.8. Fiscal Year

 

82

Section 9.9. Modifications to Material Contracts

 

82

 

ii


--------------------------------------------------------------------------------


 

Section 9.10. Modifications of Organizational Documents

 

82

Section 9.11. Transactions with Affiliates

 

82

Section 9.12. ERISA Exemptions

 

83

Section 9.13. Reckson Limitations

 

83

Article X. Default

 

84

Section 10.1. Events of Default

 

84

Section 10.2. Remedies Upon Event of Default

 

87

Section 10.3. Allocation of Proceeds

 

88

Section 10.4. Collateral Account

 

89

Section 10.5. Performance by Agent

 

90

Section 10.6. Rights Cumulative

 

90

Section 10.7. Rescission of Acceleration by Requisite Lenders

 

91

Article XI. The Agent

 

91

Section 11.1. Authorization and Action

 

91

Section 11.2. Agent’s Reliance, Etc.

 

92

Section 11.3. Notice of Defaults

 

92

Section 11.4. Wachovia as Lender

 

93

Section 11.5. Approvals of Lenders

 

93

Section 11.6. Lender Credit Decision, Etc.

 

93

Section 11.7. Indemnification of Agent

 

94

Section 11.8. Successor Agent

 

95

Section 11.9. Titled Agents

 

95

Article XII. Miscellaneous

 

96

Section 12.1. Notices

 

96

Section 12.2. Expenses

 

97

Section 12.3. Setoff

 

98

Section 12.4. Litigation; Jurisdiction; Other Matters; Waivers

 

98

Section 12.5. Successors and Assigns

 

99

Section 12.6. Amendments

 

103

Section 12.7. Nonliability of Agent and Lenders

 

105

Section 12.8. Confidentiality

 

105

Section 12.9. Indemnification

 

106

Section 12.10. Termination; Survival

 

108

Section 12.11. Severability of Provisions

 

108

Section 12.12. GOVERNING LAW

 

108

Section 12.13. Patriot Act

 

108

Section 12.14. Counterparts

 

109

Section 12.15. Obligations with Respect to Loan Parties

 

109

Section 12.16. Limitation of Liability

 

109

Section 12.17. Entire Agreement

 

109

Section 12.18. Construction

 

109

Section 12.19. New York Mortgages

 

110

Section 12.20. 1221 Avenue of the Americas

 

111

Section 12.21. No Novation; Effect of Amendment and Restatement

 

111

 

iii


--------------------------------------------------------------------------------


 

SCHEDULE 1

Commitments

 

 

SCHEDULE 1.1.(A)

List of Loan Parties

 

 

SCHEDULE 1.1.(B)

List of New York Mortgages

 

 

SCHEDULE 6.1.(b)

Ownership Structure

 

 

SCHEDULE 6.1.(f)

Title to Properties; Liens

 

 

SCHEDULE 6.1.(g)

Indebtedness and Guaranties

 

 

SCHEDULE 6.1.(h)

Material Contracts

 

 

SCHEDULE 6.1.(i)

Litigation

 

 

SCHEDULE 6.1.(y)

Eligible and Identified Assets

 

 

 

 

 

 

EXHIBIT A

Form of Assignment and Acceptance Agreement

 

 

EXHIBIT B

Form of Designation Agreement

 

 

EXHIBIT C

Form of Notice of Borrowing

 

 

EXHIBIT D

Form of Notice of Continuation

 

 

EXHIBIT E

Form of Notice of Conversion

 

 

EXHIBIT F

Form of Notice of Swingline Borrowing

 

 

EXHIBIT G

Form of Swingline Note

 

 

EXHIBIT H

Form of Bid Rate Quote Request

 

 

EXHIBIT I

Form of Bid Rate Quote

 

 

EXHIBIT J

Form of Bid Rate Quote Acceptance

 

 

EXHIBIT K

Form of Revolving Note

 

 

EXHIBIT L

Form of Bid Rate Note

 

 

EXHIBIT M

Form of Opinion of Counsel

 

 

EXHIBIT N

Form of Compliance Certificate

 

 

EXHIBIT O

Form of Guaranty

 

 

EXHIBIT P

Form of Pledge Agreement

 

 

 

iv


--------------------------------------------------------------------------------


THIS AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated as of
June 28, 2007 by and among SL GREEN OPERATING PARTNERSHIP, L.P., a limited
partnership formed under the laws of the State of Delaware (the “Borrower”), SL
GREEN REALTY CORP., a corporation formed under the laws of the State of Maryland
(the “Parent”), WACHOVIA CAPITAL MARKETS, LLC and KEYBANC CAPITAL MARKETS, as
Co-Lead Arrangers and Book Managers (each a “Co-Lead Arranger” and “Book
Manager”), WACHOVIA BANK, NATIONAL ASSOCIATION, as Agent, KEYBANK NATIONAL
ASSOCIATION, as Syndication Agent (the “Syndication Agent”), each of EUROHYPO
AG, NEW YORK BRANCH and ING REAL ESTATE FINANCE (USA) LLC as Co-Documentation
Agents (each a “Co-Documentation Agent”), and each of the financial institutions
initially a signatory hereto together with their assignees pursuant to
Section 12.5.(b).

WHEREAS, certain of the Lenders and other financial institutions (who were
“Lenders” under the Existing Credit Agreement) have made available to Borrower a
revolving credit facility in the amount of $800,000,000, including a
$125,000,000 letter of credit subfacility and a $50,000,000 swingline
subfacility, on the terms and conditions contained in that certain Credit
Agreement dated as of September 29, 2005 (as amended and in effect immediately
prior to the date hereof, the “Existing Credit Agreement”) by and among the
Borrower, the Parent, such Lenders, certain other financial institutions (who
were “Lenders” under the Existing Credit Agreement), the Agent and the other
parties thereto; and

WHEREAS, the Agent and the Lenders desire to amend and restate the terms of the
Existing Credit Agreement to make available to the Borrower a revolving credit
facility in the initial amount of $1,250,000,000, which will include a
$150,000,000 letter of credit subfacility and a $100,000,000 swingline
subfacility, on the terms and conditions contained herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
that the Existing Credit Agreement is amended and restated in its entirety as
follows:

ARTICLE I. DEFINITIONS

Section 1.1.  Definitions.

In addition to terms defined elsewhere herein, the following terms shall have
the following meanings for the purposes of this Agreement:

“1031 Property” means property held by a “qualified intermediary” (a “QI”) or an
“exchange accommodation titleholder” (an “EAT”) (or in either case, by one or
more Wholly Owned Subsidiaries thereof, singly or as tenants in common) which is
a single purpose entity and has entered into an “exchange agreement” or a
“qualified exchange accommodation agreement” with the Borrower or a Guarantor in
connection with the acquisition of such property by the Borrower or a Subsidiary
pursuant to, and qualifying for tax treatment under, Section 1031 of the
Internal Revenue Code.

1


--------------------------------------------------------------------------------


“1221 Avenue of the Americas” means the Property owned by Rock-Green, Inc. and
located at 1221 Avenue of the Americas, New York, New York.

“Absolute Rate” has the meaning given that term in Section 2.2.(c)(ii)(C).

“Absolute Rate Auction” means a solicitation of Bid Rate Quotes setting forth
Absolute Rates pursuant to Section 2.2.

“Absolute Rate Loan” means a Bid Rate Loan, the interest rate on which is
determined on the basis of an Absolute Rate pursuant to an Absolute Rate
Auction.

“Accession Agreement” means an Accession Agreement substantially in the form of
Annex I to the Guaranty.

“Additional Costs” has the meaning given that term in Section 4.1.

“Adjusted EBITDA” means, for any given period, (a) the EBITDA of the Parent and
its Subsidiaries determined on a consolidated basis for such period, minus
(b) Capital Reserves.

“Adjusted LIBOR” means, with respect to each Interest Period for any LIBOR Loan,
the rate obtained by dividing (a) LIBOR for such Interest Period by (b) a
percentage equal to 1 minus the stated maximum rate (stated as a decimal) of all
reserves, if any, required to be maintained with respect to Eurocurrency funding
(currently referred to as “Eurocurrency liabilities”) as specified in
Regulation D of the Board of Governors of the Federal Reserve System (or against
any other category of liabilities which includes deposits by reference to which
the interest rate on LIBOR Loans is determined or any applicable category of
extensions of credit or other assets which includes loans by an office of any
Lender outside of the United States of America to residents of the United States
of America). Any change in such maximum rate shall result in a change in
Adjusted LIBOR on the date on which such change in such maximum rate becomes
effective.

“Administrative Details Form” means an Administrative Details Reply Form in a
form supplied by the Agent to the Lenders from time to time.

“Affiliate” means any Person (other than the Agent or any Lender): (a) directly
or indirectly controlling, controlled by, or under common control with, the
Borrower; (b) directly or indirectly owning or holding five percent (5.0%) or
more of any Equity Interest in the Borrower; or (c) five percent (5.0%) or more
of whose voting stock or other Equity Interest is directly or indirectly owned
or held by the Borrower.  For purposes of this definition, “control” (including
with correlative meanings, the terms “controlling”, “controlled by” and “under
common control with”) means the possession directly or indirectly of the power
to direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities or by contract or otherwise. 
The Affiliates of a Person shall include any officer or director of such
Person.  In no event shall the Agent or any Lender be deemed to be an Affiliate
of the Borrower.

2


--------------------------------------------------------------------------------


“Agent” means Wachovia Bank, National Association, as contractual representative
for the Lenders under the terms of this Agreement, and any of its successors.

“Agreement Date” means the date as of which this Agreement is dated.

“Applicable Law” means all applicable provisions of constitutions, statutes,
laws, rules, regulations and orders of all governmental bodies and all orders
and decrees of all courts, tribunals and arbitrators.

“Applicable Margin” means:

(a)           prior to the Investment Grade Rating Date, the percentage rate set
forth below corresponding to the ratio of Senior Indebtedness to Total Asset
Value as determined in accordance with Section 9.1. in effect at such time:

Level

 

Senior Indebtedness to
Total Asset Value

 

Applicable Margin for
LIBOR Loans

 

Applicable Margin for
Base Rate Loans

 

1

 

< 0.35 to 1.00

 

0.70 %

 

0.0 %

 

2

 

³ 0.35 to 1.00 and < 0.45 to 1.00

 

0.80 %

 

0.0 %

 

3

 

³ 0.45 to 1.00 and < 0.55 to 1.00

 

0.90 %

 

0.0 %

 

4

 

³ 0.55 to 1.00

 

1.10 %

 

0.10 %

 

 

The Applicable Margin shall be determined by the Agent from time to time, based
on the ratio of Senior Indebtedness to Total Asset Value as set forth in the
Compliance Certificate most recently delivered by the Borrower pursuant to
Section 8.3.  Any adjustment to the Applicable Margin shall be effective (a) in
the case of a Compliance Certificate delivered in connection with quarterly
financial statements of the Parent delivered pursuant to Section 8.1., as of the
date 50 days following the end of the last day of the applicable fiscal quarter
covered by such Compliance Certificate, (b) in the case of a Compliance
Certificate delivered in connection with annual financial statements of the
Parent delivered pursuant to Section 8.2., as of the date 95 days following the
end of the last day of the applicable fiscal year covered by such Compliance
Certificate, and (c) in the case of any other Compliance Certificate, as of the
date 5 Business Days following the Agent’s request for such Compliance
Certificate.  If the Borrower fails to deliver a Compliance Certificate pursuant
to Section 8.3., the Applicable Margin shall equal the percentages corresponding
to Level 4 until the date of the delivery of the required Compliance
Certificate.  As of the Agreement Date, and thereafter until changed as provided
above, the Applicable Margin is determined based on Level 2; and

(b)           on and at all times after the Investment Grade Rating Date, the
percentage per annum determined, at any time, based on the range into which the
Parent’s Credit Rating then falls, in accordance with the levels in  the table
set forth below (each a “Level”).  Any change in the Parent’s Credit Rating
which would cause it to move to a different Level in such table shall effect a
change in the Applicable Margin on the Business Day on which such change
occurs.  During any period that the Parent has received Credit Ratings that are
not equivalent, the Applicable Margin shall be determined by the higher of such
two Credit Ratings.  During any period after the Investment Grade Rating Date
for which the Parent has received a Credit Rating from only one Rating Agency,
then the Applicable Margin shall be determined based on such

3


--------------------------------------------------------------------------------


Credit Rating.  During any period after the Investment Grade Rating Date for
which the Parent has not received a Credit Rating from either Rating Agency,
then the Applicable Margin shall be determined based on Level 5.


Level

 

Credit Rating
(S&P/Moody’s)

 

Applicable Margin for
LIBOR Loans

 

Applicable Margin for 
Base Rate Loans

 

1

 

A-/A3

 

0.35

%

0.0

%

2

 

BBB+/Baa1

 

0.40

%

0.0

%

3

 

BBB/Baa2

 

0.50

%

0.0

%

4

 

BBB-/Baa3

 

0.675

%

0.0

%

5

 

< BBB-/Baa3

 

1.00

%

0.20

%

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an affiliate of a Lender or (c) an entity or an affiliate of an entity that
administers or manages a Lender.

“Assignee” has the meaning given that term in Section 12.5.(b).

“Assignment and Acceptance Agreement” means an Assignment and Acceptance
Agreement among a Lender, an Assignee and the Agent, substantially in the form
of Exhibit A.

“Base Rate” means the per annum rate of interest equal to the greater of (a) the
Prime Rate or (b) the Federal Funds Rate plus one-half of one percent (0.5%).
Any change in the Base Rate resulting from a change in the Prime Rate or the
Federal Funds Rate shall become effective as of 12:01 a.m. on the Business Day
on which each such change occurs.  The Base Rate is a reference rate used by the
Lender acting as the Agent in determining interest rates on certain loans and is
not intended to be the lowest rate of interest charged by the Lender acting as
the Agent or any other Lender on any extension of credit to any debtor.

“Base Rate Loan” means a Revolving Loan bearing interest at a rate based on the
Base Rate.

“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.

“Bid Rate Borrowing” has the meaning given that term in Section 2.2.(b).

“Bid Rate Loan” means a loan made by a Lender under Section 2.2.

“Bid Rate Note” has the meaning given that term in Section 2.11.(b).

“Bid Rate Quote” means an offer in accordance with Section 2.2.(c) by a Lender
to make a Bid Rate Loan with one single specified interest rate.

“Bid Rate Quote Request” has the meaning given that term in Section 2.2.(b).

4


--------------------------------------------------------------------------------


“Borrower” has the meaning set forth in the introductory paragraph hereof and
shall include the Borrower’s successors and permitted assigns.

“Business Day” means (a) any day other than a Saturday, Sunday or other day on
which banks in Charlotte, North Carolina or New York, New York are authorized or
required to close and (b) with reference to a LIBOR Loan or LIBOR Margin Loan,
any such day that is also a day on which dealings in Dollar deposits are carried
out in the London interbank market.

“Capital Reserves” means, for any period and with respect to a Property, an
amount equal to (a) $0.30 per square foot times (b) a fraction, the numerator of
which is the number of days in such period and the denominator of which is 365.
Any portion of a Property leased under a ground lease to a third party that owns
the improvements on such portion of such Property shall not be included in
determinations of Capital Reserves. If the term Capital Reserves is used without
reference to any specific Property, then the amount shall be determined on an
aggregate basis with respect to all Properties of the Parent and its
Subsidiaries.

“Capitalization Rate” means for any fiscal period ending (a) on or before
June 30, 2009, five and one-quarter of one percent (5.25%), and (b) at any time
thereafter, six and one-quarter of one percent (6.25%).

“Capitalized Lease Obligation” means an obligation under a lease that is
required to be capitalized for financial reporting purposes in accordance with
GAAP.  The amount of a Capitalized Lease Obligation is the capitalized amount of
such obligation as would be required to be reflected on a balance sheet of the
applicable Person prepared in accordance with GAAP as of the applicable date.

“Cash Equivalents” means: (a) securities issued, guaranteed or insured by the
United States of America or any of its agencies with maturities of not more than
one year from the date acquired; (b) certificates of deposit with maturities of
not more than one year from the date acquired issued by a United States federal
or state chartered commercial bank of recognized standing, or a commercial bank
organized under the laws of any other country which is a member of the
Organization for Economic Cooperation and Development, or a political
subdivision of any such country, acting through a branch or agency, which bank
has capital and unimpaired surplus in excess of $500,000,000 and which bank or
its holding company has a short-term commercial paper rating of at least A-2 or
the equivalent by S&P or at least P-2 or the equivalent by Moody’s; (c) reverse
repurchase agreements with terms of not more than seven days from the date
acquired, for securities of the type described in clause (a) above and entered
into only with commercial banks having the qualifications described in
clause (b) above; (d) commercial paper issued by any Person incorporated under
the laws of the United States of America or any state thereof and rated at least
A-2 or the equivalent thereof by S&P or at least P-2 or the equivalent thereof
by Moody’s, in each case with maturities of not more than one year from the date
acquired; and (e) investments in money market funds registered under the
Investment Company Act of 1940, as amended, which have net assets of at least
$500,000,000 and at least 85% of whose assets consist of securities and other
obligations of the type described in clauses (a) through (d) above.

5


--------------------------------------------------------------------------------


“Collateral Account” means a special interest bearing deposit account or
securities account maintained by, or on behalf of, the Agent and under its sole
dominion and control.

“Commitment” means, as to each Lender (other than the Swingline Lender), such
Lender’s obligation (a) to make Revolving Loans pursuant to Section 2.1., (b) to
issue (in the case of the Lender then acting as Agent) or participate in (in the
case of the other Lenders) Letters of Credit pursuant to Section 2.4.(a) and
2.4.(i), respectively (but in the case of the Lender acting as the Agent,
excluding the aggregate amount of participations in the Letters of Credit held
by the other Lenders), and (c) to participate in Swingline Loans pursuant to
Section 2.3.(e), in each case, in an amount up to, but not exceeding, the amount
set forth for such Lender on Schedule I as such Lender’s “Commitment” or as set
forth in the applicable Assignment and Acceptance Agreement, as the same may be
reduced from time to time pursuant to Section 2.12. or increased or reduced as
appropriate to reflect any assignments to or by such Lender effected in
accordance with Section 12.5.

“Commitment Percentage” means, as to each Lender, the ratio, expressed as a
percentage, of (a) the amount of such Lender’s Commitment to (b) the aggregate
amount of the Commitments of all Lenders; provided, however, that if at the time
of determination the Commitments have terminated or been reduced to zero, the
“Commitment Percentage” of each Lender shall be the Commitment Percentage of
such Lender in effect immediately prior to such termination or reduction.

“Compliance Certificate” has the meaning given that term in Section 8.3.

“Construction-in-Process” means cash expenditures for land and improvements
(including indirect costs internally allocated and development costs) determined
in accordance with GAAP on all Properties that are under development or are
scheduled to commence development within twelve months from any date of
determination.

“Construction Budget” means the fully-budgeted costs for the acquisition and
construction of a given parcel of real property (including, without limitation,
the cost of acquiring such parcel of real property, reserves for construction
interest and operating deficits, tenant improvements, leasing commissions, and
infrastructure costs) as reasonably determined by the Parent in good faith.

“Continue”, “Continuation” and “Continued” each refers to the continuation of a
LIBOR Loan from one Interest Period to another Interest Period pursuant to
Section 2.9.

“Convert”, “Conversion” and “Converted” each refers to the conversion of a
Revolving Loan of one Type into a Revolving Loan of another Type pursuant to
Section 2.10.

“Credit Event” means any of the following: (a) the making (or deemed making) of
any Loan, (b) the Continuation of a LIBOR Loan, (c) the Conversion of a Base
Rate Loan into a LIBOR Loan, and (d) the issuance of a Letter of Credit.

6


--------------------------------------------------------------------------------


“Credit Rating” means the rating assigned by a Rating Agency to the senior
unsecured long term Indebtedness of a Person.

“Default” means any of the events specified in Section 10.1., whether or not
there has been satisfied any requirement for the giving of notice, the lapse of
time, or both.

“Defaulting Lender” has the meaning given that term in Section 3.11.

“Derivatives Contract” means any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement.  Not in limitation of the
foregoing, the term “Derivatives Contract” includes any and all transactions of
any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement, including any such
obligations or liabilities under any such master agreement.

“Derivatives Termination Value” means, in respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Derivatives Contracts, (a) for any date on or
after the date such Derivatives Contracts have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a) the amount(s)
determined as the mark-to-market value(s) for such Derivatives Contracts, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Derivatives Contracts
(which may include any Lender).

“Designated Lender” means a special purpose corporation which is sponsored by a
Lender, that is engaged in making, purchasing or otherwise investing in
commercial loans in the ordinary course of its business and that issues (or the
parent of which issues) commercial paper rated at least P-1 (or the then
equivalent grade) by Moody’s or A-1 (or the then equivalent grade) by S&P that,
in either case, (a) is organized under the laws of the United States of America
or any state thereof, (b) shall have become a party to this Agreement pursuant
to Section 12.5.(e) and (c) is not otherwise a Lender.

“Designated Lender Note” means a Bid Rate Note of the Borrower evidencing the
obligation of the Borrower to repay Bid Rate Loans made by a Designated Lender.

“Designating Lender” has the meaning given that term in Section 12.5.(h).

7


--------------------------------------------------------------------------------


“Designation Agreement” means a Designation Agreement between a Lender and a
Designated Lender and accepted by the Agent, substantially in the form of
Exhibit B or such other form as may be agreed to by such Lender, such Designated
Lender and the Agent.

“Development Property” means a Property (a) currently under development and on
which the improvements (other than tenant improvements on unoccupied space)
related to the development have not been completed or (b) on which the
development of all such improvements (other than tenant improvements on
unoccupied space) has been completed for a period not in excess of 18 months.

“Dollars” or “$” means the lawful currency of the United States of America.

“EAT” has the meaning given that term in the definition of 1031 Property.

“EBITDA” means, with respect to a Person for any period (without duplication),
net income (loss) of such Person for such period determined on a consolidated
basis, exclusive of the following (but only to the extent included in
determination of such net income (loss)) (a) depreciation and amortization;
(b) Interest Expense; (c) income tax expense; and (d) extraordinary or
non-recurring gains and losses.  EBITDA shall be adjusted to remove any impact
from straight line rent leveling adjustments required under GAAP and
amortization of intangibles pursuant to Statement of Financial Accounting
Standards number 141.

“Effective Date” means the later of: (a) the Agreement Date; and (b) the date on
which all of the conditions precedent set forth in Section 5.1. shall have been
fulfilled or waived in writing by the Requisite Lenders.

“Eligible 1031 Property” means a 1031 Property which satisfies all of the
following requirements: (a) such 1031 Property is fully developed as an office
property; (b) the Borrower or a Subsidiary leases such 1031 Property from the
applicable QI or EAT (or Wholly Owned Subsidiary(ies) thereof, as applicable)
and the Borrower or a Subsidiary manages such 1031 Property; (c) the Borrower or
a Subsidiary is obligated to purchase such 1031 Property (or Wholly Owned
Subsidiary(ies) of the applicable QI or EAT that owns such 1031 Property) from
the applicable QI or EAT and the applicable QI or EAT is obligated to sell such
1031 Property (or Wholly Owned Subsidiary(ies) thereof that owns such 1031
Property, as applicable) to the Borrower or a Subsidiary; (d) the applicable QI
or EAT (or Wholly Owned Subsidiary(ies) thereof that owns such 1031 Property, as
applicable) acquired such 1031 Property with the proceeds of a loan made by the
Borrower or a Guarantor which loan is secured either by a Mortgage on such 1031
Property or a pledge of all of the Equity Interests of the applicable QI or EAT
(or Wholly Owned Subsidiary(ies) thereof that owns such 1031 Property, as
applicable); (e) neither such 1031 Property, nor any interest of the Borrower or
any Subsidiary therein, is subject to any Lien (other than (i) Permitted Liens
of the types described in clauses (a) through (e) of the definition of Permitted
Liens and (ii) the Lien of a Mortgage or pledge referred to in the immediately
preceding clause (d)) or a Negative Pledge; and (f) such 1031 Property is free
of all structural defects or major architectural deficiencies, title defects,
environmental conditions or other adverse matters except for defects,
deficiencies, conditions or other matters individually or collectively which are
not material to the profitable operation of such 1031 Property.  In no event

8


--------------------------------------------------------------------------------


shall a 1031 Property qualify as an Eligible 1031 Property for a period in
excess of 180 consecutive days; provided, the Agent may in its discretion extend
such period by an additional 10 Business Days to permit the Parent and the
Borrower to comply with Section 7.12. to cause the owner of such 1031 Property
to become a Guarantor.  For purposes of determining Total Asset Value and
Unconsolidated Asset Value, as applicable, such 1031 Property shall be deemed to
have been owned or leased by the Borrower or such Subsidiary from the date
acquired by the applicable QI or EAT (or Wholly Owned Subsidiary(ies) thereof
that owns such 1031 Property, as applicable).

“Eligible Assignee” means (a) a Lender, (b) an affiliate of a Lender, (c) an
Approved Fund, and (d) any other Person (other than a natural person) approved
by (i) the Agent and (ii) unless a Default or Event of Default exists, the
Borrower (each such approval not to be unreasonably withheld or delayed);
provided that notwithstanding the foregoing, “Eligible Assignee” shall not
include the Borrower or any of the Borrower’s Affiliates or Subsidiaries.

“Eligible Property” means a Property which satisfies all of the following
requirements: (a) such Property is fully developed as an office property;
(b) the Property is owned, or leased under a Ground Lease, entirely by the
Borrower and/or a Subsidiary of the Borrower; (c) neither such Property, nor any
interest of the Borrower or any Subsidiary therein, is subject to any Lien
(other than Permitted Liens of the types described in clauses (a) through (e) of
the definition of Permitted Liens) or a Negative Pledge; (d) if such Property is
owned or leased by a Subsidiary (i) none of the Borrower’s direct or indirect
ownership interest in such Subsidiary is subject to any Lien (other than
Permitted Liens of the types described in clauses (a) through (e) of the
definition of Permitted Liens) or to a Negative Pledge; and (ii) the Borrower
directly, or indirectly through a Subsidiary, has the right to take the
following actions without the need to obtain the consent of any Person: (x) to
sell, transfer or otherwise dispose of such Property and (y) to create a Lien on
such Property as security for Indebtedness of the Borrower or such Subsidiary,
as applicable; and (e) such Property is free of all structural defects or major
architectural deficiencies, title defects, environmental conditions or other
adverse matters except for defects, deficiencies, conditions or other matters
individually or collectively which are not material to the profitable operation
of such Property.  An Eligible 1031 Property shall also constitute an Eligible
Property.

“Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, remediation, disposal or clean-up of
Hazardous Materials including, without limitation, the following: Clean Air Act,
42 U.S.C. § 7401 et seq.; Federal Water Pollution Control Act, 33 U.S.C. § 1251
et seq.; Solid Waste Disposal Act, as amended by the Resource Conservation and
Recovery Act, 42 U.S.C. § 6901 et seq.; Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. § 9601 et seq.; National Environmental
Policy Act, 42 U.S.C. § 4321 et seq.; regulations of the Environmental
Protection Agency and any applicable rule of common law and any judicial
interpretation thereof relating primarily to the environment or Hazardous
Materials.

“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other

9


--------------------------------------------------------------------------------


ownership or profit interests in) such Person, any security not constituting
Indebtedness which security is, by its terms, convertible into or exchangeable
for any share of capital stock of (or other ownership or profit interests in)
such Person or warrant, right or option for the purchase or other acquisition
from such Person of such shares (or such other interests), and any other
ownership or profit interest in such Person (including, without limitation,
partnership, member or trust interests therein), whether voting or nonvoting,
and whether or not such share, warrant, option, right or other interest is
authorized or otherwise existing on any date of determination.

“Equity Issuance” means any issuance by a Person of any Equity Interest in such
Person and shall in any event include the issuance of any Equity Interest upon
the conversion or exchange of any security constituting Indebtedness that is
convertible or exchangeable, or is being converted or exchanged, for Equity
Interests.

“ERISA” means the Employee Retirement Income Security Act of 1974, as in effect
from time to time.

“ERISA Group” means the Borrower, any Subsidiary and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control which, together with the Borrower or any Subsidiary, are
treated as a single employer under Section 414 of the Internal Revenue Code.

“Event of Default” means any of the events specified in Section 10.1., provided
that any requirement for notice or lapse of time or any other condition has been
satisfied.

“Excluded Subsidiary” means any Subsidiary (a) holding title to assets which are
or are to become collateral for any Secured Indebtedness of such Subsidiary and
(b) which is prohibited from Guarantying the Indebtedness of any other Person
pursuant to (i) any document, instrument or agreement evidencing such Secured
Indebtedness or (ii) a provision of such Subsidiary’s organizational documents
which provision was included in such Subsidiary’s organizational documents as a
condition to the extension of such Secured Indebtedness.  In addition, the Trust
shall be deemed an Excluded Subsidiary.

“Existing Credit Agreement” has the meaning given such term in the recitals
hereto.

“Facility Fee” means the per annum percentage set forth in the table below
corresponding to the Level at which the “Applicable Margin” is determined in
accordance with the definition thereof on and at all times following the
Investment Grade Rating Date:

Level

 

Facility Fee

 

1

 

0.10

%

2

 

0.15

%

3

 

0.15

%

4

 

0.20

%

5

 

0.25

%

 

10


--------------------------------------------------------------------------------


“Fair Market Value” means, with respect to (a) a security listed on a national
securities exchange or the NASDAQ National Market, the price of such security as
reported on such exchange or market by any widely recognized reporting method
customarily relied upon by financial institutions and (b) with respect to any
other property, the price which could be negotiated in an arm’s-length free
market transaction, for cash, between a willing seller and a willing buyer,
neither of which is under pressure or compulsion to complete the transaction.

“Federal Funds Rate” means, for any day, the rate per annum (rounded upward to
the nearest 1/100th of 1%) equal to the weighted average of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers on such day, as published by the Federal
Reserve Bank of New York on the Business Day next succeeding such day, provided
that (a) if such day is not a Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Business Day, and
(b) if no such rate is so published on such next succeeding Business Day, the
Federal Funds Rate for such day shall be the average rate quoted to the Agent by
Federal funds dealers selected by the Agent on such day on such transaction as
determined by the Agent.

“Fees” means the fees and commissions provided for or referred to in
Section 3.6. and any other fees payable by the Borrower hereunder or under any
other Loan Document.

“Fixed Charges” means, for any period, the sum of (a) Interest Expense of the
Parent and its Subsidiaries determined on a consolidated basis for such period,
(b) all regularly scheduled principal payments made with respect to Indebtedness
of the Parent and its Subsidiaries during such period, other than any balloon,
bullet or similar principal payment which repays such Indebtedness in full, and
(c) all Preferred Dividends paid during such period.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than the United States of America, any state thereof or the
District of Columbia.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“Funds From Operations” means, with respect to a Person and for a given period,
(a) net income (loss) of such Person determined on a consolidated basis for such
period minus (or plus) (b) gains (or losses) from debt restructuring and sales
of property during such period plus (c) depreciation with respect to such
Person’s real estate assets and amortization (other than amortization of
deferred financing costs) of such Person for such period, all after adjustment
to eliminate amounts attributable to Unconsolidated Affiliates but which have
not actually been received by such Person.

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as may be approved by a significant segment of

11


--------------------------------------------------------------------------------


the accounting profession, which are applicable to the circumstances as of the
date of determination.

“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi-governmental, judicial, public or statutory instrumentality,
authority, body, agency, bureau, commission, board, department or other entity
(including, without limitation, the Federal Deposit Insurance Corporation, the
Comptroller of the Currency or the Federal Reserve Board, any central bank or
any comparable authority) or any arbitrator with authority to bind a party at
law.

“Gramercy Value” means an amount equal to the lesser of (a) 100% of the GAAP
book value of the Gramercy Capital Corp. common stock owned by the Borrower and
which is not subject to any Liens or Negative Pledge and (b) $125,000,000. 
Gramercy Value shall be equal to zero if Gramercy Capital Corporation ceases to
be listed on the New York Stock Exchange.

“Ground Lease” means a ground lease containing the following terms and
conditions: (a) a remaining term (exclusive of any unexercised extension
options) of 40 years or more from the Agreement Date; (b) the right of the
lessee to mortgage and encumber its interest in the leased property without the
consent of the lessor; (c) the obligation of the lessor to give the holder of
any mortgage Lien on such leased property written notice of any defaults on the
part of the lessee and agreement of such lessor that such lease will not be
terminated until such holder has had a reasonable opportunity to cure or
complete foreclosures, and fails to do so; (d) reasonable transferability of the
lessee’s interest under such lease, including ability to sublease; and (e) such
other rights customarily required by mortgagees making a loan secured by the
interest of the holder of the leasehold estate demised pursuant to a ground
lease.  The ground lease associated with the property located at 1185 Avenue of
the Americas, New York, New York, the term of which expires in the year 2043,
will not be subject to the requirement of clause (a) of this definition.

“Guarantor” means any Person that is a party to the Guaranty as a “Guarantor,”
and, in any event, shall include the Parent.

“Guaranty”, “Guaranteed”, “Guarantying” or to “Guarantee” as applied to any
obligation means and includes:  (a) a guaranty (other than by endorsement of
negotiable instruments for collection or deposit in the ordinary course of
business), directly or indirectly, in any manner, of any part or all of such
obligation, or (b) an agreement, direct or indirect, contingent or otherwise,
and whether or not constituting a guaranty, the practical effect of which is to
assure the payment or performance (or payment of damages in the event of
nonperformance) of any part or all of such obligation whether by: (i) the
purchase of securities or obligations, (ii) the purchase, sale or lease (as
lessee or lessor) of property or the purchase or sale of services primarily for
the purpose of enabling the obligor with respect to such obligation to make any
payment or performance (or payment of damages in the event of nonperformance) of
or on account of any part or all of such obligation, or to assure the owner of
such obligation against loss, (iii) the supplying of funds to or in any other
manner investing in the obligor with

12


--------------------------------------------------------------------------------


respect to such obligation, (iv) repayment of amounts drawn down by
beneficiaries of letters of credit (including Letters of Credit), or (v) the
supplying of funds to or investing in a Person on account of all or any part of
such Person’s obligation under a Guaranty of any obligation or indemnifying or
holding harmless, in any way, such Person against any part or all of such
obligation.  As the context requires, “Guaranty” shall also mean the Amended and
Restated Guaranty to which the Guarantors are parties substantially in the form
of Exhibit O.

“Hazardous Materials” means all or any of the following: (a) substances that are
defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as “hazardous substances”, “hazardous materials”, “hazardous
wastes”, “toxic substances” or any other formulation intended to define, list or
classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, “TCLP” toxicity
or “EP” toxicity; (b) oil, petroleum or petroleum derived substances, natural
gas, natural gas liquids or synthetic gas and drilling fluids, produced waters
and other wastes associated with the exploration, development or production of
crude oil, natural gas or geothermal resources; (c) any flammable substances or
explosives or any radioactive materials; (d) asbestos in any form; (e) toxic
mold; and (f) electrical equipment which contains any oil or dielectric fluid
containing levels of polychlorinated biphenyls in excess of fifty parts per
million.

“Identified Property” means a Property which is subject to a Lien securing
Nonrecourse Secured Indebtedness but which would otherwise qualify as an
Eligible Property and which Property the Borrower has requested, and the Agent
has agreed, to include as an Identified Property.  So long as each of the
conditions set forth in Section 12.20. continues to be satisfied, 1221 Avenue of
the Americas shall be deemed to be an Identified Property.

“Identified Property Indebtedness” means, the aggregate amount of Nonrecourse
Secured Indebtedness which is secured by Liens on Identified Properties.

“Identified Property Value” means, the sum of (a) with respect to the Identified
Properties owned by the Parent, the Borrower or any Subsidiary for the period of
four consecutive fiscal quarters most recently ended, the quotient of (i) Net
Operating Income attributable to such Identified Property for the period of four
consecutive fiscal quarters most recently ended, divided by (ii) the
Capitalization Rate, plus (b) the GAAP book value of Identified Properties
acquired during such period of four consecutive fiscal quarters.  An Identified
Property shall be excluded from the determination of Identified Property Value
if at the time of such determination the obligor in respect of the Identified
Property Indebtedness secured by a Lien on such Identified Property is in
default of such Indebtedness.

“Indebtedness” means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication): (a) all obligations of such
Person in respect of money borrowed (other than trade debt incurred in the
ordinary course of business which is not more than 60 days past due); (b) all
obligations of such Person, whether or not for money borrowed (i)  all
Indebtedness of other Persons which such Person has Guaranteed or is otherwise
recourse to such Person (except for guaranties of customary exceptions for
fraud, misapplication of funds, environmental indemnities, voluntary bankruptcy,
collusive involuntary bankruptcy and other similar exceptions to recourse
liability), (ii) evidenced by bonds, debentures, notes or similar instruments,
or (iii) constituting purchase money indebtedness, conditional sales contracts,
title

13


--------------------------------------------------------------------------------


retention debt instruments or other similar instruments, upon which interest
charges are customarily paid or that are issued or assumed as full or partial
payment for property or services rendered; (c) Capitalized Lease Obligations of
such Person; (d) all reimbursement obligations (contingent or otherwise) of such
Person in respect of letters of credit or acceptances (whether or not the same
have been presented for payment); (e) all Off-Balance Sheet Obligations of such
Person; (f) all obligations of such Person to purchase, redeem, retire, defease
or otherwise make any payment in respect of any Mandatorily Redeemable Stock
issued by such Person or any other Person, valued at the greater of its
voluntary or involuntary liquidation preference plus accrued and unpaid
dividends; (g) all obligations of such Person in respect of any purchase
obligation, repurchase obligation, takeout commitment or forward equity
commitment, in each case evidenced by a binding agreement (excluding any such
obligation to the extent the obligation can be satisfied by the issuance of
Equity Interests (other than Mandatorily Redeemable Stock)); (h) net obligations
under any Derivatives Contract not entered into as a hedge against existing
Indebtedness, in an amount equal to the Derivatives Termination Value thereof;
(i) all Indebtedness of other Persons which such Person has Guaranteed or is
otherwise recourse to such Person (except for guaranties of customary exceptions
for fraud, misapplication of funds, environmental indemnities and other similar
exceptions to recourse liability (but not exceptions relating to bankruptcy,
insolvency, receivership or other similar events)); and (j) all Indebtedness of
another Person secured by (or for which the holder of such Indebtedness has an
existing right, contingent or otherwise, to be secured by) any Lien on property
or assets owned by such Person, even though such Person has not assumed or
become liable for the payment of such Indebtedness or other payment obligation. 
All Loans and Letter of Credit Liabilities shall constitute Indebtedness of the
Borrower.

“Intellectual Property” has the meaning given that term in Section 6.1.(t).

“Interest Expense” means, for any period, without duplication, total interest
expense of the Parent and its Subsidiaries, including capitalized interest not
funded under a construction loan interest reserve account, determined on a
consolidated basis for such period.

“Interest Period” means:

(a)           with respect to any LIBOR Loan, each period commencing on the date
such LIBOR Loan is made or the last day of the next preceding Interest Period
for such Loan and ending 7 days (with the approval of the Agent), 1, 2, 3 or 6
months thereafter (or, if available to all Lenders, 9 or 12 months), as the
Borrower may select in a Notice of Borrowing, Notice of Continuation or Notice
of Conversion, as the case may be, except that each Interest Period (other than
one having a duration of 7 days) that commences on the last Business Day of a
calendar month, or on a day for which there is no corresponding day in the
appropriate subsequent calendar month, shall end on the last Business Day of the
appropriate subsequent calendar month; and

(b)           with respect to any Bid Rate Loan, the period commencing on the
date such Bid Rate Loan is made and ending on any Business Day not less than 7
nor more than 90 days thereafter, as the Borrower may select as provided in
Section 2.2.(b).

14


--------------------------------------------------------------------------------


Notwithstanding the foregoing: (i) if any Interest Period would otherwise end
after the Termination Date, such Interest Period shall end on the Termination
Date; and (ii) each Interest Period that would otherwise end on a day which is
not a Business Day shall end on the immediately following Business Day (or in
the case of an Interest Period for a LIBOR Loan other than one having a duration
of 7 days, if such immediately following Business Day falls in the next calendar
month, on the immediately preceding Business Day).

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

“Investment” means, with respect to any Person, any acquisition or investment
(whether or not of a controlling interest) by such Person, by means of any of
the following:  (a) the purchase or other acquisition of any Equity Interest in
another Person, (b) a loan, advance or extension of credit to, capital
contribution to, Guaranty of Indebtedness of, or purchase or other acquisition
of any Indebtedness of, another Person, including any partnership or joint
venture interest in such other Person, or (c) the purchase or other acquisition
(in one transaction or a series of transactions) of assets of another Person
that constitute the business or a division or operating unit of another Person. 
Any binding commitment to make an Investment in any other Person, as well as any
option of another Person to require an Investment in such Person, shall
constitute an Investment.  Except as expressly provided otherwise, for purposes
of determining compliance with any covenant contained in a Loan Document, the
amount of any Investment shall be the amount actually invested, without
adjustment for subsequent increases or decreases in the value of such
Investment.

“Investment Grade Rating” means a Credit Rating of BBB-/Baa3 or higher from
either S&P or Moody’s, respectively.

“Investment Grade Rating Date” means the date on which the Parent first obtains,
at its request, an Investment Grade Rating from either of the Rating Agencies.

“Issuer” has the meaning given that term in the Pledge Agreement.

“Junior Subordinated Indenture” means that certain Junior Subordinated Indenture
dated as of June 30, 2005 by and between the Borrower and JPMorgan Chase Bank,
National Association, as Trustee.

“L/C Commitment Amount” equals $150,000,000.

“Lender” means each financial institution from time to time party hereto as a
“Lender” or a “Designated Lender,” together with its respective successors and
permitted assigns, and as the context requires, includes the Swingline Lender;
provided, however, that the term “Lender” shall exclude each Designated Lender
when used in reference to any Loan other than a Bid Rate Loan, the Commitments
or terms relating to any Loan other than a Bid Rate Loan and shall further
exclude each Designated Lender for all other purposes under the Loan Documents
except that any Designated Lender which funds a Bid Rate Loan shall, subject to
Section 12.5.(h), have the rights (including the rights given to a Lender
contained in Sections 12.2. and 12.9.) and obligations of a Lender associated
with holding such Bid Rate Loan.

15


--------------------------------------------------------------------------------


“Lending Office” means, for each Lender and for each Type of Loan, the office of
such Lender specified as such in such Lender’s then current Administrative
Details Form, or such other office of such Lender of which such Lender may
notify the Agent in writing from time to time.

“Letter of Credit” has the meaning given that term in Section 2.4.(a).

“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor, any certificate or other document
presented in connection with a drawing under such Letter of Credit and any other
agreement, instrument or other document governing or providing for (a) the
rights and obligations of the parties concerned or at risk with respect to such
Letter of Credit or (b) any collateral security for any of such obligations.

“Letter of Credit Liabilities” means, without duplication, at any time and in
respect of any Letter of Credit, the sum of (a) the Stated Amount of such Letter
of Credit plus (b) the aggregate unpaid principal amount of all Reimbursement
Obligations of the Borrower at such time due and payable in respect of all
drawings made under such Letter of Credit.  For purposes of this Agreement, a
Lender (other than the Lender acting as the Agent) shall be deemed to hold a
Letter of Credit Liability in an amount equal to its participation interest in
the related Letter of Credit under Section 2.4.(i), and the Lender acting as the
Agent shall be deemed to hold a Letter of Credit Liability in an amount equal to
its retained interest in the related Letter of Credit after giving effect to the
acquisition by the Lenders other than the Lender acting as the Agent of their
participation interests under such Section.

“Level” has the meaning given that term in the definition of the term
“Applicable Margin.”

“LIBOR” means, for any LIBOR Loan or LIBOR Margin Loan for any Interest Period
therefor, the rate per annum (rounded upwards, if necessary, to the nearest
1/100 of 1%) appearing on Reuters Screen LIBOR01 Page (or any successor page) as
the London interbank offered rate for deposits in Dollars at approximately 11:00
a.m. (London time) two Business Days prior to the first day of such Interest
Period for a term comparable to such Interest Period.  If for any reason such
rate is not available, LIBOR shall be, for any Interest Period, the rate per
annum reasonably determined by the Agent as the rate of interest at which Dollar
deposits in the approximate amount of the LIBOR Loan comprising part of such
borrowing or LIBOR Margin Loan would be offered by the Agent to major banks in
the London interbank Eurodollar market at their request at or about 11:00 a.m.
(London time) two Business Days prior to the first day of such Interest Period
for a term comparable to such Interest Period.

“LIBOR Auction” means a solicitation of Bid Rate Quotes setting forth LIBOR
Margin Loans pursuant to Section 2.2.

“LIBOR Loan” means a Revolving Loan bearing interest at a rate based on LIBOR.

“LIBOR Margin” has the meaning given that term in Section 2.2.(c)(ii)(D).

16


--------------------------------------------------------------------------------


“LIBOR Margin Loan” means a Bid Rate Loan the interest rate on which is
determined on the basis of LIBOR pursuant to a LIBOR Auction.

“Lien” as applied to the property of any Person means:  (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, assignment
of leases and rents, pledge, lien, charge or lease constituting a Capitalized
Lease Obligation, conditional sale or other title retention agreement, or other
security title or encumbrance of any kind in respect of any property of such
Person, or upon the income, rents or profits therefrom; (b) any arrangement,
express or implied, under which any property of such Person is transferred,
sequestered or otherwise identified for the purpose of subjecting the same to
the payment of Indebtedness or performance of any other obligation in priority
to the payment of the general, unsecured creditors of such Person; (c) the
filing of any financing statement under the Uniform Commercial Code or its
equivalent in any jurisdiction, other than any precautionary filing not
otherwise constituting or giving rise to a Lien, including a financing statement
filed (i) in respect of a lease not constituting a Capitalized Lease Obligation
pursuant to Section 9-505 (or a successor provision) of the Uniform Commercial
Code or its equivalent as in effect in an applicable jurisdiction or (ii) in
connection with a sale or other disposition of accounts or other assets not
prohibited by this Agreement in a transaction not otherwise constituting or
giving rise to a Lien; (d) in the case of a security, a third party’s right to
purchase such security, and (e) any agreement by such Person to grant, give or
otherwise convey any of the foregoing.

“Loan” means a Revolving Loan, a Bid Rate Loan or a Swingline Loan.

“Loan Document” means this Agreement, each Note, each Letter of Credit Document,
the New York Mortgages, the Guaranty, the Pledge Agreement and each other
document or instrument now or hereafter executed and delivered by a Loan Party
in connection with, pursuant to or relating to this Agreement.

“Loan Party” means each of the Parent, the Borrower and each other Person who
guarantees all or a portion of the Obligations and/or who pledges any collateral
security to secure all or a portion of the Obligations.  Schedule 1.1.(A) sets
forth the Loan Parties in addition to, the Parent and the Borrower as of the
Agreement Date.

“Mandatorily Redeemable Stock” means, with respect to any Person, any Equity
Interest of such Person which by the terms of such Equity Interest (or by the
terms of any security into which it is convertible or for which it is
exchangeable or exercisable), upon the happening of any event or otherwise,
(a) matures or is mandatorily redeemable, pursuant to a sinking fund obligation
or otherwise (other than an Equity Interest to the extent redeemable in exchange
for common stock or other equivalent common Equity Interests at the option of
the issuer of such Equity Interest), (b) is convertible into or exchangeable or
exercisable for Indebtedness or Mandatorily Redeemable Stock, or (c) is
redeemable at the option of the holder thereof, in whole or in part (other than
an Equity Interest which is redeemable solely in exchange for common stock or
other equivalent common Equity Interests), in each case on or prior to the date
on which all Revolving Loans are scheduled to be due and payable in full.

17


--------------------------------------------------------------------------------


“Material Adverse Effect” means a materially adverse effect on (a) the business,
assets, liabilities, condition (financial or otherwise), results of operations
or business prospects of the Parent and its Subsidiaries or the Borrower and its
Subsidiaries, in each case, taken as a whole, (b) the ability of the Borrower or
any other Loan Party to perform any of its material obligations under any Loan
Document to which it is a party, (c) the validity or enforceability of any of
the Loan Documents, (d) the rights and remedies of the Lenders and the Agent
under any of the Loan Documents or (e) the timely payment of the principal of or
interest on the Loans or other amounts payable in connection therewith or the
timely payment of all Reimbursement Obligations.

“Material Contract” means any contract or other arrangement (other than Loan
Documents), whether written or oral, to which the Parent, the Borrower, any
Subsidiary or any other Loan Party is a party as to which the breach,
nonperformance, cancellation or failure to renew by any party thereto could
reasonably be expected to have a Material Adverse Effect.

“Material Subsidiary” means any Subsidiary that directly owns or leases an
Eligible Property or directly owns a Structured Finance Investment, or in the
case of an Eligible 1031 Property, the Subsidiary that holds the note evidencing
the loan made to the EAT or QI to finance the acquisition of such Eligible 1031
Property.

“Moody’s” means Moody’s Investors Service, Inc., and its successors.

“Mortgage” means a mortgage, deed of trust, deed to secure debt or similar
security instrument made by a Person owning an interest in real property
granting a Lien on such interest in real property as security for the payment of
Indebtedness of such Person or another Person.

“Mortgage Receivable” means a promissory note secured by a Mortgage of which the
Parent, the Borrower, a Guarantor or one of their respective Subsidiaries is the
holder and retains the rights of collection of all payments thereunder.

“Multiemployer Plan” means at any time a multiemployer plan within the meaning
of Section 4001(a)(3) of ERISA to which any member of the ERISA Group is then
making or accruing an obligation to make contributions or has within the
preceding five plan years made contributions, including for these purposes any
Person which ceased to be a member of the ERISA Group during such five year
period.

“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document) which prohibits
or purports to prohibit the creation or assumption of any Lien on such asset as
security for Indebtedness of the Person owning such asset or any other Person;
provided, however, that an agreement that conditions a Person’s ability to
encumber its assets upon the maintenance of one or more specified ratios that
limit such Person’s ability to encumber its assets but that do not generally
prohibit the encumbrance of its assets, or the encumbrance of specific assets,
shall not constitute a Negative Pledge.

18


--------------------------------------------------------------------------------


“Net Cash Proceeds” means with respect to (a) any conveyance, sale, lease,
sublease, transfer or other disposition (each a “disposition”) of any Property
owned or leased by a Reckson Party, the aggregate amount of all cash received
(including without limitation, all cash payments received by way of deferred
payment of principal or interest pursuant to a note or installment receivable or
otherwise, but only as and when received), directly or indirectly, by the Parent
or any Subsidiary in connection with such disposition net of (i) the amount of
any out-of-pocket legal fees, title and recording tax expenses, commissions and
other customary fees and expenses actually incurred by the Parent or any
Subsidiary in connection with such disposition, (ii) any income taxes reasonably
estimated in good faith to be payable by the Parent or any Subsidiary in
connection with such disposition (after taking into account any available tax
credits or deductions and any tax sharing arrangements) and other taxes thereon
to the extent such other taxes are actually paid by the Parent or any
Subsidiary, and (iii) any repayments by the Parent or any Subsidiary of Secured
Indebtedness to the extent that such Secured Indebtedness is secured by a Lien
on the property that is the subject of such disposition, and (b) the incurrence,
assumption, refinancing or other means of becoming obligated of  or on
Indebtedness (each an “incurrence”), the aggregate amount of all cash received
by the Parent or any Subsidiary from such incurrence, net of the amount of any
out-of-pocket legal fees, title and recording tax expenses, investment banking
fees, underwriting discounts, commissions and other customary fees and expenses
actually incurred by the Parent or any Subsidiary in connection therewith.

“Net Operating Income” or “NOI” means, for any Property and for a given period,
the sum of the following (without duplication and determined on a consistent
basis with prior periods): (a) rents and other revenues received in the ordinary
course from such Property (including proceeds of rent loss or business
interruption insurance but excluding pre-paid rents and revenues and security
deposits except to the extent applied in satisfaction of tenants’ obligations
for rent) minus (b) all expenses paid (excluding interest but including an
appropriate accrual for property taxes and insurance) related to the ownership,
operation or maintenance of such Property, including but not limited to property
taxes, assessments and the like, insurance, utilities, payroll costs,
maintenance, repair and landscaping expenses, marketing expenses, and general
and administrative expenses (including an appropriate allocation for legal,
accounting, advertising, marketing and other expenses incurred in connection
with such Property, but specifically excluding general overhead expenses of the
Parent or any Subsidiary and any property management fees) minus (c) the Capital
Reserves for such Property as of the end of such period minus (d) the greater of
(i) the actual property management fee paid during such period and (ii) an
imputed management fee in the amount of one and one-half percent (1.50%) of the
gross revenues for such Property for such period.

“Net Proceeds” means with respect to an Equity Issuance by a Person, an amount
equal to (a) the aggregate amount of all cash and the Fair Market Value of all
other property (other than securities of such Person or an Affiliate of such
Person being converted or exchanged in connection with such Equity Issuance)
received by such Person in respect of such Equity Issuance net of investment
banking fees, legal fees, accountants’ fees, underwriting discounts and
commissions and other customary fees and expenses actually incurred by such
Person in connection with such Equity Issuance and minus (b) the aggregate
amount of the proceeds of such Equity Issuance used at the time of such Equity
Issuance to redeem, repurchase or

19


--------------------------------------------------------------------------------


otherwise acquire or retire any other Equity Interest (other than Mandatorily
Redeemable Stock) of such Person.

“New York Mortgages” means each of the Mortgages described on Schedule 1.1.(B)
and any additional Mortgages encumbering real property located in the State of
New York, in each case which have been assigned from time to time pursuant to
Section 12.19.

“Nonrecourse Indebtedness” means, with respect to a Person, Indebtedness for
borrowed money in respect of which recourse for payment (except for customary
exceptions for fraud, misapplication of funds, environmental indemnities, and
other similar exceptions to nonrecourse liability) is contractually limited to
specific assets of such Person encumbered by a Lien securing such Indebtedness.

“Nonrecourse Secured Indebtedness” means, with respect to a Person, Indebtedness
which is both Nonrecourse Indebtedness and Secured Indebtedness.

“Note” means a Revolving Note, a Bid Rate Note or a Swingline Note.

“Notice of Borrowing” means a notice in the form of Exhibit C to be delivered to
the Agent pursuant to Section 2.1.(b) evidencing the Borrower’s request for a
borrowing of Revolving Loans.

“Notice of Continuation” means a notice in the form of Exhibit D to be delivered
to the Agent pursuant to Section 2.9. evidencing the Borrower’s request for the
Continuation of a LIBOR Loan.

“Notice of Conversion” means a notice in the form of Exhibit E to be delivered
to the Agent pursuant to Section 2.10. evidencing the Borrower’s request for the
Conversion of a Loan from one Type to another Type.

“Notice of Swingline Borrowing” means a notice in the form of Exhibit F to be
delivered to the Agent pursuant to Section 2.3. evidencing the Borrower’s
request for a Swingline Loan.

“Obligations” means, individually and collectively: (a) the aggregate principal
balance of, and all accrued and unpaid interest on, all Loans; (b) all
Reimbursement Obligations and all other Letter of Credit Liabilities; and
(c) all other indebtedness, liabilities, obligations, covenants and duties of
the Borrower and the other Loan Parties owing to the Agent or any Lender of
every kind, nature and description, under or in respect of this Agreement or any
of the other Loan Documents, including, without limitation, the Fees and
indemnification obligations, whether direct or indirect, absolute or contingent,
due or not due, contractual or tortious, liquidated or unliquidated, and whether
or not evidenced by any promissory note.

“Occupancy Rate” means, with respect to a Property at any time, the ratio,
expressed as a percentage, of (a) the net rentable square footage of such
Property actually occupied by non-Affiliated tenants paying rent at rates not
materially less than rates generally prevailing at the

20


--------------------------------------------------------------------------------


time the applicable lease was entered into, pursuant to binding leases as to
which no monetary default has occurred and has continued unremedied for 60 or
more days to (b) the aggregate net rentable square footage of such Property. 
For purposes of the definition of “Occupancy Rate”, a tenant shall be deemed to
actually occupy a Property notwithstanding a temporary cessation of operations
for renovation, repairs or other temporary reason, or for the purpose of
completing tenant build-out or that is otherwise scheduled to be open for
business within 90 days of such date.

“OFAC” means U.S. Department of the Treasury’s Office of Foreign Assets Control
and any successor Governmental Authority.

“Off-Balance Sheet Obligations” means liabilities and obligations of the Parent,
any Subsidiary or any other Person in respect of “off-balance sheet
arrangements” (as defined in the SEC Off-Balance Sheet Rules) which the Parent
would be required to disclose in the “Management’s Discussion and Analysis of
Financial Condition and Results of Operations” section of the Parent’s report on
Form 10-Q or Form 10-K (or their equivalents) which the Parent is required to
file with the Securities and Exchange Commission (or any Governmental Authority
substituted therefor).  As used in this definition, the term “SEC Off-Balance
Sheet Rules” means the Disclosure in Management’s Discussion and Analysis About
Off-Balance Sheet Arrangements, Securities Act Release No. 33-8182, 68 Fed. Reg.
5982 (Feb. 5, 2003) (codified at 17 CFR pts. 228, 229 and 249).  For purposes of
this definition, Indebtedness of an Unconsolidated Affiliate shall not
constitute an Off-Balance Sheet Obligation.

“Parent” has the meaning given such term in the introductory paragraphs hereof
and shall include the Parent’s successors and permitted assigns.

“Pari Passu Indebtedness” means Indebtedness (i) owing by the Borrower;
(ii) evidenced by documents, instruments and agreements containing terms,
conditions, representations, covenants and events of default substantially the
same as, or less restrictive than, but in no event more restrictive than, those
contained in this Agreement and the other Loan Documents; (iii) that is not
Secured Indebtedness; (iv) that ranks pari passu with the Indebtedness owing
hereunder; and (v) that has been Guarantied by each Reckson Party that is a
Guarantor under the Guaranty on terms substantially the same as the terms of the
Guaranty (and in any event, including a provision identical in substance to
Section 30 of the Guaranty).

“Participant” has the meaning given that term in Section 12.5.(d).

“PBGC” means the Pension Benefit Guaranty Corporation and any successor agency.

“Permitted Liens” means, as to any Person: (a) Liens securing taxes, assessments
and other charges or levies imposed by any Governmental Authority (excluding any
Lien imposed pursuant to any of the provisions of ERISA or pursuant to any
Environmental Laws) or the claims of materialmen, mechanics, carriers,
warehousemen or landlords for labor, materials, supplies or rentals incurred in
the ordinary course of business, which are not at the time required to be paid
or discharged under Section 7.6.; (b) Liens consisting of deposits or pledges
made, in the ordinary course of business, in connection with, or to secure
payment of, obligations under

21


--------------------------------------------------------------------------------


workers’ compensation, unemployment insurance or similar Applicable Laws;
(c) Liens consisting of encumbrances in the nature of zoning restrictions,
easements, and rights or restrictions of record on the use of real property,
which do not materially detract from the value of such property or impair the
intended use thereof in the business of such Person; (d) the rights of tenants
under leases or subleases not interfering with the ordinary conduct of business
of such Person; (e) Liens in favor of the Agent for the benefit of the Lenders;
(f) Liens in favor of the Borrower or a Guarantor securing obligations owing by
a Subsidiary to the Borrower or such Guarantor; and (g) Liens in existence as of
the Agreement Date and set forth in Part II of Schedule 6.1.(f).

“Person” means an individual, corporation, partnership, limited liability
company, association, trust or unincorporated organization, or a government or
any agency or political subdivision thereof.

“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (a) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (b) has at any time within the
preceding five years been maintained, or contributed to, by any Person which was
at such time a member of the ERISA Group for employees of any Person which was
at such time a member of the ERISA Group.

“Pledge Agreement” means the Pledge Agreement executed by the Borrower in favor
of the Agent and substantially in the form of Exhibit P.

“Pledgor” has the meaning given that term in the Pledge Agreement.

“Post-Default Rate” means a rate per annum equal to the Base Rate as in effect
from time to time plus the Applicable Margin for Base Rate Loans plus four
percent (4.0%).

“Preferred Dividends” means, for any period and without duplication, all
Restricted Payments paid during such period on Preferred Equity Interests issued
by the Parent or a Subsidiary.  Preferred Dividends shall not include dividends
or distributions (a) paid or payable solely in Equity Interests (other than
Mandatorily Redeemable Stock) payable to holders of such class of Equity
Interests, (b) paid or payable to the Parent or a Subsidiary, or
(c) constituting or resulting in the redemption of Preferred Equity Interests,
other than scheduled redemptions not constituting balloon, bullet or similar
redemptions in full.

“Preferred Equity Interests” means, with respect to any Person, Equity Interests
in such Person which are entitled to preference or priority over any other
Equity Interests in such Person in respect of the payment of dividends or
distribution of assets upon liquidation or both.

“Prime Rate” means the rate of interest per annum announced publicly by the
Lender then acting as the Agent as its prime rate from time to time.  The Prime
Rate is not necessarily the best or the lowest rate of interest offered by the
Lender acting as the Agent or any other Lender.

22


--------------------------------------------------------------------------------


“Principal Office” means the office of the Agent located at One Wachovia Center,
Charlotte, North Carolina, or such other office of the Agent as the Agent may
designate from time to time.

“Property” means any parcel of real property owned or leased (in whole or in
part) by the Parent, the Borrower or any other Subsidiary and which is located
in a state of the United States of America or the District of Columbia.

“QI” has the meaning given that term in the definition of 1031 Property.

“Rating Agency” means either S&P or Moody’s.

“Reckson” means Reckson Associates Realty Corp., and shall include Reckson’s
successors and permitted assigns.

“Reckson Indenture” means that certain Indenture dated as of March 26, 1999 by
and among the Reckson OP, as Issuer, Reckson, as Guarantor, and The Bank of New
York, as Trustee.

“Reckson Limitation Termination Event” means the earliest to occur of any of the
following with respect to all Reckson Notes: (a) all Reckson Notes are no longer
Outstanding Securities (as defined in the Reckson Indenture); (b) the Parent
shall have succeeded to, and shall have been substituted for, the Reckson OP as
the “Issuer” under the Reckson Indenture pursuant to Section 805 of the Reckson
Indenture in respect of all such Securities, or (c) the Reckson Indenture and
the Reckson Notes no longer contain any limitations on the ability of any of the
Reckson Parties to incur Indebtedness (as defined in the Reckson Indenture) in
respect of the Guaranty.

“Reckson Notes” means all Securities (as defined in the Reckson Indenture)
issued by the Reckson OP pursuant to the terms of the Reckson Indenture,
including without limitation, the following which are outstanding as of the
Agreement Date: (i) $200,000,000 of 7.750% Notes issued March 26, 1999 and due
March 15, 2009, (ii) $150,000,000 of 5.150% Notes issued January 22, 2004 and
due January 15, 2011, (iii) $150,000,000 of 5.875% Notes  issued August 13, 2004
and due August 15, 2014, (iv) $287,500,000 of 4.000% Exchangeable Debentures
issued June 27, 2005 and due June 15, 2025 and (v) $275,000,000 of 6.0% Notes
issued March 31, 2006 and due March 31, 2016.

“Reckson OP” means Reckson Operating Partnership, L.P., and shall include the
Reckson OP’s successors and permitted assigns.

“Reckson Parties” means Reckson, the Reckson OP and the other Reckson
Subsidiaries.

“Reckson Subsidiaries” means the Reckson OP and the Subsidiaries of the Reckson
OP.

“Register” has the meaning given that term in Section 12.5.(c).

23


--------------------------------------------------------------------------------


“Regulatory Change” means, with respect to any Lender, any change effective
after the Agreement Date in Applicable Law (including without limitation,
Regulation D of the Board of Governors of the Federal Reserve System) or the
adoption or making after such date of any interpretation, directive or request
applying to a class of banks, including such Lender, of or under any Applicable
Law (whether or not having the force of law and whether or not failure to comply
therewith would be unlawful) by any Governmental Authority or monetary authority
charged with the interpretation or administration thereof or compliance by any
Lender with any request or directive regarding capital adequacy.

“Reimbursement Obligation” means the absolute, unconditional and irrevocable
obligation of the Borrower to reimburse the Agent for any drawing honored by the
Agent under a Letter of Credit.

“REIT” means a Person qualifying for treatment as a “real estate investment
trust” under the Internal Revenue Code.

“Requisite Lenders” means, as of any date, Lenders having greater than 50.0% of
the aggregate amount of the Commitments (not held by Defaulting Lenders who are
not entitled to vote), or, if the Commitments have been terminated or reduced to
zero, Lenders holding greater than 50.0% of the principal amount of the
aggregate outstanding Loans and Letter of Credit Liabilities (not held by
Defaulting Lenders who are not entitled to vote).  Commitments, Revolving Loans
and Letter of Credit Liabilities held by Defaulting Lenders shall be disregarded
when determining the Requisite Lenders.  For purposes of this definition, a
Lender (other than the Swingline Lender) shall be deemed to hold a Swingline
Loan or a Letter of Credit Liability to the extent such Lender has acquired a
participation therein under the terms of this Agreement and has not failed to
perform its obligations in respect of such participation.

“Responsible Officer” means with respect to the Parent and the Borrower, the
chairman, the chief executive officer, the chief operating officer, the chief
financial officer, the treasurer, the general counsel, any executive vice
president and any senior vice president, and with respect to any Subsidiary
(other than the Borrower), the chief executive officer, the chief operating
officer and the chief financial officer.

“Restricted Payment” means: (a) any dividend or other distribution, direct or
indirect, on account of any Equity Interest of the Parent, the Borrower or any
Subsidiary now or hereafter outstanding, except a dividend payable solely in
Equity Interests of an identical or junior class to the holders of that class;
(b) any redemption, conversion, exchange, retirement, sinking fund or similar
payment, purchase or other acquisition for value, direct or indirect, of any
Equity Interest of the Parent, the Borrower or any Subsidiary now or hereafter
outstanding; and (c) any payment made to retire, or to obtain the surrender of,
any outstanding warrants, options or other rights to acquire any Equity
Interests of the Parent, the Borrower or any Subsidiary now or hereafter
outstanding.

“Revolving Loan” means a loan made by a Lender to the Borrower pursuant to
Section 2.1.(a).

24


--------------------------------------------------------------------------------


“Revolving Note” has the meaning given that term in Section 2.11.(a).

“Sanctioned Entity” means (a) an agency of the government of, (b) an
organization directly or indirectly controlled by, or (c) a Person resident in,
in each case, a country that is subject to a sanctions program identified on the
list maintained by the OFAC and published from time to time, as such program may
be applicable to such agency, organization or Person.

“Sanctioned Person” means a Person named on the list of Specially Designated
Nationals or Blocked Persons maintained by the OFAC as published from time to
time.

“Secured Indebtedness” means, with respect to a Person as of any given date, the
aggregate principal amount of all Indebtedness of such Person outstanding at
such date and that is secured in any manner by any Lien, but shall not include
the Indebtedness outstanding pursuant to this Agreement.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder.

“Senior Debt” means, at any time of determination, all Indebtedness of the
Borrower other than the following but only to the extent the outstanding
principal amount of the following Indebtedness does not exceed $250,000,000 in
the aggregate at the time of determination: (a) Indebtedness of the Borrower in
respect of the Junior Subordinated Indenture and (b) Indebtedness of the
Borrower in respect of any other debt securities (and guarantees, if any, in
respect of such debt securities) issued to any trust other than the Trust (or a
trustee of any such trust), or to any partnership or other entity affiliated
with the Borrower that is a financing vehicle of the Borrower (a “financing
entity”) in connection with the issuance by such financing entity of equity
securities or other securities pursuant to an instrument that ranks pari passu
with or junior in right of payment to the Junior Subordinated Indenture so long
as the maturity of the Indebtedness of the Borrower referred to in this
clause (b) is after the Termination Date.

“Senior Indebtedness” means (a) all Indebtedness of the Parent and (b) all
Indebtedness of the Borrower that constitutes Senior Debt.

“Senior Unsecured Indebtedness” means all Senior Indebtedness which is also
Unsecured Indebtedness.

“Single Asset Entity” means a Person (other than an individual) that (a) only
owns a single Property; (b) is engaged only in the business of owning,
developing and/or leasing such Property; and (c) receives substantially all of
its gross revenues from such Property.  In addition, if the assets of a Person
consist solely of (i) Equity Interests in one other Single Asset Entity and (ii)
cash and other assets of nominal value incidental to such Person’s ownership of
the other Single Asset Entity, such Person shall also be deemed to be a Single
Asset Entity for purposes of this Agreement.

25


--------------------------------------------------------------------------------


“Significant Subsidiary” means any Subsidiary to which more than $75,000,000 of
Total Asset Value is attributable.

“Solvent” means, when used with respect to any Person, that (a) the fair value
and the fair salable value of its assets (excluding any Indebtedness due from
any affiliate of such Person) are each in excess of the fair valuation of its
total liabilities (including all contingent liabilities computed at the amount
which, in light of all the facts and circumstances existing at such time,
represents the amount that could reasonably be expected to become an actual and
matured liability); (b) such Person is able to pay its debts or other
obligations in the ordinary course as they mature; and (c) such Person has
capital not unreasonably small to carry on its business and all business in
which it proposes to be engaged.

“S&P” means Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc., and its successors.

“Stated Amount” means the amount available to be drawn by a beneficiary under a
Letter of Credit from time to time, as such amount may be increased or reduced
from time to time in accordance with the terms of such Letter of Credit.

“Structured Finance Investments” means, collectively, Investments directly or
indirectly in (or in entities (other than Gramercy Capital Corp.) whose
Investments are primarily in) (i) Indebtedness secured by Mortgages and
Indebtedness in the form of mezzanine loans, and (ii) preferred equity
Investments (including preferred limited partnership interests) in entities
owning (or leasing pursuant to a Ground Lease) class B (or better) office
properties located in the greater New York, New York area.  Structured Finance
Investments shall also include existing Investments of the types described in
the preceding sentence in entities with office properties in locations other
than the greater New York, New York area, which existing Investments are held by
the Borrower or a Wholly Owned Subsidiary of the Borrower as of the Agreement
Date.

“Structured Finance Value” means an amount equal to the sum of 75% of the value
(as determined in accordance with GAAP) of each Structured Finance Investment
(a) that is not subject to any Lien or Negative Pledge and (b) in respect of
which no obligor is more than 60 days past due in respect of its payment
obligations thereunder.

“Subsidiary” means, for any Person, any corporation, partnership or other entity
of which at least a majority of the Equity Interests having by the terms thereof
ordinary voting power to elect a majority of the board of directors or other
individuals performing similar functions of such corporation, partnership or
other entity (without regard to the occurrence of any contingency) is at the
time directly or indirectly owned or controlled by such Person, by one or more
Subsidiaries of such Person or by such Person and one or more Subsidiaries of
such Person, and shall include all Persons the accounts of which are
consolidated with those of such Person pursuant to GAAP.

“Swingline Commitment” means the Swingline Lender’s obligation to make Swingline
Loans pursuant to Section 2.3. in an amount up to, but not exceeding,
$100,000,000, as such amount may be reduced from time to time in accordance with
the terms hereof.

26


--------------------------------------------------------------------------------


“Swingline Lender” means Wachovia Bank, National Association, together with its
respective successors and assigns.

“Swingline Loan” means a loan made by the Swingline Lender to the Borrower
pursuant to Section 2.3.(a).

“Swingline Note” means the promissory note of the Borrower payable to the order
of the Swingline Lender in a principal amount equal to the amount of the
Swingline Commitment as originally in effect and otherwise duly completed,
substantially in the form of Exhibit G.

“Tangible Net Worth” means, as of a given date, (a) the stockholders’ equity of
the Parent and Subsidiaries determined on a consolidated basis, plus
(b) accumulated depreciation and amortization, minus (c) the following (to the
extent reflected in determining stockholders’ equity of the Parent and its
Subsidiaries): (i) the amount of any write-up in the book value of any assets
contained in any balance sheet resulting from revaluation thereof or any
write-up in excess of the cost of such assets acquired, and (ii) all amounts
appearing on the assets side of any such balance sheet for assets which would be
classified as intangible assets under GAAP, all determined on a consolidated
basis.

“Taxes” has the meaning given that term in Section 3.12.

“Termination Date” means June 28, 2011, or such later date to which the
Termination Date may be extended pursuant to Section 2.13.

“Titled Agents” means each of the Co-Lead Arranger and Book Manager, the
Syndication Agent, and the Co-Documentation Agents and their respective
successors and permitted assigns.

“Total Asset Value” means the sum of all of the following of the Parent and its
Subsidiaries determined on a consolidated basis in accordance with GAAP applied
on a consistent basis: (a) cash and cash equivalents, plus (b) with respect to
each Property (excluding Development Properties) owned by the Borrower or any
Subsidiary for the period of four consecutive fiscal quarters most recently
ended, the quotient of (i) Net Operating Income attributable to such Property
for such period of four consecutive fiscal quarters, divided by (ii) the
Capitalization Rate, plus (c) the GAAP book value of Properties (excluding
Development Properties) acquired during the most recent period of four
consecutive fiscal quarters, plus (d) the GAAP book value of Development
Properties, plus (e) the GAAP book value of Unimproved Land, Mortgage
Receivables and other promissory notes, plus (f) the Structured Finance Value,
plus (g) the Gramercy Value, plus (h) the GAAP book value of the Parent’s
Investment in Unconsolidated Affiliates, plus (i) the GAAP book value of all
1031 Properties.

“Total Indebtedness” means all Indebtedness of the Parent, the Borrower and all
their respective Subsidiaries determined on a consolidated basis.

“Trust” means SL Green Capital Trust I, a Delaware statutory trust.

27


--------------------------------------------------------------------------------


“Type” with respect to any Revolving Loan, refers to whether such Loan is a
LIBOR Loan or Base Rate Loan.

“Unconsolidated Affiliate” means, with respect to any Person, any other Person
in whom such Person holds an Investment, which Investment is accounted for in
the financial statements of such Person on an equity basis of accounting and
whose financial results would not be consolidated under GAAP with the financial
results of such Person on the consolidated financial statements of such Person.

“Unconsolidated Asset Value” means (a) the aggregate Net Operating Income
attributable to the real property assets owned by each Unconsolidated Affiliate
for the period of four consecutive fiscal quarters most recently ended divided
by the Capitalization Rate, plus (b) the GAAP book value of the real property
assets owned by each Unconsolidated Affiliate which were acquired during such
four quarter period.

“Unencumbered Adjusted NOI” means, for any period, (a) NOI from all Eligible
Properties, plus (b) NOI from all Identified Properties, plus (c) fifty percent
(50%) of the revenues actually received by the Borrower in respect of Structured
Finance Investments.

“Unencumbered Asset Value” means (a) the Unencumbered Adjusted NOI (excluding
NOI attributable to Development Properties and Identified Properties and
revenues attributable to Structured Finance Investments) from each Eligible
Property owned by the Borrower or any Subsidiary for the period of four
consecutive fiscal quarters most recently ended divided by the Capitalization
Rate, plus (b) the GAAP book value of all Eligible Properties acquired during
such period of four consecutive fiscal quarters most recently ended, plus
(c) the GAAP book value of Development Properties not subject to any Lien (other
than Permitted Liens of the types described in clauses (a) through (e) of the
definition of Permitted Liens) or any Negative Pledge, plus (d) the Identified
Property Value, plus (e) the Structured Finance Value, plus (f) the Gramercy
Value.  For purposes of this definition, to the extent the Unencumbered Asset
Value attributable to the following categories of assets would exceed the
applicable limits set forth below, such excess shall be excluded:

Asset Type

 

Limitation

Development Properties

 

10.0% of the Unencumbered Asset Value

Identified Property Value

 

25.0% of the Unencumbered Asset Value

Structured Finance Value plus Gramercy Value

 

The lesser of (i) $500,000,000 or (ii) 20% of the Unencumbered Asset Value
determined exclusive of Structured Finance Value and Gramercy Value

 

“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which (a) the value of all benefit liabilities under such Plan,
determined on a plan termination

28


--------------------------------------------------------------------------------


basis using the assumptions prescribed by the PBGC for purposes of Section 4044
of ERISA, exceeds (b) the fair market value of all Plan assets allocable to such
liabilities under Title IV of ERISA (excluding any accrued but unpaid
contributions), all determined as of the then most recent valuation date for
such Plan, but only to the extent that such excess represents a potential
liability of a member of the ERISA Group to the PBGC or any other Person under
Title IV of ERISA.

“Unimproved Land” means land on which no development (other than improvements
that are not material and are temporary in nature) has occurred and for which no
development is scheduled in the following 12 months.

“Unsecured Indebtedness” means Indebtedness which is not Secured Indebtedness,
plus Identified Property Indebtedness.  To the extent that Identified Property
Value is excluded from Unencumbered Asset Value, the related Indebtedness to
such Identified Property Value shall be excluded from Unsecured Indebtedness.

“Unsecured Interest Expense” means, for a given period, all Interest Expense of
the Parent and Subsidiaries attributable to Senior Unsecured Indebtedness of the
Parent and Subsidiaries for such period plus all Interest Expense of the Parent
and Subsidiaries attributable to Identified Property Indebtedness of the Parent
and Subsidiaries for such period.

“Wachovia” means Wachovia Bank, National Association, together with its
successors and assigns.

“Wholly Owned Subsidiary” means any Subsidiary of a Person in respect of which
all of the equity securities or other ownership interests (other than, in the
case of a corporation, directors’ qualifying shares) are at the time directly or
indirectly owned or controlled by such Person, by one or more other Subsidiaries
of such Person or by such Person and one or more other Subsidiaries of such
Person.


SECTION 1.2.  GENERAL; REFERENCES TO TIMES.

Unless otherwise indicated, all accounting terms, ratios and measurements shall
be interpreted or determined in accordance with GAAP; provided that, if at any
time any change in GAAP would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and either the Borrower or the
Requisite Lenders shall so request, the Agent, the Lenders and the Borrower
shall negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Requisite Lenders); provided further that, until so amended, (i) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and (ii) the Borrower shall provide to the Agent and the
Lenders financial statements and other documents required under this Agreement
or as reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.  References in this Agreement to “Sections”, “Articles”,
“Exhibits” and “Schedules” are to sections, articles, exhibits and schedules
herein and hereto unless otherwise indicated.  References in this Agreement to
any document, instrument or agreement (a) shall include all exhibits, schedules
and other attachments thereto, (b) shall include all documents,

29


--------------------------------------------------------------------------------


instruments or agreements issued or executed in replacement thereof, to the
extent permitted hereby and (c) shall mean such document, instrument or
agreement, or replacement or predecessor thereto, as amended, supplemented,
restated or otherwise modified as of the date of this Agreement and from time to
time thereafter to the extent not prohibited hereby and in effect at any given
time.  Wherever from the context it appears appropriate, each term stated in
either the singular or plural shall include the singular and plural, and
pronouns stated in the masculine, feminine or neuter gender shall include the
masculine, the feminine and the neuter.  Unless explicitly set forth to the
contrary, a reference to “Subsidiary” means a Subsidiary of the Parent or a
Subsidiary of such Subsidiary and a reference to an “Affiliate” means a
reference to an Affiliate of the Parent.  Titles and captions of Articles,
Sections, subsections and clauses in this Agreement are for convenience only,
and neither limit nor amplify the provisions of this Agreement.  Unless
otherwise indicated, all references to time are references to Charlotte, North
Carolina time.


SECTION 1.3.  FINANCIAL ATTRIBUTES OF NON-WHOLLY OWNED SUBSIDIARIES.

When determining compliance by the Borrower or the Parent with any financial
covenant contained in any of the Loan Documents, only the pro rata share of the
Borrower or the Parent, as applicable, of the financial attributes of a
Subsidiary that is not a Wholly Owned Subsidiary shall be included.


ARTICLE II. CREDIT FACILITY


SECTION 2.1.  REVOLVING LOANS.

(a)           Generally.  Subject to the terms and conditions hereof, during the
period from the Effective Date to but excluding the Termination Date, each
Lender severally and not jointly agrees to make Revolving Loans to the Borrower
in an aggregate principal amount at any one time outstanding up to, but not
exceeding, the amount of such Lender’s Commitment.  Subject to the terms and
conditions of this Agreement, during the period from the Effective Date to but
excluding the Termination Date, the Borrower may borrow, repay and reborrow
Revolving Loans hereunder.

(b)           Requesting Revolving Loans.  The Borrower shall give the Agent
notice pursuant to a Notice of Borrowing or telephonic notice of each borrowing
of Revolving Loans.  Each Notice of Borrowing shall be delivered to the Agent
before 11:00 a.m. (i) in the case of LIBOR Loans, on the date three Business
Days prior to the proposed date of such borrowing and (ii) in the case of Base
Rate Loans, on the date one Business Day prior to the proposed date of such
borrowing.  Any such telephonic notice shall include all information to be
specified in a written Notice of Borrowing and shall be promptly confirmed in
writing by the Borrower pursuant to a Notice of Borrowing sent to the Agent by
telecopy on the same day of the giving of such telephonic notice.  The Agent
will transmit by telecopy the Notice of Borrowing (or the information contained
in such Notice of Borrowing) to each Lender promptly upon receipt by the Agent. 
Each Notice of Borrowing or telephonic notice of each borrowing shall be
irrevocable once given and binding on the Borrower.

30


--------------------------------------------------------------------------------


(c)           Disbursements of Revolving Loan Proceeds.  No later than 1:00 p.m.
on the date specified in the Notice of Borrowing, each Lender will make
available for the account of its applicable Lending Office to the Agent at the
Principal Office, in immediately available funds, the proceeds of the Revolving
Loan to be made by such Lender.  With respect to any borrowing of Revolving
Loans, unless the Agent shall have been notified by any Lender prior to the
specified date of borrowing that such Lender does not intend to make available
to the Agent the Revolving Loan to be made by such Lender on such date, the
Agent may assume that such Lender will make the proceeds of such Revolving Loan
available to the Agent on the date of the requested borrowing as set forth in
the Notice of Borrowing and the Agent may (but shall not be obligated to), in
reliance upon such assumption, make available to the Borrower the amount of such
Revolving Loan to be provided by such Lender.  Subject to satisfaction of the
applicable conditions set forth in Article V. for such borrowing, the Agent will
make the proceeds of such borrowing available to the Borrower no later than 2:00
p.m. on the date and at the account specified by the Borrower in such Notice of
Borrowing.

(d)           Repayment of Loans Outstanding under Existing Credit Agreement. 
The Borrower and the Lenders agree that on the Effective Date all Loans (as
defined in the Existing Credit Agreement) outstanding under the Existing Credit
Agreement shall be repaid with the proceeds of the Loans to be made by the
Lenders hereunder on the Effective Date.


SECTION 2.2.  BID RATE LOANS.

(a)           Bid Rate Loans.  So long as the Parent maintains an Investment
Grade Rating, in addition to borrowings of Revolving Loans, at any time during
the period from the Effective Date to but excluding the Termination Date, the
Borrower may request the Lenders to make offers to make Bid Rate Loans to the
Borrower in Dollars.  The Lenders may, but shall have no obligation to, make
such offers and the Borrower may, but shall have no obligation to, accept any
such offers in the manner set forth in this Section.

(b)           Requests for Bid Rate Loans.  When the Borrower wishes to request
from the Lenders offers to make Bid Rate Loans, it shall give the Agent notice
(a “Bid Rate Quote Request”) so as to be received no later than 10:00 a.m. on
(x) the Business Day immediately preceding the date of borrowing proposed
therein, in the case of an Absolute Rate Auction and (y) the date four Business
Days prior to the proposed date of borrowing, in the case of a LIBOR Auction. 
The Agent shall deliver to each Lender a copy of each Bid Rate Quote Request
promptly upon receipt thereof by the Agent.  The Borrower may request offers to
make Bid Rate Loans for up to three (3) different Interest Periods in each Bid
Rate Quote Request; provided that the request for each separate Interest Period
shall be deemed to be a separate Bid Rate Quote Request for a separate borrowing
(a “Bid Rate Borrowing”).  Each Bid Rate Quote Request shall be substantially in
the form of Exhibit H and shall specify as to each Bid Rate Borrowing:

(i)            the proposed date of such Bid Rate Borrowing, which shall be a
Business Day;

(ii)           the aggregate amount of such Bid Rate Borrowing, which (x) shall
be in the minimum amount of $2,000,000 and integral multiples of $500,000 and
(y) shall not cause any of the limits specified in Section 2.15. to be violated;

31


--------------------------------------------------------------------------------


(iii)          whether the Bid Rate Quote Request is for LIBOR Margin Loans or
Absolute Rate Loans; and

(iv)          the duration of the Interest Period applicable thereto, which
shall not extend beyond the Termination Date.

Except as otherwise provided in this subsection (b), no Bid Rate Quote Request
shall be given within five Business Days (or such other number of days as the
Borrower and the Agent, with the consent of the Requisite Lenders, may agree) of
the giving of any other Bid Rate Quote Request.

(c)           Bid Rate Quotes.

(i)            Each Lender may submit one or more Bid Rate Quotes, each
containing an offer to make a Bid Rate Loan in response to any Bid Rate Quote
Request; provided that, if the Borrower’s request under Section 2.2.(b)
specified more than one Interest Period, such Lender may make a single
submission containing one or more Bid Rate Quotes for each such Interest
Period.  Each Bid Rate Quote must be submitted to the Agent not later than
10:00 a.m. (x) on the proposed date of borrowing, in the case of an Absolute
Rate Auction and (y) on the date three Business Days prior to the proposed date
of borrowing, in the case of a LIBOR Auction; provided that the Lender then
acting as Agent may submit a Bid Rate Quote only if it notifies the Borrower of
the terms of the offer contained therein not later than 9:00 a.m. (x) on the
proposed date of such borrowing, in the case of an Absolute Rate Auction and (y)
on the date three Business Days prior to the proposed date of borrowing, in the
case of a LIBOR Auction.  Subject to Articles V. and X., any Bid Rate Quote so
made shall be irrevocable except with the consent of the Agent given at the
request of the Borrower.  Any Bid Rate Loan may be funded by a Lender’s
Designated Lender (if any) as provided in Section 12.5.(h), however such Lender
shall not be required to specify in its Bid Rate Quote whether such Bid Rate
Loan will be funded by such Designated Lender.

(ii)           Each Bid Rate Quote shall be substantially in the form of
Exhibit I and shall specify:

(A)          the proposed date of borrowing and the Interest Period therefor;

(B)           the principal amount of the Bid Rate Loan for which each such
offer is being made; provided that the aggregate principal amount of all Bid
Rate Loans for which a Lender submits Bid Rate Quotes (x) may be greater or less
than the Commitment of such Lender but (y) shall not exceed the principal amount
of the Bid Rate Borrowing for a particular Interest Period for which offers were
requested;

(C)           in the case of an Absolute Rate Auction, the rate of interest per
annum (rounded upwards, if necessary, to the nearest 1/10,000th of 1%) offered
for each such Bid Rate Loan (the “Absolute Rate”);

32


--------------------------------------------------------------------------------


(D)          in the case of a LIBOR Auction, the margin above or below
applicable LIBOR (the “LIBOR Margin”) offered for each such LIBOR Margin Loan,
expressed as a percentage (rounded upwards, if necessary, to the nearest
1/1,000th of 1%) to be added to (or subtracted from) the applicable LIBOR; and

(E)           the identity of the quoting Lender.

Unless otherwise agreed by the Agent and the Borrower, no Bid Rate Quote shall
contain qualifying, conditional or similar language or propose terms other than
or in addition to those set forth in the applicable Bid Rate Quote Request and,
in particular, no Bid Rate Quote may be conditioned upon acceptance by the
Borrower of all (or some specified minimum) of the principal amount of the Bid
Rate Loan for which such Bid Rate Quote is being made.

(d)           Notification by Agent.  The Agent shall, as promptly as
practicable after the Bid Rate Quotes are submitted (but in any event not later
than 10:30 a.m. (x) on the proposed date of borrowing, in the case of an
Absolute Rate Auction or (y) on the date three Business Days prior to the
proposed date of borrowing, in the case of a LIBOR Auction), notify the Borrower
of the terms (i) of any Bid Rate Quote submitted by a Lender that is in
accordance with Section 2.2.(c) and (ii) of any Bid Rate Quote that amends,
modifies or is otherwise inconsistent with a previous Bid Rate Quote submitted
by such Lender with respect to the same Bid Rate Quote Request.  Any such
subsequent Bid Rate Quote shall be disregarded by the Agent unless such
subsequent Bid Rate Quote is submitted solely to correct a manifest error in
such former Bid Rate Quote.  The Agent’s notice to the Borrower shall specify
(A) the aggregate principal amount of the Bid Rate Borrowing for which offers
have been received and (B) the principal amounts and Absolute Rates or LIBOR
Margins, as applicable, so offered by each Lender (identifying the Lender that
made each Bid Rate Quote).

(e)           Acceptance by Borrower.

(i)            Not later than 11:00 a.m. (x) on the proposed date of borrowing,
in the case of an Absolute Rate Auction and (y) on the date three Business Days
prior to the proposed date of borrowing, in the case of a LIBOR Auction, the
Borrower shall notify the Agent of its acceptance or nonacceptance of the Bid
Rate Quotes so notified to it pursuant to Section 2.2.(d) which notice shall be
in the form of Exhibit J.  In the case of acceptance, such notice shall specify
the aggregate principal amount of Bid Rate Quotes for each Interest Period that
are accepted.  The failure of the Borrower to give such notice by such time
shall constitute nonacceptance.  The Agent shall promptly notify each affected
Lender.  The Borrower may accept any Bid Rate Quote in whole or in part;
provided that:

(A)          the aggregate principal amount of each Bid Rate Borrowing may not
exceed the applicable amount set forth in the related Bid Rate Quote Request;

33


--------------------------------------------------------------------------------


(B)           the aggregate principal amount of each Bid Rate Borrowing shall
comply with the provisions of Section 3.5., and with all other Bid Rate Loans
accepted in such Auction shall not cause the limits specified in Section 2.15.
to be violated;

(C)           acceptance of Bid Rate Quotes may be made only in ascending order
of Absolute Rates or LIBOR Margins, as applicable, in each case beginning with
the lowest rate so offered;

(D)          the Borrower may not accept any Bid Rate Quote that fails to comply
with Section 2.2.(c) or otherwise fails to comply with the requirements of this
Agreement; and

(E)           any acceptance in part shall be in a minimum amount of $1,000,000
and integral multiples of $500,000 in excess thereof.

(ii)           If Bid Rate Quotes are made by two or more Lenders with the same
Absolute Rates or LIBOR Margins, as applicable, for a greater aggregate
principal amount than the amount in respect of which Bid Rate Quotes are
permitted to be accepted for the related Interest Period, the principal amount
of Bid Rate Loans in respect of which such Bid Rate Quotes are accepted shall be
allocated by the Agent among such Lenders in proportion to the aggregate
principal amount of such Bid Rate Quotes.  Determinations by the Agent of the
amounts of Bid Rate Loans shall be conclusive in the absence of manifest error.

(f)            Obligation to Make Bid Rate Loans.  The Agent shall promptly (and
in any event not later than 12:00 noon (x) on the proposed date of borrowing of
Absolute Rate Loans and (y) on the date three Business Days prior to the
proposed date of borrowing of LIBOR Margin Loans) notify each Lender whose Bid
Rate Quote has been accepted and the amount and rate thereof.  A Lender who is
notified that it has been selected to make a Bid Rate Loan may designate its
Designated Lender (if any) to fund such Bid Rate Loan on its behalf, as
described in Section 12.5.(h).  Any Designated Lender which funds a Bid Rate
Loan shall on and after the time of such funding become the obligee in respect
of such Bid Rate Loan and be entitled to receive payment thereof when due.  No
Lender shall be relieved of its obligation to fund a Bid Rate Loan, and no
Designated Lender shall assume such obligation, prior to the time the applicable
Bid Rate Loan is funded.  Any Lender whose offer to make any Bid Rate Loan has
been accepted shall, not later than 1:30 p.m. on the date specified for the
making of such Loan, make the amount of such Loan available to the Agent at its
Principal Office in immediately available funds, for the account of the
Borrower.  The amount so received by the Agent shall, subject to the terms and
conditions of this Agreement, be made available to the Borrower no later than
2:00 p.m. on such date by depositing the same, in immediately available funds,
in an account of the Borrower designated by the Borrower.

(g)           No Effect on Commitment.  Except for the purpose and to the extent
expressly stated in Sections 2.12. and 2.15., the amount of any Bid Rate Loan
made by any Lender shall not constitute a utilization of such Lender’s
Commitment.

34


--------------------------------------------------------------------------------



SECTION 2.3.  SWINGLINE LOANS.

(a)           Swingline Loans.  Subject to the terms and conditions hereof,
during the period from the Effective Date to but excluding the Termination Date,
the Swingline Lender agrees to make Swingline Loans to the Borrower in an
aggregate principal amount at any one time outstanding up to, but not exceeding,
the amount of the Swingline Commitment.  If at any time the aggregate principal
amount of the Swingline Loans outstanding at such time exceeds the Swingline
Commitment in effect at such time, the Borrower shall immediately pay the Agent
for the account of the Swingline Lender the amount of such excess.  Subject to
the terms and conditions of this Agreement, the Borrower may borrow, repay and
reborrow Swingline Loans hereunder.

(b)           Procedure for Borrowing Swingline Loans.  The Borrower shall give
the Agent and the Swingline Lender notice pursuant to a Notice of Swingline
Borrowing or telephonic notice of each borrowing of a Swingline Loan.  Each
Notice of Swingline Borrowing shall be delivered to the Swingline Lender no
later than 3:00 p.m. on the proposed date of such borrowing.  Any such notice
given telephonically shall include all information to be specified in a written
Notice of Swingline Borrowing and shall be promptly confirmed in writing by the
Borrower pursuant to a Notice of Swingline Borrowing sent to the Swingline
Lender by telecopy on the same day of the giving of such telephonic notice.  On
the date of the requested Swingline Loan and subject to satisfaction of the
applicable conditions set forth in Article V. for such borrowing, the Swingline
Lender will make the proceeds of such Swingline Loan available to the Borrower
in Dollars, in immediately available funds, at the account specified by the
Borrower in the Notice of Swingline Borrowing not later than 4:00 p.m. on such
date.

(c)           Interest.  Swingline Loans shall bear interest at a per annum rate
equal to LIBOR for an interest period of 7 days plus the Applicable Margin for
LIBOR Loans.  Interest payable on Swingline Loans is solely for the account of
the Swingline Lender.  All accrued and unpaid interest on Swingline Loans shall
be payable on the dates and in the manner provided in Section 2.5. with respect
to interest on Base Rate Loans (except as the Swingline Lender and the Borrower
may otherwise agree in writing in connection with any particular Swingline
Loan).

(d)           Swingline Loan Amounts, Etc.  Each Swingline Loan shall be in the
minimum amount of $100,000 and integral multiples of $100,000 or such other
minimum amounts agreed to by the Swingline Lender and the Borrower.  Any
voluntary prepayment of a Swingline Loan must be in integral multiples of
$100,000 or the aggregate principal amount of all outstanding Swingline Loans
(or such other minimum amounts upon which the Swingline Lender and the Borrower
may agree) and in connection with any such prepayment, the Borrower must give
the Swingline Lender prior written notice thereof no later than 10:00 a.m. on
the date of such prepayment.  The Swingline Loans shall, in addition to this
Agreement, be evidenced by the Swingline Note.

(e)           Repayment and Participations of Swingline Loans.  The Borrower
agrees to repay each Swingline Loan within one Business Day of demand therefor
by the Swingline Lender and in any event, within 5 days after the date such
Swingline Loan was made; provided, that the proceeds of a Swingline Loan may not
be used to repay a Swingline Loan.  Notwithstanding the

35


--------------------------------------------------------------------------------


foregoing, the Borrower shall repay the entire outstanding principal amount of,
and all accrued but unpaid interest on, the Swingline Loans on the Termination
Date (or such earlier date as the Swingline Lender and the Borrower may agree in
writing).  In lieu of demanding repayment of any outstanding Swingline Loan from
the Borrower, if the applicable conditions contained in Article V. would permit
the making of Base Rate Loans, the Swingline Lender may (and shall if the
Borrower has failed to repay a Swingline Loan on the due date thereof), on
behalf of the Borrower (which hereby irrevocably directs the Swingline Lender to
act on its behalf for such purpose), request a borrowing of Base Rate Loans from
the Lenders in an amount equal to the principal balance of such Swingline Loan. 
The amount limitations of Section 3.5.(a) shall not apply to any borrowing of
Base Rate Loans made pursuant to this subsection.  The Swingline Lender shall
give notice to the Agent of any such borrowing of Base Rate Loans not later than
12:00 noon on the proposed date of such borrowing and the Agent shall give
prompt notice of such borrowing to the Lenders.  No later than 2:00 p.m. on such
date, each Lender will make available to the Agent at the Principal Office for
the account of Swingline Lender, in immediately available funds, the proceeds of
the Base Rate Loan to be made by such Lender and, to the extent of such Base
Rate Loan, such Lender’s participation in the Swingline Loan so repaid shall be
deemed to be funded by such Base Rate Loan.  The Agent shall pay the proceeds of
such Base Rate Loans to the Swingline Lender, which shall apply such proceeds to
repay such Swingline Loan.  At the time each Swingline Loan is made, each Lender
shall automatically (and without any further notice or action) be deemed to have
purchased from the Swingline Lender, without recourse or warranty, an undivided
interest and participation to the extent of such Lender’s Commitment Percentage
in such Swingline Loan.  If the Lenders are prohibited from making Loans
required to be made under this subsection for any reason, including without
limitation, the occurrence of any Default or Event of Default described in
Section 10.1.(f) or 10.1.(g), upon notice from the Agent or the Swingline
Lender, each Lender severally agrees to pay to the Agent for the account of the
Swingline Lender in respect of such participation the amount of such Lender’s
Commitment Percentage of each outstanding Swingline Loan.  If such amount is not
in fact made available to the Agent by any Lender, the Swingline Lender shall be
entitled to recover such amount on demand from such Lender, together with
accrued interest thereon for each day from the date of demand thereof, at the
Federal Funds Rate.  If such Lender does not pay such amount forthwith upon
demand therefor by the Agent or the Swingline Lender, and until such time as
such Lender makes the required payment, the Swingline Lender shall be deemed to
continue to have outstanding Swingline Loans in the amount of such unpaid
participation obligation for all purposes of the Loan Documents (other than
those provisions requiring the other Lenders to purchase a participation
therein).  Further, such Lender shall be deemed to have assigned any and all
payments made of principal and interest on its Loans, and any other amounts due
such Lender hereunder, to the Swingline Lender to fund Swingline Loans in the
amount of the participation in Swingline Loans that such Lender failed to
purchase pursuant to this Section until such amount has been purchased (as a
result of such assignment or otherwise).  A Lender’s obligation to make payments
in respect of a participation in a Swingline Loan shall be absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including without limitation, (i) any claim of setoff, counterclaim, recoupment,
defense or other right which such Lender or any other Person may have or claim
against the Agent, the Swingline Lender or any other Person whatsoever, (ii) the
occurrence or continuation of a Default or Event of Default (including without
limitation, any of the Defaults or Events of Default described in
Section 10.1.(f) or 10.1.(g)) or the termination of any Lender’s

36


--------------------------------------------------------------------------------


Commitment, (iii) the existence (or alleged existence) of an event or condition
which has had or could have a Material Adverse Effect, (iv) any breach of any
Loan Document by the Agent, any Lender or the Borrower or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.


SECTION 2.4.  LETTERS OF CREDIT.

(a)           Letters of Credit.  Subject to the terms and conditions of this
Agreement, the Agent, on behalf of the Lenders, agrees to issue for the account
of the Borrower during the period from and including the Effective Date to, but
excluding, the date 30 days prior to the Termination Date one or more letters of
credit (each a “Letter of Credit”) up to a maximum aggregate Stated Amount at
any one time outstanding not to exceed the L/C Commitment Amount.

(b)           Terms of Letters of Credit.  At the time of issuance, the form,
terms and conditions of each Letter of Credit, and of any drafts or acceptances
thereunder, shall be subject to approval by the Agent and the Borrower.  At the
Borrower’s request, a Letter of Credit may provide that presentment can be made
to an office of the Agent located in New York, New York as specified by the
Agent; provided, however, that such Letter of Credit may (A) provide that
payment by the Agent will be from a different office of the Agent and
(B) require, as a condition to payment, that the beneficiary of such Letter of
Credit deliver copies of the drawing documents by telecopy to another office of
the Agent.  Notwithstanding the foregoing, in no event may the expiration date
of any Letter of Credit extend beyond the earlier of (i) the date one year from
its date of issuance or (ii) the Termination Date; provided, however, a Letter
of Credit having an initial term not in excess of one year may contain a
provision providing for the automatic extension of the expiration date for a
period of up to one additional year in the absence of a notice of non-renewal
from the Agent but in no event shall any such provision permit the extension of
the expiration date of such Letter of Credit beyond the Termination Date;
provided, that a Letter of Credit that contains such an automatic extension
provision may provide for an extension of its expiration date to a date not more
than one year beyond the Termination Date so long as the Borrower delivers to
the Agent at least 20 days prior to the Termination Date (i) either (x) cash
collateral for and in an amount equal to the Stated Amount of such Letter of
Credit on terms reasonably acceptable to the Agent or (y) a back-up letter of
credit issued by a financial institution located in the United States having a
Credit Rating of AA/Aa2 or better and (ii) a reimbursement agreement in form and
substance acceptable to the Agent and such other documents requested by the
Agent evidencing the Borrower’s reimbursement obligations in respect of such
Letter of Credit.  Upon the Borrower’s compliance with the terms of the
immediately preceding proviso and termination of this Agreement in accordance
with Section 12.10., no Lender (other than the Agent as issuer of such Letter of
Credit) shall have any obligations with respect to any such Letter of Credit.

(c)           Requests for Issuance of Letters of Credit.  The Borrower shall
give the Agent written notice (or telephonic notice promptly confirmed in
writing) at least 5 Business Days prior to the requested date of issuance of a
Letter of Credit, such notice to describe in reasonable detail the proposed
terms of such Letter of Credit and the nature of the transactions or obligations
proposed to be supported by such Letter of Credit, and in any event shall set
forth with respect to such Letter of Credit the proposed (i) Stated Amount,
(ii) beneficiary, and (iii) expiration date.

37


--------------------------------------------------------------------------------


The Borrower shall also execute and deliver such customary letter of credit
application forms as requested from time to time by the Agent.  Provided the
Borrower has given the notice prescribed by the first sentence of this
subsection and subject to the other terms and conditions of this Agreement,
including the satisfaction of any applicable conditions precedent set forth in
Article V., the Agent shall issue the requested Letter of Credit on the
requested date of issuance for the benefit of the stipulated beneficiary.  Upon
the written request of the Borrower, the Agent shall deliver to the Borrower a
copy of each issued Letter of Credit within a reasonable time after the date of
issuance thereof.  To the extent any term of a Letter of Credit Document is
inconsistent with a term of any Loan Document, the term of such Loan Document
shall control. In addition, the parties agree that (x) any provision of a form
letter of credit application submitted by the Borrower in connection with a
Letter of Credit providing for the granting of a Lien shall be of no force or
effect and (y) notwithstanding anything to the contrary contained in any such
letter of credit application, no event of default shall be deemed to have
occurred under such application unless an Event of Default shall have occurred
hereunder.

(d)           Reimbursement Obligations.  Upon receipt by the Agent from the
beneficiary of a Letter of Credit of any demand for payment under such Letter of
Credit, the Agent shall promptly notify the Borrower of the amount to be paid by
the Agent as a result of such demand and the date on which payment is to be made
by the Agent to such beneficiary in respect of such demand; provided, however,
the Agent’s failure to give, or delay in giving, such notice shall not discharge
the Borrower in any respect from the applicable Reimbursement Obligation.  The
Borrower hereby unconditionally and irrevocably agrees to pay and reimburse the
Agent for the amount of each demand for payment under such Letter of Credit on
or prior to the date on which payment is to be made by the Agent to the
beneficiary thereunder, without presentment, demand, protest or other
formalities of any kind (other than notice as provided in this subsection). 
Upon receipt by the Agent of any payment in respect of any Reimbursement
Obligation, the Agent shall promptly pay to each Lender that has acquired a
participation therein under the second sentence of Section 2.4.(i) such Lender’s
Commitment Percentage of such payment.

(e)           Manner of Reimbursement.  Upon its receipt of a notice referred to
in the immediately preceding subsection (d), the Borrower shall advise the Agent
whether or not the Borrower intends to borrow hereunder to finance its
obligation to reimburse the Agent for the amount of the related demand for
payment and, if it does, the Borrower shall submit a timely request for such
borrowing as provided in the applicable provisions of this Agreement.  If the
Borrower fails to so advise the Agent, or if the Borrower fails to reimburse the
Agent for a demand for payment under a Letter of Credit by the date of such
payment, then (i) if the applicable conditions contained in Article V. would
permit the making of Revolving Loans, the Borrower shall be deemed to have
requested a borrowing of Revolving Loans (which shall be Base Rate Loans) in an
amount equal to the unpaid Reimbursement Obligation and the Agent shall give
each Lender prompt notice of the amount of the Revolving Loan to be made
available to the Agent not later than 1:00 p.m. and (ii) if such conditions
would not permit the making of Revolving Loans, the provisions of subsection (j)
of this Section shall apply.  The limitations of Section 3.5.(a) shall not apply
to any borrowing of Base Rate Loans under this subsection.

(f)            Effect of Letters of Credit on Commitments.  Upon the issuance by
the Agent of any Letter of Credit and until such Letter of Credit shall have
expired or been terminated, the

38


--------------------------------------------------------------------------------


Commitment of each Lender shall be deemed to be utilized for all purposes of
this Agreement in an amount equal to the product of (i) such Lender’s Commitment
Percentage and (ii) the sum of (A) the Stated Amount of such Letter of Credit
plus (B) any related Reimbursement Obligations then outstanding.

(g)           Agent’s Duties Regarding Letters of Credit; Unconditional Nature
of Reimbursement Obligations.  In examining documents presented in connection
with drawings under Letters of Credit and making payments under Letters of
Credit against such documents, the Agent shall only be required to use the same
standard of care as it uses in connection with examining documents presented in
connection with drawings under letters of credit in which it has not sold
participations and making payments under such letters of credit.  The Borrower
assumes all risks of the acts and omissions of, or misuse of the Letters of
Credit by, the respective beneficiaries of such Letters of Credit.  In
furtherance and not in limitation of the foregoing, neither the Agent nor any of
the Lenders shall be responsible for, and the Borrower’s obligations in respect
of the Letters of Credit shall not be affected in any manner by, (i) the form,
validity, sufficiency, accuracy, genuineness or legal effects of any document
submitted by any party in connection with the application for and issuance of or
any drawing honored under any Letter of Credit even if it should in fact prove
to be in any or all respects invalid, insufficient, inaccurate, fraudulent or
forged; (ii) the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign any Letter of Credit, or the
rights or benefits thereunder or proceeds thereof, in whole or in part, which
may prove to be invalid or ineffective for any reason; (iii) failure of the
beneficiary of any Letter of Credit to comply fully with conditions required in
order to draw upon such Letter of Credit; (iv) errors, omissions, interruptions
or delays in transmission or delivery of any messages, by mail, cable, telex,
telecopy or otherwise, whether or not they be in cipher; (v) errors in
interpretation of technical terms; (vi) any loss or delay in the transmission or
otherwise of any document required in order to make a drawing under any Letter
of Credit, or of the proceeds thereof; (vii) the misapplication by the
beneficiary of the proceeds of any drawing under any Letter of Credit; or
(viii) any consequences arising from causes beyond the control of the Agent or
the Lenders.  None of the above shall affect, impair or prevent the vesting of
any of the Agent’s or any Lender’s rights or powers hereunder.  Any action taken
or omitted to be taken by the Agent under or in connection with any Letter of
Credit, if taken or omitted in the absence of gross negligence or willful
misconduct (as determined by a court of competent jurisdiction in a final,
non-appealable judgment), shall not create against the Agent or any Lender any
liability to the Borrower or any Lender.  In this regard, the obligation of the
Borrower to reimburse the Agent for any drawing made under any Letter of Credit,
and to repay any Revolving Loan made pursuant to the second sentence of the
immediately preceding subsection (e), shall be absolute, unconditional and
irrevocable and shall be paid strictly in accordance with the terms of this
Agreement and any other applicable Letter of Credit Document under all
circumstances whatsoever, including without limitation, the following
circumstances: (A) any lack of validity or enforceability of any Letter of
Credit Document or any term or provisions therein; (B) any amendment or waiver
of or any consent to departure from all or any of the Letter of Credit
Documents; (C) the existence of any claim, setoff, defense or other right which
the Borrower may have at any time against the Agent, any Lender, any beneficiary
of a Letter of Credit or any other Person, whether in connection with this
Agreement, the transactions contemplated hereby or in the Letter of Credit
Documents or any unrelated transaction; (D) any breach of contract or dispute
between the

39


--------------------------------------------------------------------------------


Borrower, the Agent, any Lender or any other Person; (E) any demand, statement
or any other document presented under a Letter of Credit proving to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein or
made in connection therewith being untrue or inaccurate in any respect
whatsoever; (F) any non-application or misapplication by the beneficiary of a
Letter of Credit of the proceeds of any drawing under such Letter of Credit;
(G) payment by the Agent under any Letter of Credit against presentation of a
draft or certificate which does not strictly comply with the terms of such
Letter of Credit; and (H) any other act, omission to act, delay or circumstance
whatsoever that might, but for the provisions of this Section, constitute a
legal or equitable defense to or discharge of the Borrower’s Reimbursement
Obligations.  Notwithstanding anything to the contrary contained in this Section
or Section 12.9., but not in limitation of the Borrower’s unconditional
obligation to reimburse the Agent for any drawing made under a Letter of Credit
as provided in this Section and to repay any Revolving Loan made pursuant to the
second sentence of the immediately preceding subsection (e), the Borrower shall
have no obligation to indemnify the Agent or any Lender in respect of any
liability incurred by the Agent or such Lender arising solely out of the gross
negligence or willful misconduct of the Agent or such Lender in respect of a
Letter of Credit as determined by a court of competent jurisdiction in a final,
non-appealable judgment.  Except as otherwise provided in this Section, nothing
in this Section shall affect any rights the Borrower may have with respect to
the gross negligence or willful misconduct of the Agent or any Lender with
respect to any Letter of Credit.

(h)           Amendments, Etc.  The issuance by the Agent of any amendment,
supplement or other modification to any Letter of Credit shall be subject to the
same conditions applicable under this Agreement to the issuance of new Letters
of Credit (including, without limitation, that the request therefor be made
through the Agent), and no such amendment, supplement or other modification
shall be issued unless either (i) the respective Letter of Credit affected
thereby would have complied with such conditions had it originally been issued
hereunder in such amended, supplemented or modified form or (ii) the Requisite
Lenders (or all of the Lenders if required by Section 12.6.) shall have
consented thereto.  In connection with any such amendment, supplement or other
modification, the Borrower shall pay the Fees, if any, payable under the last
sentence of Section 3.6.(c).

(i)            Lenders’ Participation in Letters of Credit.  Immediately upon
the issuance by the Agent of any Letter of Credit each Lender shall be deemed to
have irrevocably and unconditionally purchased and received from the Agent,
without recourse or warranty, an undivided interest and participation to the
extent of such Lender’s Commitment Percentage of the liability of the Agent with
respect to such Letter of Credit, and each Lender thereby shall absolutely,
unconditionally and irrevocably assume, as primary obligor and not as surety,
and shall be unconditionally obligated to the Agent to pay and discharge when
due, such Lender’s Commitment Percentage of the Agent’s liability under such
Letter of Credit.  In addition, upon the making of each payment by a Lender to
the Agent in respect of any Letter of Credit pursuant to the immediately
following subsection (j), such Lender shall, automatically and without any
further action on the part of the Agent or such Lender, acquire (i) a
participation in an amount equal to such payment in the Reimbursement Obligation
owing to the Agent by the Borrower in respect of such Letter of Credit and
(ii) a participation in a percentage equal to such Lender’s Commitment
Percentage in any interest or other amounts payable by the Borrower in respect
of

40


--------------------------------------------------------------------------------


such Reimbursement Obligation (other than the Fees payable to the Agent pursuant
to the third and last sentences of Section 3.6.(c)).

(j)            Payment Obligation of Lenders.  Each Lender severally agrees to
pay to the Agent on demand in immediately available funds in Dollars the amount
of such Lender’s Commitment Percentage of each drawing paid by the Agent under
each Letter of Credit to the extent such amount is not reimbursed by the
Borrower pursuant to Section 2.4.(d); provided, however, that in respect of any
drawing under any Letter of Credit, the maximum amount that any Lender shall be
required to fund, whether as a Revolving Loan or as a participation, shall not
exceed such Lender’s Commitment Percentage of such drawing.  If the notice
referenced in the second sentence of Section 2.4.(e) is received by a Lender not
later than 11:00 a.m., then such Lender shall make such payment available to the
Agent not later than 2:00 p.m. on the date of demand therefor; otherwise, such
payment shall be made available to the Agent not later than 1:00 p.m. on the
next succeeding Business Day.  Each Lender’s obligation to make such payments to
the Agent under this subsection, and the Agent’s right to receive the same,
shall be absolute, irrevocable and unconditional and shall not be affected in
any way by any circumstance whatsoever, including without limitation, (i) the
failure of any other Lender to make its payment under this subsection, (ii) the
financial condition of the Borrower or any other Loan Party, (iii) the existence
of any Default or Event of Default, including any Event of Default described in
Section 10.1.(f) or 10.1.(g) or (iv) the termination of the Commitments.  Each
such payment to the Agent shall be made without any offset, abatement,
withholding or deduction whatsoever.

(k)           Information to Lenders. The Agent shall periodically deliver to
the Lenders information setting forth the Stated Amount of all outstanding
Letters of Credit.  Other than as set forth in this subsection, the Agent shall
have no duty to notify the Lenders regarding the issuance or other matters
regarding Letters of Credit issued hereunder.  The failure of the Agent to
perform its requirements under this subsection shall not relieve any Lender from
its obligations under Section 2.4.(j).


SECTION 2.5.  RATES AND PAYMENT OF INTEREST ON LOANS.

(a)           Rates.  The Borrower promises to pay to the Agent for the account
of each Lender interest on the unpaid principal amount of each Loan made by such
Lender for the period from and including the date of the making of such Loan to
but excluding the date such Loan shall be paid in full, at the following per
annum rates:

(i)            during such periods as such Loan is a Base Rate Loan, at the Base
Rate (as in effect from time to time) plus the Applicable Margin;

(ii)           during such periods as such Loan is a LIBOR Loan, at Adjusted
LIBOR for such Loan for the Interest Period therefor plus the Applicable Margin;

(iii)          if such Loan is an Absolute Rate Loan, at the Absolute Rate for
such Loan, as applicable, for the Interest Period therefor quoted by the Lender
making such Loan in accordance with Section 2.2.; and

41


--------------------------------------------------------------------------------


(iv)          if such Loan is a LIBOR Margin Loan, at LIBOR for such Loan for
the Interest Period therefor, plus the LIBOR Margin quoted by the Lender making
such Loan in accordance with Section 2.2.

Notwithstanding the foregoing, while an Event of Default exists, the Borrower
shall pay to the Agent for the account of each Lender interest at the
Post-Default Rate on the outstanding principal amount of any Loan made by such
Lender, on all Reimbursement Obligations and on any other amount payable by the
Borrower to such Lender hereunder or under any of the other Loan Documents
(including without limitation, accrued but unpaid interest to the extent
permitted under Applicable Law).

(b)           Payment of Interest.  Accrued and unpaid interest on each Loan
shall be payable (i) in the case of a Base Rate Loan, monthly in arrears on the
first day of each calendar month, (ii) in the case of a LIBOR Loan or a Bid Rate
Loan, in arrears on the last day of each Interest Period therefor, and, if such
Interest Period is longer than three months, at three-month intervals following
the first day of such Interest Period, and (iii) in the case of any Loan, in
arrears upon the payment, prepayment or Continuation thereof or the Conversion
of such Loan to a Loan of another Type (but only on the principal amount so
paid, prepaid, Continued or Converted).  Interest payable at the Post-Default
Rate shall be payable from time to time on demand.  Promptly after the
determination of any interest rate provided for herein or any change therein,
the Agent shall give notice thereof to the Lenders to which such interest is
payable and to the Borrower.  All determinations by the Agent of an interest
rate hereunder shall be conclusive and binding on the Lenders and the Borrower
for all purposes, absent manifest error.

(c)           Inaccurate Financial Statements or Compliance Certificates.  If
any financial statement or Compliance Certificate delivered pursuant to
Section 8.3. is shown to be inaccurate (regardless of whether this Agreement is
in effect when such inaccuracy is discovered), and such inaccuracy, if
corrected, would have led to the application of a higher Applicable Margin for
any period prior to the Investment Grade Rating Date (an “Applicable Period”)
than the Applicable Margin applied for such Applicable Period, then (i) the
Borrower shall immediately deliver to the Agent a corrected Compliance
Certificate for such Applicable Period, (ii) the Applicable Margin shall be
determined on the basis of such corrected Compliance Certificate (as provided in
clause (a) of the definition of Applicable Margin) for such Applicable Period,
and (iii) the Borrower shall immediately pay to the Agent for the account of the
Lenders the accrued additional interest, and accrued fees in respect of Letters
of Credit under Section 3.6.(c), owing calculated based on such higher
Applicable Margin for such Applicable Period, which payment shall be promptly
applied in accordance with Section 3.2.  This subsection shall not in any way
limit the rights of the Agent and Lenders (x) with respect to the last sentence
of the immediately preceding subsection (a) or (y) under Article X.


SECTION 2.6.  NUMBER OF INTEREST PERIODS.

There may be no more than 10 different Interest Periods for LIBOR Loans and Bid
Rate Loans, collectively outstanding at the same time.

42


--------------------------------------------------------------------------------



SECTION 2.7.  REPAYMENT OF LOANS.

(a)           Revolving Loans.  The Borrower shall repay the entire outstanding
principal amount of, and all accrued but unpaid interest on, the Revolving Loans
on the Termination Date.

(b)           Bid Rate Loans.  The Borrower shall repay the entire outstanding
principal amount of, and all accrued but unpaid interest on, each Bid Rate Loan
on the last day of the Interest Period of such Bid Rate Loan.


SECTION 2.8.  PREPAYMENTS.

(a)           Optional.  Subject to Section 4.4., the Borrower may prepay any
Loan (other than a Bid Rate Loan) at any time without premium or penalty.  Bid
Rate Loans may not be prepaid at the option of the Borrower without the prior
consent of the Lender to which such Bid Rate Loan is owed.  The Borrower shall
give the Agent at least one Business Day’s prior written notice of the
prepayment of any Revolving Loan.

(b)           Mandatory.  If at any time the aggregate principal amount of all
outstanding Revolving Loans, together with the aggregate amount of all Letter of
Credit Liabilities, the aggregate principal amount of all outstanding Bid Rate
Loans and the aggregate principal amount of all outstanding Swingline Loans,
exceeds the aggregate amount of the Commitments in effect at such time, the
Borrower shall immediately pay to the Agent for the accounts of the Lenders the
amount of such excess.  Such payment shall be applied to pay all amounts of
principal outstanding on the Loans and any Reimbursement Obligations pro rata in
accordance with Section 3.2. and if any Letters of Credit are outstanding at
such time the remainder, if any, shall be deposited into the Collateral Account
for application to any Reimbursement Obligations.  If the Borrower is required
to pay any outstanding LIBOR Loans or Bid Rate Loans by reason of this Section
prior to the end of the applicable Interest Period therefor, the Borrower shall
pay all amounts due under Section 4.4.


SECTION 2.9.  CONTINUATION.

So long as no Default or Event of Default shall exist, the Borrower may on any
Business Day, with respect to any LIBOR Loan, elect to maintain such LIBOR Loan
or any portion thereof as a LIBOR Loan by selecting a new Interest Period for
such LIBOR Loan.  Each new Interest Period selected under this Section shall
commence on the last day of the immediately preceding Interest Period.  Each
selection of a new Interest Period shall be made by the Borrower giving to the
Agent a Notice of Continuation not later than 11:00 a.m. on the third Business
Day prior to the date of any such Continuation.  Such notice by the Borrower of
a Continuation shall be by telephone or telecopy, confirmed immediately in
writing if by telephone, in the form of a Notice of Continuation, specifying
(a) the proposed date of such Continuation, (b) the LIBOR Loans and portions
thereof subject to such Continuation and (c) the duration of the selected
Interest Period, all of which shall be specified in such manner as is necessary
to comply with all limitations on Loans outstanding hereunder.  Each Notice of
Continuation shall be irrevocable by and binding on the Borrower once given. 
Promptly after receipt of a Notice of Continuation, the Agent shall notify each
Lender by telecopy, or other similar form of transmission, of the proposed
Continuation.  If the Borrower shall fail to select in a timely manner a new
Interest

43


--------------------------------------------------------------------------------


Period for any LIBOR Loan in accordance with this Section, or if a Default or
Event of Default shall exist on the last day of the current Interest Period
therefor, such Loan will automatically, on the last day of such Interest Period,
Convert into a Base Rate Loan notwithstanding the first sentence of
Section 2.10. or the Borrower’s failure to comply with any of the terms of such
Section.


SECTION 2.10.  CONVERSION.

The Borrower may on any Business Day, upon the Borrower’s giving of a Notice of
Conversion to the Agent, Convert all or a portion of a Loan of one Type into a
Loan of another Type; provided, however, a Base Rate Loan may not be Converted
to a LIBOR Loan if a Default or Event of Default shall exist.  Any Conversion of
a LIBOR Loan into a Base Rate Loan shall be made on, and only on, the last day
of an Interest Period for such LIBOR Loan and, upon Conversion of a Base Rate
Loan into a LIBOR Loan, the Borrower shall pay accrued interest to the date of
Conversion on the principal amount so Converted.  Each such Notice of Conversion
shall be given not later than 11:00 a.m. on the Business Day prior to the date
of any proposed Conversion into Base Rate Loans and on the third Business Day
prior to the date of any proposed Conversion into LIBOR Loans.  Promptly after
receipt of a Notice of Conversion, the Agent shall notify each Lender by
telecopy, or other similar form of transmission, of the proposed Conversion. 
Subject to the restrictions specified above, each Notice of Conversion shall be
by telephone (confirmed immediately in writing) or telecopy in the form of a
Notice of Conversion specifying (a) the requested date of such Conversion,
(b) the Type of Loan to be Converted, (c) the portion of such Type of Loan to be
Converted, (d) the Type of Loan such Loan is to be Converted into and (e) if
such Conversion is into a LIBOR Loan, the requested duration of the Interest
Period of such Loan.  Each Notice of Conversion shall be irrevocable by and
binding on the Borrower once given.


SECTION 2.11.  NOTES.

(a)           Revolving Note.  The Revolving Loans made by each Lender shall, in
addition to this Agreement, also be evidenced by a promissory note of the
Borrower substantially in the form of Exhibit K (each a “Revolving Note”),
payable to the order of such Lender in a principal amount equal to the amount of
its Commitment as originally in effect and otherwise duly completed.

(b)           Bid Rate Notes.  The Bid Rate Loans made by any Lender shall, in
addition to this Agreement, also be evidenced by a promissory note of the
Borrower substantially in the form of Exhibit L (each a “Bid Rate Note”),
payable to the order of such Lender and otherwise duly completed.

(c)           Records.  The date, amount, interest rate, Type and duration of
Interest Periods (if applicable) of each Loan made by each Lender to the
Borrower, and each payment made on account of the principal thereof, shall be
recorded by such Lender on its books and such entries shall be binding on the
Borrower, absent manifest error; provided, however, that the failure of a Lender
to make any such record shall not affect the obligations of the Borrower under
any of the Loan Documents.

44


--------------------------------------------------------------------------------


(d)           Lost, Stolen, Destroyed or Mutilated Notes. Upon receipt by the
Borrower of (i) written notice from a Lender that a Note of such Lender has been
lost, stolen, destroyed or mutilated, and (ii) (A) in the case of loss, theft or
destruction, an unsecured agreement of indemnity from such Lender in form
reasonably satisfactory to the Borrower, or (B) in the case of mutilation, upon
surrender and cancellation of such Note, the Borrower shall at its own expense
execute and deliver to such Lender a new Note dated the date of such lost,
stolen, destroyed or mutilated Note which Note shall recite that it is given to
replace the lost, stolen, destroyed or mutilated Note, as applicable.


SECTION 2.12.  VOLUNTARY REDUCTIONS OF THE COMMITMENT.

The Borrower shall have the right to terminate or reduce the aggregate unused
amount of the Commitments (for which purpose use of the Commitments shall be
deemed to include the aggregate amount of Letter of Credit Liabilities and the
aggregate principal amount of all outstanding Swingline Loans and Bid Rate
Loans) at any time and from time to time without penalty or premium upon not
less than 5 Business Days prior written notice to the Agent of each such
termination or reduction, which notice shall specify the effective date thereof
and the amount of any such reduction and shall be irrevocable once given and
effective only upon receipt by the Agent.  The Agent will promptly transmit such
notice to each Lender.  The Commitments, once terminated or reduced, may not be
increased or reinstated.


SECTION 2.13.  EXTENSION OF TERMINATION DATE.

The Borrower shall have the right, exercisable one time, to extend the
Termination Date by one year.  The Borrower may exercise such right only by
executing and delivering to the Agent at least 90 days but not more than 180
days prior to the current Termination Date, a written request for such extension
(an “Extension Request”).  The Agent shall forward to each Lender a copy of the
Extension Request delivered to the Agent promptly upon receipt thereof.  Subject
to satisfaction of the following conditions, the Termination Date shall be
extended for one year effective upon receipt of the Extension Request and
payment of the fee referred to in the following clause (b): (a) immediately
prior to such extension and immediately after giving effect thereto, (i) no
Default or Event of Default shall exist and (ii) the representations and
warranties made or deemed made by the Borrower and each other Loan Party in the
Loan Documents to which any of them is a party, shall be true and correct in all
material respects on and as of the date of such extension with the same force
and effect as if made on and as of such date except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and correct
in all material respects on and as of such earlier date) and except for changes
in factual circumstances not prohibited under the Loan Documents and (b) the
Borrower shall have paid the Fees payable under Section 3.6.(d).


SECTION 2.14.  EXPIRATION OR MATURITY DATE OF LETTERS OF CREDIT PAST TERMINATION
DATE.

If on the date the Commitments are terminated or reduced to zero (whether
voluntarily, by reason of the occurrence of an Event of Default or otherwise),
there are any Letters of Credit outstanding hereunder, the Borrower shall, on
such date, pay to the Agent an amount of money equal to the Stated Amount of
such Letter(s) of Credit for deposit into the Collateral Account.

45


--------------------------------------------------------------------------------



SECTION 2.15.  AMOUNT LIMITATIONS.

Notwithstanding any other term of this Agreement or any other Loan Document, no
Lender shall be required to make a Loan, no Lender shall make any Bid Rate Loan,
the Agent shall not be required to issue a Letter of Credit and no reduction of
the Commitments pursuant to Section 2.12. shall take effect, if immediately
after the making of such Loan, the issuance of such Letter of Credit or such
reduction in the Commitments:

(a)           the aggregate principal amount of all outstanding Revolving Loans,
together with the aggregate principal amount of all outstanding Bid Rate Loans,
the aggregate principal amount of all outstanding Swingline Loans and the
aggregate amount of all Letter of Credit Liabilities, would exceed the aggregate
amount of the Commitments at such time; or

(b)           the aggregate principal amount of all outstanding Bid Rate Loans
would exceed 50% of the aggregate amount of the Commitments at such time.


SECTION 2.16.  INCREASE OF COMMITMENTS.

With the prior consent of the Agent, the Borrower shall have the right at any
time and from time to time during the term of this Agreement to request
increases in the aggregate amount of the Commitments (provided that after giving
effect to any increases in the Commitments pursuant to this Section, the
aggregate amount of the Commitments may not exceed $1,500,000,000) by providing
written notice to the Agent, which notice shall be irrevocable once given.  Each
such increase in the Commitments must be in an aggregate minimum amount of
$100,000,000 and integral multiples of $50,000,000 in excess thereof.  No Lender
shall be required to increase its Commitment and any new Lender becoming a party
to this Agreement in connection with any such requested increase must be an
Eligible Assignee.  If a new Lender becomes a party to this Agreement, or if any
existing Lender agrees to increase its Commitment, such Lender shall on the date
it becomes a Lender hereunder (or increases its Commitment, in the case of an
existing Lender) (and as a condition thereto) purchase from the other Lenders
its Commitment Percentage (or in the case of an existing Lender, the increase in
the amount of its Commitment Percentage, in each case as determined after giving
effect to the increase of Commitments) of any outstanding Revolving Loans, by
making available to the Agent for the account of such other Lenders at the
Principal Office, in same day funds, an amount equal to the sum of (A) the
portion of the outstanding principal amount of such Revolving Loans to be
purchased by such Lender plus (B) the aggregate amount of payments previously
made by the other Lenders under Section 2.4.(j) which have not been repaid plus
(C) interest accrued and unpaid to and as of such date on such portion of the
outstanding principal amount of such Revolving Loans.  The Borrower shall pay to
the Lenders amounts payable, if any, to such Lenders under Section 4.4. as a
result of the prepayment of any such Revolving Loans.  No increase of the
Commitments may be effected under this Section if (x) a Default or Event of
Default shall be in existence on the effective date of such increase or (y) any
representation or warranty made or deemed made by the Borrower or any other Loan
Party in any Loan Document to which any such Loan Party is a party is not (or
would not be) true or correct on the effective date of such increase (except for
representations or warranties which expressly relate solely to an earlier
date).  In connection with any increase in the aggregate amount of the
Commitments

46


--------------------------------------------------------------------------------


pursuant to this subsection, (a) any Lender becoming a party hereto shall
execute such documents and agreements as the Agent may reasonably request and
(b) the Borrower shall make appropriate arrangements so that each new Lender,
and any existing Lender increasing its Commitment, receives a new or replacement
Note, as appropriate, in the amount of such Lender’s Commitment within 2
Business Days of the effectiveness of the applicable increase in the aggregate
amount of Commitments.


ARTICLE III. PAYMENTS, FEES AND OTHER GENERAL PROVISIONS


SECTION 3.1.  PAYMENTS.

Except to the extent otherwise provided herein, all payments of principal,
interest and other amounts to be made by the Borrower under this Agreement or
any other Loan Document shall be made in Dollars, in immediately available
funds, without deduction, set-off or counterclaim, to the Agent at its Principal
Office, not later than 2:00 p.m. on the date on which such payment shall become
due (each such payment made after such time on such due date to be deemed to
have been made on the next succeeding Business Day).  Subject to Section 10.3.,
the Borrower may, at the time of making each payment under this Agreement or any
Note, specify to the Agent the amounts payable by the Borrower hereunder to
which such payment is to be applied.  Each payment received by the Agent for the
account of a Lender under this Agreement or any Note shall be paid to such
Lender at the applicable Lending Office of such Lender no later than 5:00 p.m.
on the date of receipt.  If the Agent fails to pay such amount to a Lender as
provided in the previous sentence, the Agent shall pay interest on such amount
until paid at a rate per annum equal to the Federal Funds Rate from time to time
in effect.  If the due date of any payment under this Agreement or any other
Loan Document would otherwise fall on a day which is not a Business Day such
date shall be extended to the next succeeding Business Day and interest shall be
payable for the period of such extension.


SECTION 3.2.  PRO RATA TREATMENT.

Except to the extent otherwise provided herein: (a) each borrowing from the
Lenders under Section 2.1.(a), 2.3.(e) and 2.4.(e) shall be made from the
Lenders, each payment of the Fees under Section 3.6.(a), the first sentence of
Section 3.6.(b) and Section 3.6.(c) shall be made for the account of the
Lenders, and each termination or reduction of the amount of the Commitments
under Section 2.12. shall be applied to the respective Commitments of the
Lenders, pro rata according to the amounts of their respective Commitments;
(b) each payment or prepayment of principal of Revolving Loans by the Borrower
shall be made for the account of the Lenders pro rata in accordance with the
respective unpaid principal amounts of the Revolving Loans held by them,
provided that if immediately prior to giving effect to any such payment in
respect of any Revolving Loans the outstanding principal amount of the Revolving
Loans shall not be held by the Lenders pro rata in accordance with their
respective Commitments in effect at the time such Loans were made, then such
payment shall be applied to the Revolving Loans in such manner as shall result,
as nearly as is practicable, in the outstanding principal amount of the
Revolving Loans being held by the Lenders pro rata in accordance with their
respective Commitments; (c) each payment of interest on Revolving Loans by the
Borrower shall be made for the account of the Lenders pro rata in accordance
with the amounts of interest on such Loans then due and payable to the
respective Lenders; (d) the making, Conversion and Continuation of

47


--------------------------------------------------------------------------------


Revolving Loans of a particular Type (other than Conversions provided for by
Section 4.6.) shall be made pro rata among the Lenders according to the amounts
of their respective Commitments (in the case of making of Revolving Loans) or
their respective Revolving Loans (in the case of Conversions and Continuations
of Revolving Loans) and the then current Interest Period for each Lender’s
portion of each Revolving Loan of such Type shall be coterminous; (e) the
Lenders’ participation in, and payment obligations in respect of, Letters of
Credit under Section 2.4., shall be pro rata in accordance with their respective
Commitments; (f) the Lenders’ participation in, and payment obligations in
respect of, Swingline Loans under Section 2.3., shall be pro rata in accordance
with their respective Commitments; and (g) each mandatory prepayment of
principal of Bid Rate Loans by the Borrower pursuant to Section 2.8.(b) shall be
made for account of the Lenders then owed Bid Rate Loans pro rata in accordance
with the respective unpaid principal amounts of the Bid Rate Loans then owing to
each such Lender.  All payments of principal, interest, fees and other amounts
in respect of the Swingline Loans shall be for the account of the Swingline
Lender only (except to the extent any Lender shall have acquired and funded a
participating interest in any such Swingline Loan pursuant to Section 2.3.(e),
in which case such payments shall be pro rata in accordance with such
participating interests).


SECTION 3.3.  SHARING OF PAYMENTS, ETC.

If a Lender shall obtain payment of any principal of, or interest on, any Loan
made by it to the Borrower under this Agreement, or shall obtain payment on any
other Obligation owing by the Borrower or any other Loan Party through the
exercise of any right of set-off, banker’s lien or counterclaim or similar right
or otherwise or through voluntary prepayments directly to a Lender or other
payments made by the Borrower to a Lender not in accordance with the terms of
this Agreement and such payment should be distributed to the Lenders pro rata in
accordance with Section 3.2. or Section 10.3., as applicable, such Lender shall
promptly purchase from the other Lenders participations in (or, if and to the
extent specified by such Lender, direct interests in) the Loans made by the
other Lenders or other Obligations owed to such other Lenders in such amounts,
and make such other adjustments from time to time as shall be equitable, to the
end that all the Lenders shall share the benefit of such payment (net of any
reasonable expenses which may be incurred by such Lender in obtaining or
preserving such benefit) pro rata in accordance with Section 3.2. or
Section 10.3., as applicable.  To such end, all the Lenders shall make
appropriate adjustments among themselves (by the resale of participations sold
or otherwise) if such payment is rescinded or must otherwise be restored.  The
Borrower agrees that any Lender so purchasing a participation (or direct
interest) in the Loans or other Obligations owed to such other Lenders may
exercise all rights of set-off, banker’s lien, counterclaim or similar rights
with respect to such participation as fully as if such Lender were a direct
holder of Loans in the amount of such participation.  Nothing contained herein
shall require any Lender to exercise any such right or shall affect the right of
any Lender to exercise, and retain the benefits of exercising, any such right
with respect to any other indebtedness or obligation of the Borrower.


SECTION 3.4.  SEVERAL OBLIGATIONS.

No Lender shall be responsible for the failure of any other Lender to make a
Loan or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any Lender to make a Loan or to perform any
other obligation to be made or performed

48


--------------------------------------------------------------------------------


by it hereunder shall not relieve the obligation of any other Lender to make any
Loan or to perform any other obligation to be made or performed by such other
Lender.


SECTION 3.5.  MINIMUM AMOUNTS.

(a)           Borrowings and Conversions.  Except as otherwise provided in
Sections 2.3.(e) and 2.4.(e), each borrowing of Base Rate Loans shall be in an
aggregate minimum amount of $500,000 and integral multiples of $100,000 in
excess thereof.  Each borrowing, Conversion and Continuation of LIBOR Loans
shall be in an aggregate minimum amount of $1,000,000 and integral multiples of
$1,000,000 in excess of that amount.

(b)           Prepayments.  Each voluntary prepayment of Revolving Loans shall
be in an aggregate minimum amount of $1,000,000 and integral multiples of
$500,000 in excess thereof (or, if less, the aggregate principal amount of
Revolving Loans then outstanding).

(c)           Reductions of Commitments.  Each reduction of the Commitments
under Section 2.12. shall be in an aggregate minimum amount of $50,000,000 and
integral multiples of $10,000,000 in excess thereof.

(d)           Letters of Credit.  The initial Stated Amount of each Letter of
Credit shall be at least $100,000.


SECTION 3.6.  FEES.

(a)           Unused Fee. During the period from the Effective Date to but
excluding the Investment Grade Rating Date, the Borrower agrees to pay to the
Agent for the account of the Lenders an unused facility fee with respect to the
average daily difference between the (i) aggregate amount of the Commitments and
(ii) the aggregate principal amount of all outstanding Revolving Loans plus the
aggregate amount of all Letter of Credit Liabilities (the “Unused Amount”). 
Such fee shall be computed by multiplying the Unused Amount with respect to such
quarter by the corresponding per annum rate set forth below:

Unused Amount

 

Unused Fee

 

> 50% of the aggregate amount of Commitments

 

0.20

%

< 50% of the aggregate amount of Commitments

 

0.125

%

 

Such fee shall be payable in arrears on the last day of each March, June,
September or December of each calendar year.  Any such accrued and unpaid fee
shall also be payable on the Termination Date or any earlier date of termination
of the Commitments or reduction of the Commitments to zero.

(b)           Facility Fees.  On and at all times after the Investment Grade
Rating Date, the Borrower agrees to pay to the Agent for the account of each
Lender a facility fee equal to the average daily amount of the Commitment of
such Lender (whether or not utilized) times the Facility Fee for the period from
and including the Investment Grade Rating Date to but excluding the date such
Commitment is terminated or reduced to zero or the Termination Date, such fee to
be paid in arrears on (i) the last day of March, June, September and December in
each

49


--------------------------------------------------------------------------------


year, (ii) the date of each reduction in the Commitments (but only on the amount
of the reduction) and (iii) on the Termination Date.

(c)           Letter of Credit Fees.  The Borrower agrees to pay to the Agent
for the account of each Lender a letter of credit fee at a rate per annum equal
to the Applicable Margin for LIBOR Loans (or while an Event of Default exists,
at a per annum rate equal to 4.0%) times the daily average Stated Amount of each
Letter of Credit for the period from and including the date of issuance of such
Letter of Credit (x) through and including the date such Letter of Credit
expires or is terminated or (y) to but excluding the date such Letter of Credit
is drawn in full and is not subject to reinstatement, as the case may be.  The
fees provided for in the immediately preceding sentence shall be nonrefundable
and payable in arrears on (i) the last day of March, June, September and
December in each year, (ii) the Termination Date, (iii) the date the Commitments
are terminated or reduced to zero and (iv) thereafter from time to time on
demand of the Agent.  In addition, the Borrower shall pay to the Agent for its
own account and not the account of any Lender, an issuance fee in respect of
each Letter of Credit equal to the greater of (i) $500 or (ii) one-eighth of one
percent (0.125%) per annum on the initial Stated Amount of such Letter of Credit
payable (A) for the period from and including the date of issuance of such
Letter of Credit through and including the expiration date of such Letter of
Credit and (B) if the expiration date of any Letter of Credit is extended
(whether as a result of the operation of an automatic extension clause or
otherwise), for the period from but excluding the previous expiration date to
and including the extended expiration date.  The fees provided for in the
immediately preceding sentence shall be nonrefundable and payable upon issuance
(or in the case of an extension of the expiration date, on the previous
expiration date).  The Borrower shall pay directly to the Agent from time to
time on demand all commissions, charges, costs and expenses in the amounts
customarily charged by the Agent from time to time in like circumstances with
respect to the issuance of each Letter of Credit, drawings, amendments and other
transactions relating thereto.

(d)           Extension Fee.  If the Borrower exercises its right to extend the
Termination Date in accordance with Section 2.13., the Borrower agrees to pay to
the Agent for the account of each Lender a fee equal to 0.15% of the amount of
such Lender’s Commitment (whether or not utilized) at the time of such
extension.  Such fee shall be due and payable in full on the date the Agent
receives the Extension Request pursuant to such Section.

(e)           Administrative and Other Fees.  The Borrower agrees to pay the
administrative and other fees of the Agent as may be agreed to in writing by the
Borrower and the Agent from time to time.


SECTION 3.7.  COMPUTATIONS.

Unless otherwise expressly set forth herein, any accrued interest on any Loan or
any other Obligations, and all Fees due hereunder shall be computed on the basis
of a year of 365 or 366 days, as applicable, and the actual number of days
elapsed, except in the case of LIBOR Loans or LIBOR Margin Loans which shall be
computed on the basis of a year of 360 days and the actual number of days
elapsed.

50


--------------------------------------------------------------------------------



SECTION 3.8.  USURY.

In no event shall the amount of interest due or payable on the Loans or other
Obligations exceed the maximum rate of interest allowed by Applicable Law and,
if any such payment is paid by the Borrower or any other Loan Party or received
by any Lender, then such excess sum shall be credited as a payment of principal,
unless the Borrower shall notify the respective Lender in writing that the
Borrower elects to have such excess sum returned to it forthwith.  It is the
express intent of the parties hereto that the Borrower not pay and the Lenders
not receive, directly or indirectly, in any manner whatsoever, interest in
excess of that which may be lawfully paid by the Borrower under Applicable Law.


SECTION 3.9.  AGREEMENT REGARDING INTEREST AND CHARGES.

The parties hereto hereby agree and stipulate that the only charge imposed upon
the Borrower for the use of money in connection with this Agreement is and shall
be the interest specifically described in Sections 2.5.(a)(i) through (iv) and
in Section 2.3.(c).  Notwithstanding the foregoing, the parties hereto further
agree and stipulate that all agency fees, syndication fees, facility fees,
unused fees, closing fees, letter of credit fees, underwriting fees, default
charges, late charges, funding or “breakage” charges, increased cost charges,
attorneys’ fees and reimbursement for costs and expenses paid by the Agent or
any Lender to third parties or for damages incurred by the Agent or any Lender,
in each case in connection with the transactions contemplated by this Agreement
and the other Loan Documents, are charges made to compensate the Agent or any
such Lender for underwriting or administrative services and costs or losses
performed or incurred, and to be performed or incurred, by the Agent and the
Lenders in connection with this Agreement and shall under no circumstances be
deemed to be charges for the use of money.  All charges other than charges for
the use of money shall be fully earned and nonrefundable when due.


SECTION 3.10.  STATEMENTS OF ACCOUNT.

The Agent will account to the Borrower monthly with a statement of Loans,
Letters of Credit, accrued interest and Fees, charges and payments made pursuant
to this Agreement and the other Loan Documents, and such account rendered by the
Agent shall be deemed conclusive upon Borrower absent manifest error.  The
failure of the Agent to deliver such a statement of accounts shall not relieve
or discharge the Borrower from any of its obligations hereunder.


SECTION 3.11.  DEFAULTING LENDERS.

(a)           Generally.  If for any reason any Lender (a “Defaulting Lender”)
shall fail or refuse to perform any of its obligations under this Agreement or
any other Loan Document to which it is a party within the time period specified
for performance of such obligation or, if no time period is specified, if such
failure or refusal continues for a period of two Business Days after notice from
the Agent, then, in addition to the rights and remedies that may be available to
the Agent or the Borrower under this Agreement or Applicable Law, such
Defaulting Lender’s right to participate in the administration of the Loans,
this Agreement and the other Loan Documents, including without limitation, any
right to vote in respect of, to consent to or to direct any action or inaction
of the Agent or to be taken into account in the calculation of the Requisite

51


--------------------------------------------------------------------------------


Lenders, shall be suspended during the pendency of such failure or refusal
(except that the Commitment of a Defaulting Lender may not be increased or
extended without its prior written consent).  If a Lender is a Defaulting Lender
because it has failed to make timely payment to the Agent of any amount required
to be paid to the Agent hereunder (without giving effect to any notice or cure
periods), in addition to other rights and remedies which the Agent or the
Borrower may have under the immediately preceding provisions or otherwise, the
Agent shall be entitled (i) to collect interest from such Defaulting Lender on
such delinquent payment for the period from the date on which the payment was
due until the date on which the payment is made at the Federal Funds Rate,
(ii) to withhold or setoff and to apply in satisfaction of the defaulted payment
and any related interest, any amounts otherwise payable to such Defaulting
Lender under this Agreement or any other Loan Document and (iii) to bring an
action or suit against such Defaulting Lender in a court of competent
jurisdiction to recover the defaulted amount and any related interest.  Any
amounts received by the Agent in respect of a Defaulting Lender’s Loans shall
not be paid to such Defaulting Lender (provided that the Borrower shall be
deemed to have made payment to such Defaulting Lender of such amount) and shall
be held uninvested by the Agent and either applied against the purchase price of
such Loans under the following subsection (b) or paid to such Defaulting Lender
upon such Defaulting Lender’s curing of its default.

(b)           Purchase or Cancellation of Defaulting Lender’s Commitment.  Any
Lender who is not a Defaulting Lender may, but shall not be obligated to, in its
sole discretion, acquire all or a portion of a Defaulting Lender’s Commitment. 
Any Lender desiring to exercise such right shall give written notice thereof to
the Agent and the Borrower no sooner than 2 Business Days and not later than 5
Business Days after such Defaulting Lender became a Defaulting Lender.  If more
than one Lender exercises such right, each such Lender shall have the right to
acquire an amount of such Defaulting Lender’s Commitment in proportion to the
Commitments of the other Lenders exercising such right.  If after such 5th
Business Day, the Lenders have not elected to purchase all of the Commitment of
such Defaulting Lender, then the Borrower may, by giving written notice thereof
to the Agent, such Defaulting Lender and the other Lenders, either (i) demand
that such Defaulting Lender assign its Commitment to an Eligible Assignee
subject to and in accordance with the provisions of Section 12.5.(b) for the
purchase price provided for below or (ii) terminate the Commitment of such
Defaulting Lender, whereupon such Defaulting Lender shall no longer be a party
hereto or have any rights or obligations hereunder or under any of the other
Loan Documents (except that such Defaulting Lender shall remain liable to the
Borrower for damages by reason of its failure or refusal to perform hereunder). 
No party hereto shall have any obligation whatsoever to initiate any such
replacement or to assist in finding an Eligible Assignee.  Upon any such
purchase or assignment, the Defaulting Lender’s interest in the Loans and its
rights hereunder (but not its liability in respect thereof or under the Loan
Documents or this Agreement to the extent the same relate to the period prior to
the effective date of the purchase except to the extent assigned pursuant to
such purchase) shall terminate on the date of purchase, and the Defaulting
Lender shall promptly execute all documents reasonably requested to surrender
and transfer such interest to the purchaser or assignee thereof, including an
appropriate Assignment and Acceptance Agreement and, notwithstanding
Section 12.5.(b), shall pay to the Agent an assignment fee in the amount of
$7,000.  The purchase price for the Commitment of a Defaulting Lender shall be
equal to the amount of the principal balance of the Loans outstanding and owed
by the Borrower to the Defaulting Lender.  Prior to payment of

52


--------------------------------------------------------------------------------


such purchase price to a Defaulting Lender, the Agent shall apply against such
purchase price any amounts retained by the Agent pursuant to the last sentence
of the immediately preceding subsection (a).  The Defaulting Lender shall be
entitled to receive amounts owed to it by the Borrower under the Loan Documents
which accrued prior to the date of the default by the Defaulting Lender, to the
extent the same are received by the Agent from or on behalf of the Borrower. 
There shall be no recourse against any Lender or the Agent for the payment of
such sums except to the extent of the receipt of payments from any other party
or in respect of the Loans.


SECTION 3.12.  TAXES.

(a)           Taxes Generally.  All payments by the Borrower of principal of,
and interest on, the Loans and all other Obligations shall be made free and
clear of and without deduction for any present or future excise, stamp or other
taxes, fees, duties, levies, imposts, charges, deductions, withholdings or other
charges of any nature whatsoever imposed by any taxing authority, but excluding
(i) franchise taxes, (ii) any taxes imposed on or measured by any Lender’s
assets, net income, receipts or branch profits, (iii) any taxes (other than
withholding taxes) with respect to the Agent or a Lender that would not be
imposed but for a connection between the Agent or such Lender and the
jurisdiction imposing such taxes (other than a connection arising solely by
virtue of the activities of the Agent or such Lender pursuant to or in respect
of this Agreement or any other Loan Document), and (iv) any taxes, fees, duties,
levies, imposts, charges, deductions, withholdings or other charges to the
extent imposed as a result of the failure of the Agent or a Lender, as
applicable, to provide and keep current (to the extent legally able) any
certificates, documents or other evidence required to qualify for an exemption
from, or reduced rate of, any such taxes fees, duties, levies, imposts, charges,
deductions, withholdings or other charges or required by the immediately
following subsection (c) to be furnished by the Agent or such Lender, as
applicable (such non-excluded items being collectively called “Taxes”).  If any
withholding or deduction from any payment to be made by the Borrower hereunder
is required in respect of any Taxes pursuant to any Applicable Law, then the
Borrower will:

(i)            pay directly to the relevant Governmental Authority the full
amount required to be so withheld or deducted;

(ii)           promptly forward to the Agent an official receipt or other
documentation satisfactory to the Agent evidencing such payment to such
Governmental Authority; and

(iii)          pay to the Agent for its account or the account of the applicable
Lender, as the case may be, such additional amount or amounts as is necessary to
ensure that the net amount actually received by the Agent or such Lender will
equal the full amount that the Agent or such Lender would have received had no
such withholding or deduction been required.

(b)           Tax Indemnification.  If the Borrower fails to pay any Taxes when
due to the appropriate Governmental Authority or fails to remit to the Agent,
for its account or the account of the respective Lender, as the case may be, the
required receipts or other required documentary evidence, the Borrower shall
indemnify the Agent and the Lenders for any incremental Taxes, interest or
penalties that may become payable by the Agent or any Lender as a result of any
such

53


--------------------------------------------------------------------------------


failure.  For purposes of this Section, a distribution of funds received from
the Borrower or at its order hereunder by the Agent or any Lender to or for the
account of any Lender shall be deemed a payment by the Borrower.

(c)           Tax Forms.  Prior to the date that any Foreign Lender becomes a
party hereto, such Foreign Lender shall deliver to the Borrower and the Agent
such certificates, documents or other evidence, as required by the Internal
Revenue Code or Treasury Regulations issued pursuant thereto (including Internal
Revenue Service Forms W-8ECI and W-8BEN, as applicable, or appropriate successor
forms), properly completed, currently effective and duly executed by such
Foreign Lender establishing that payments to it hereunder and under the Notes
are (i) not subject to United States Federal backup withholding tax and (ii) not
subject to United States Federal withholding tax imposed under the Internal
Revenue Code.  Each such Foreign Lender shall (x) deliver further copies of such
forms or other appropriate certifications on or before the date that any such
forms expire or become obsolete and after the occurrence of any event requiring
a change in the most recent form delivered to the Borrower or the Agent and
(y) obtain such extensions of the time for filing, and renew such forms and
certifications thereof, as may be reasonably requested by the Borrower or the
Agent.  The Borrower shall not be required to pay any amount pursuant to the
last sentence of subsection (a) above to any Foreign Lender or the Agent, if it
is organized under the laws of a jurisdiction outside of the United States of
America, if such Foreign Lender or the Agent, as applicable, fails to comply
with the requirements of this subsection.  If any such Foreign Lender fails to
deliver the above forms or other documentation, then the Agent (or the Borrower
with the Agent’s consent) may withhold from any payments to be made to such
Foreign Lender under any of the Loan Documents such amounts as are required by
the Internal Revenue Code. If any Governmental Authority asserts that the Agent
did not properly withhold or backup withhold, as the case may be, any tax or
other amount from payments made to or for the account of any Lender, such Lender
shall indemnify the Agent therefor, including all penalties and interest, any
taxes imposed by any jurisdiction on the amounts payable to the Agent under this
Section, and costs and expenses (including all reasonable fees and disbursements
of any law firm or other external counsel and the allocated cost of internal
legal services and all disbursements of internal counsel) of the Agent.  The
obligation of the Lenders under this Section shall survive the termination of
the Commitments, repayment of all Obligations and the resignation or replacement
of the Agent.


ARTICLE IV. YIELD PROTECTION, ETC.


SECTION 4.1.  ADDITIONAL COSTS; CAPITAL ADEQUACY.

(a)           Additional Costs.  The Borrower shall promptly pay to the Agent
for the account of each affected Lender from time to time such amounts as such
Lender may reasonably determine to be necessary to compensate such Lender for
any costs actually incurred by such Lender that are attributable to its making
or maintaining of any LIBOR Loans or its obligation to make any LIBOR Loans
hereunder, any reduction in any amount receivable by such Lender under this
Agreement or any of the

54


--------------------------------------------------------------------------------


other Loan Documents in respect of any of such Loans or such obligation or the
maintenance by such Lender of capital in respect of its Loans or its Commitment
(such increases in costs and reductions in amounts receivable being herein
called “Additional Costs”), to the extent resulting from any Regulatory Change
that:  (i) changes the basis of taxation of any amounts payable to such Lender
under this Agreement or any of the other Loan Documents in respect of any of
such Loans or its Commitment (other than taxes, fees, duties, levies, imposts,
charges, deductions, withholdings or other charges which are excluded from the
definition of Taxes pursuant to the first sentence of Section 3.12.(a)); or
(ii) imposes or modifies any reserve, special deposit or similar requirements
(other than Regulation D of the Board of Governors of the Federal Reserve System
or other reserve requirement to the extent utilized in the determination of
Adjusted LIBOR for such Loan) relating to any extensions of credit or other
assets of, or any deposits with or other liabilities of, such Lender, or any
commitment of such Lender (including, without limitation, the Commitment of such
Lender hereunder); or (iii) has or would have the effect of reducing the rate of
return on capital of such Lender (or any Person controlling such Lender) to a
level below that which such Lender (or such Person) could have achieved but for
such Regulatory Change (taking into consideration the policies of such Lender or
Person with respect to capital adequacy).

(b)           Lender’s Suspension of LIBOR Loans.  Without limiting the effect
of the provisions of the immediately preceding subsection (a), if, by reason of
any Regulatory Change, any Lender either (i) incurs Additional Costs based on or
measured by the excess above a specified level of the amount of a category of
deposits or other liabilities of such Lender that includes deposits by reference
to which the interest rate on LIBOR Loans is determined as provided in this
Agreement or a category of extensions of credit or other assets of such Lender
that includes LIBOR Loans or (ii) becomes subject to restrictions on the amount
of such a category of liabilities or assets that it may hold, then, if such
Lender so elects by notice to the Borrower (with a copy to the Agent), the
obligation of such Lender to make or Continue, or to Convert any other Type of
Loans into, LIBOR Loans hereunder shall be suspended until such Regulatory
Change ceases to be in effect (in which case the provisions of Section 4.6.
shall apply).

(c)           Additional Costs in Respect of Letters of Credit.  Without
limiting the obligations of the Borrower under the preceding subsections of this
Section (but without duplication), if as a result of any Regulatory Change or
any risk-based capital guideline or other requirement  hereafter issued by any
Governmental Authority there shall be imposed, modified or deemed applicable any
tax, reserve, special deposit, capital adequacy or similar requirement against
or with respect to or measured by reference to Letters of Credit and the result
shall be to increase the cost to the Agent of issuing (or any Lender of
purchasing participations in) or maintaining its obligation hereunder to issue
(or purchase participations in) any Letter of Credit or reduce any amount
receivable by the Agent or any Lender hereunder in respect of any Letter of
Credit, then, upon demand by the Agent or such Lender, the Borrower shall pay
promptly, and in any event within 3 Business Days of demand, to the Agent for
its account or the account of such Lender, as applicable, from time to time as
specified by the Agent or a Lender, such additional amounts as shall be
sufficient to compensate the Agent or such Lender for such increased costs or
reductions in amount.

(d)           Notification and Determination of Additional Costs.  Each of the
Agent and each Lender agrees to notify the Borrower of any event occurring after
the Agreement Date entitling the Agent or such Lender to compensation under any
of the preceding subsections of this Section as promptly as practicable;
provided, however, the failure of the Agent or any Lender to give such notice
shall not release the Borrower from any of its obligations hereunder (and in the
case

55


--------------------------------------------------------------------------------


of a Lender, to the Agent).  The Agent or such Lender agrees to furnish to the
Borrower (and in the case of a Lender, to the Agent) a certificate setting forth
in reasonable detail the basis and amount of each request by the Agent or such
Lender for compensation under this Section.  Absent manifest error,
determinations by the Agent or any Lender of the effect of any Regulatory Change
shall be conclusive, provided that such determinations are made on a reasonable
basis and in good faith.


SECTION 4.2.  SUSPENSION OF LIBOR LOANS.

Anything herein to the contrary notwithstanding, if, on or prior to the
determination of Adjusted LIBOR for any Interest Period:

(a)           the Agent reasonably determines (which determination shall be
conclusive) that by reason of circumstances affecting the relevant market,
adequate and reasonable means do not exist for ascertaining Adjusted LIBOR for
such Interest Period, or

(b)           the Agent reasonably determines (which determination shall be
conclusive) that Adjusted LIBOR will not adequately and fairly reflect the cost
to the Lenders of making or maintaining LIBOR Loans for such Interest Period;

then the Agent shall give the Borrower and each Lender prompt notice thereof
and, so long as such condition remains in effect, the Lenders shall be under no
obligation to, and shall not, make additional LIBOR Loans, Continue LIBOR Loans
or Convert Loans into LIBOR Loans and the Borrower shall, on the last day of
each current Interest Period for each outstanding LIBOR Loan, either repay such
Loan or Convert such Loan into a Base Rate Loan.


SECTION 4.3.  ILLEGALITY.

Notwithstanding any other provision of this Agreement, if any Lender shall
reasonably determine (which determination shall be conclusive and binding) that
it has become unlawful for such Lender to honor its obligation to make or
maintain LIBOR Loans hereunder, then such Lender shall promptly notify the
Borrower thereof (with a copy to the Agent) and such Lender’s obligation to make
or Continue, or to Convert Loans of any other Type into, LIBOR Loans shall be
suspended until such time as such Lender may again make and maintain LIBOR Loans
(in which case the provisions of Section 4.6. shall be applicable).


SECTION 4.4.  COMPENSATION.

The Borrower shall pay to the Agent for the account of each Lender, upon the
request of such Lender through the Agent, such amount or amounts as shall be
sufficient (in the reasonable opinion of such Lender) to compensate it for any
loss, cost or expense that such Lender reasonably determines is attributable to:

(a)           any payment or prepayment (whether mandatory or optional and for
whatever reason, including without limitation, acceleration) of a LIBOR Loan or
Bid

56


--------------------------------------------------------------------------------


Rate Loan, or Conversion of a LIBOR Loan, owing to such Lender on a date other
than the last day of the Interest Period for such Loan; or

(b)           any failure by the Borrower for any reason (including, without
limitation, the failure of any of the applicable conditions precedent specified
in Article V. to be satisfied) to borrow a LIBOR Loan or Bid Rate Loan from such
Lender on the requested date for such borrowing, or to Convert a Base Rate Loan
into a LIBOR Loan or Continue a LIBOR Loan on the requested date of such
Conversion or Continuation.

Upon the Borrower’s request, any Lender requesting compensation under this
Section shall provide the Borrower with a statement setting forth in reasonable
detail the basis for requesting such compensation and the method for determining
the amount thereof.  Absent manifest error, determinations by any Lender in any
such statement shall be conclusive, provided that such determinations are made
on a reasonable basis and in good faith.  For the avoidance of doubt, the
provisions of this Section do not apply to Swingline Loans.


SECTION 4.5.  AFFECTED LENDERS.

If (a) a Lender requests compensation pursuant to Section 3.12. or 4.1., and the
Requisite Lenders are not also doing the same, or (b) the obligation of any
Lender to make LIBOR Loans or to Continue, or to Convert Base Rate Loans into,
LIBOR Loans shall be suspended pursuant to Section 4.1.(b) or 4.3. but the
obligation of the Requisite Lenders shall not have been suspended under such
Sections, then, so long as there does not then exist any Default or Event of
Default, the Borrower may demand that such Lender (the “Affected Lender”), and
upon such demand the Affected Lender shall promptly, assign its Commitment to an
Eligible Assignee subject to and in accordance with the provisions of
Section 12.5.(b) for a purchase price equal to the aggregate principal balance
of all Loans then owing to the Affected Lender plus any accrued but unpaid
interest thereon and accrued but unpaid fees owing to the Affected Lender, or
any other amount as may be mutually agreed upon by such Affected Lender and
Eligible Assignee.  Each of the Agent and the Affected Lender shall reasonably
cooperate in effectuating the replacement of such Affected Lender under this
Section, but at no time shall the Agent, such Affected Lender nor any other
Lender be obligated in any way whatsoever to initiate any such replacement or to
assist in finding an Eligible Assignee.  The exercise by the Borrower of its
rights under this Section shall be at the Borrower’s sole cost and expense and
at no cost or expense to the Agent, the Affected Lender or any of the other
Lenders.  The terms of this Section shall not in any way limit the Borrower’s
obligation to pay to any Affected Lender compensation owing to such Affected
Lender pursuant to Section 3.12. or 4.1. with respect to periods up to the date
of replacement.


SECTION 4.6.  TREATMENT OF AFFECTED LOANS.

If the obligation of any Lender to make LIBOR Loans or to Continue, or to
Convert Base Rate Loans into, LIBOR Loans shall be suspended pursuant to
Section 4.1.(b) or 4.3., then such Lender’s LIBOR Loans shall be automatically
Converted into Base Rate Loans on the last day(s) of the then current Interest
Period(s) for LIBOR Loans (or, in the case of a Conversion required by
Section 4.1.(b) or 4.3., on such earlier date as such Lender may specify to the
Borrower with a

57


--------------------------------------------------------------------------------


copy to the Agent) and, unless and until such Lender gives notice as provided
below that the circumstances specified in Section 4.1. or 4.3. that gave rise to
such Conversion no longer exist:

(a)           to the extent that such Lender’s LIBOR Loans have been so
Converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s LIBOR Loans shall be applied instead to its Base Rate
Loans; and

(b)           all Loans that would otherwise be made or Continued by such Lender
as LIBOR Loans shall be made or Continued instead as Base Rate Loans, and all
Base Rate Loans of such Lender that would otherwise be Converted into LIBOR
Loans shall remain as Base Rate Loans.

If such Lender gives notice to the Borrower (with a copy to the Agent) that the
circumstances specified in Section 4.1. or 4.3. that gave rise to the Conversion
of such Lender’s LIBOR Loans pursuant to this Section no longer exist (which
such Lender agrees to do promptly upon such circumstances ceasing to exist) at a
time when LIBOR Loans made by other Lenders are outstanding, then such Lender’s
Base Rate Loans shall be automatically Converted, on the first day(s) of the
next succeeding Interest Period(s) for such outstanding LIBOR Loans, to the
extent necessary so that, after giving effect thereto, all Loans held by the
Lenders holding LIBOR Loans and by such Lender are held pro rata (as to
principal amounts, Types and Interest Periods) in accordance with their
respective Commitments.


SECTION 4.7.  CHANGE OF LENDING OFFICE.

Each Lender agrees that it will use reasonable efforts to designate an alternate
Lending Office with respect to any of its Loans affected by the matters or
circumstances described in Section 3.12., 4.1. or 4.3. to reduce the liability
of the Borrower or avoid the results provided thereunder, so long as such
designation is not disadvantageous to such Lender as determined by such Lender
in its sole discretion, except that such Lender shall have no obligation to
designate a Lending Office located in the United States of America.


SECTION 4.8.  ASSUMPTIONS CONCERNING FUNDING OF LIBOR LOANS.

Calculation of all amounts payable to a Lender under this Article IV. shall be
made as though such Lender had actually funded LIBOR Loans through the purchase
of deposits in the relevant market bearing interest at the underlying LIBOR rate
applicable to such LIBOR Loans in an amount equal to the amount of the LIBOR
Loans and having a maturity comparable to the relevant Interest Period;
provided, however, that each Lender may fund each of its LIBOR Loans in any
manner it sees fit and the foregoing assumption shall be used only for
calculation of amounts payable under this Article IV.

58


--------------------------------------------------------------------------------



ARTICLE V. CONDITIONS PRECEDENT


SECTION 5.1.  INITIAL CONDITIONS PRECEDENT.

The obligation of the Lenders to effect or permit the occurrence of the first
Credit Event hereunder, whether as the making of a Loan or the issuance of a
Letter of Credit, is subject to the following conditions precedent:

(a)           The Agent shall have received each of the following, in form and
substance satisfactory to the Agent:

(i)            Counterparts of this Agreement executed by each of the parties
hereto;

(ii)           Revolving Notes and Bid Rate Notes executed by the Borrower,
payable to each Lender (or Designated Lender, if applicable) and complying with
the applicable provisions of Section 2.11., and the Swingline Note executed by
the Borrower;

(iii)          The Guaranty executed by the Parent and each other Guarantor
existing as of the Effective Date;

(iv)          An opinion of counsel to the Loan Parties, addressed to the Agent,
the Lenders and the Swingline Lender, addressing the matters set forth in
Exhibit M;

(v)           The articles of incorporation, articles of organization,
certificate of limited partnership or other comparable organizational instrument
(if any) of the Borrower and each other Loan Party certified as of a recent date
by the Secretary of State of the state of formation of such Loan Party;

(vi)          A certificate of good standing or certificate of similar meaning
with respect to each Loan Party issued as of a recent date by the Secretary of
State of the state of formation of each such Loan Party and certificates of
qualification to transact business or other comparable certificates issued by
each Secretary of State (and any state department of taxation, as applicable) of
each state in which such Loan Party is required to be so qualified and where the
failure to be so qualified could reasonably be expected to have a Material
Adverse Effect;

(vii)         A certificate of incumbency signed by the Secretary or Assistant
Secretary (or other individual performing similar functions) of each Loan Party
with respect to each of the officers of such Loan Party authorized to execute
and deliver the Loan Documents to which such Loan Party is a party, and in the
case of the Borrower, the officers of the Borrower then authorized to deliver
Notices of Borrowing, Notices of Swingline Borrowings, Bid Rate Quote Requests,
Bid Rate Quote Acceptances, Notices of Continuation and Notices of Conversion
and to request the issuance of Letters of Credit;

(viii)        Copies certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of each Loan Party of (i) the by-laws
of such Loan Party, if a corporation, the operating agreement of such Loan
Party, if a limited

59


--------------------------------------------------------------------------------


 

liability company, the partnership agreement of such Loan Party, if a limited or
general partnership, or other comparable document in the case of any other form
of legal entity and (ii) all corporate, partnership, member or other necessary
action taken by such Loan Party to authorize the execution, delivery and
performance of the Loan Documents to which it is a party;

(ix)           The Fees then due and payable under Section 3.6., and any other
Fees payable to the Agent, the Titled Agents and the Lenders on or prior to the
Effective Date;

(x)            A Compliance Certificate calculated as of March 31, 2007 (giving
pro forma effect to the financing contemplated by this Agreement and the use of
the proceeds of the Loans to be funded on the Effective Date);

(xi)           The Pledge Agreement executed by the Pledgor;

(xii)          All certificates representing any shares of Equity Interests
pledged pursuant to the Pledge Agreement, together with an undated stock power
for each such certificate executed in blank by a duly authorized officer of the
Pledgor;

(xiii)         Each document (including, without limitation, any UCC financing
statement) required by the Pledge Agreement or under Applicable Law or
reasonably deemed necessary or appropriate by the Agent to be filed, registered
or recorded in order to create in favor of the Agent, for the benefit of the
Lenders, a perfected first-priority Lien on the Collateral (as defined in the
Pledge Agreement), shall have been filed, registered or recorded or shall have
been delivered to the Agent in proper form for filing, registration or
recordation;

(xiv)        Results of a recent lien search in each of the jurisdictions in
which UCC financing statements or other filings or recordations should be made
to evidence or perfect security interests in Collateral (as defined in the
Pledge Agreement), and such search shall reveal no Liens of record with respect
to any of such Collateral other than Permitted Liens or Liens to be terminated
prior to the Effective Date;

(xv)         With respect to each of the New York Mortgages listed on
Schedule 1.1.(B), each of the items required under Section 12.19.(d) if not
previously delivered to the Agent;

(xvi)        Certified copies of (a) the “Basic Company Agreements”, as defined
in the Shareholder’s Agreement (the “1221 Shareholder’s Agreement”) dated as of
December 29, 2003 among Rock-Green, Inc., Rockefeller Group International, Inc.
and Green Hill Acquisition LLC, (b) the statement referred to in Section 2.3(g)
of the 1221 Shareholder’s Agreement, executed by Rockefeller Group
International, Inc. and dated as of the Agreement Date and (c) the estoppel
certificate referred to in Section 7.8 of the 1221 Shareholder’s Agreement,
executed by Rockefeller Group International, Inc. and dated as of the Agreement
Date;

60


--------------------------------------------------------------------------------


 

(xvii)       A payoff letter in form and substance reasonably satisfactory to
the Agent with respect to the Indebtedness owing by Green Hill Acquisition LLC
(“Green Hill”) pursuant to that certain Amended and Restated Loan Agreement
dated as of May 6, 2005 by and among Wells Fargo Bank, National Association,
KeyBank, National Association, The Bank of New York, Union Bank of California,
N.A., ING Real Estate Finance (USA) LLC and Green Hill, together with such
releases or authorizations as the Agent may reasonably request to evidence the
termination or release of any Liens granted by any Loan Party pursuant thereto;

(xviii)      Such other documents, agreements and instruments as the Agent on
behalf of the Lenders may reasonably request; and

(b)           In the good faith judgment of the Agent and the Lenders:

(i)            There shall not have occurred or become known to the Agent or any
of the Lenders any event, condition, situation or status since the date of the
information contained in the financial and business projections, budgets, pro
forma data and forecasts concerning the Parent, the Borrower and the other Loan
Parties delivered to the Agent and the Lenders prior to the Agreement Date that
has had or could reasonably be expected to result in a Material Adverse Effect;

(ii)           No litigation, action, suit, investigation or other arbitral,
administrative or judicial proceeding shall be pending or threatened which could
reasonably be expected to (1) result in a Material Adverse Effect or (2)
restrain or enjoin, impose materially burdensome conditions on, or otherwise
materially and adversely affect the ability of the Parent, the Borrower or any
other Loan Party to fulfill its obligations under the Loan Documents to which it
is a party;

(iii)          The Parent, the Borrower and the other Loan Parties shall have
received all approvals, consents and waivers, and shall have made or given all
necessary filings and notices, as shall be required to consummate the
transactions contemplated hereby without the occurrence of any default under,
conflict with or violation of (1) any Applicable Law or (2) any agreement,
document or instrument to which the Parent, the Borrower or any other Loan Party
is a party or by which any of them or their respective properties is bound,
except for such approvals, consents, waivers, filings and notices the receipt,
making or giving of which would not reasonably be likely to (A) have a Material
Adverse Effect, or (B) restrain or enjoin, impose materially burdensome
conditions on, or otherwise materially and adversely affect the ability of the
Parent, the Borrower or any other Loan Party to fulfill its obligations under
the Loan Documents to which it is a party; and

(iv)          There shall not have occurred or exist any other material
disruption of financial or capital markets that could reasonably be expected to
materially and adversely affect the transactions contemplated by the Loan
Documents.

61


--------------------------------------------------------------------------------


 


SECTION 5.2.  CONDITIONS PRECEDENT TO ALL LOANS AND LETTERS OF CREDIT.

The obligations of the Lenders to make any Loans, of the Agent to issue Letters
of Credit, and of the Swingline Lender to make any Swingline Loan are all
subject to the further condition precedent that: (a) no Default or Event of
Default shall exist as of the date of the making of such Loan or date of
issuance of such Letter of Credit or would exist immediately after giving effect
thereto; and (b) the representations and warranties made or deemed made by each
Loan Party in the Loan Documents to which any of them is a party, shall be true
and correct in all material respects on and as of the date of the making of such
Loan or date of issuance of such Letter of Credit with the same force and effect
as if made on and as of such date except to the extent that such representations
and warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects on and as of such earlier date) and except for changes in factual
circumstances not prohibited under the Loan Documents.  Each Credit Event shall
constitute a certification by the Parent and the Borrower to the effect set
forth in the preceding sentence (both as of the date of the giving of notice
relating to such Credit Event and, unless the Borrower otherwise notifies the
Agent prior to the date of such Credit Event, as of the date of the occurrence
of such Credit Event).  In addition, if such Credit Event is the making of a
Loan or the issuance of a Letter of Credit, the Parent and the Borrower shall be
deemed to have represented to the Agent and the Lenders at the time such Loan is
made or Letter of Credit issued that all conditions to the occurrence of such
Credit Event contained in this Article V. have been satisfied.


ARTICLE VI. REPRESENTATIONS AND WARRANTIES


SECTION 6.1.  REPRESENTATIONS AND WARRANTIES.

In order to induce the Agent and each Lender to enter into this Agreement and to
make Loans and issue Letters of Credit, each of the Parent and the Borrower
represents and warrants to the Agent and each Lender as follows:

(a)           Organization; Power; Qualification.  Each of the Parent, the
Borrower, the other Loan Parties and each other Subsidiary is a corporation,
partnership or other legal entity, duly organized or formed, validly existing
and in good standing under the jurisdiction of its incorporation or formation,
has the power and authority to own or lease its respective properties and to
carry on its respective business as now being and hereafter proposed to be
conducted and is duly qualified and is in good standing as a foreign
corporation, partnership or other legal entity, and authorized to do business,
in each jurisdiction in which the character of its properties or the nature of
its business requires such qualification or authorization and where the failure
to be so qualified or authorized could reasonably be expected to have, in each
instance, a Material Adverse Effect.

(b)           Ownership Structure.  As of the Agreement Date, Part I of
Schedule 6.1.(b) is a complete and correct list of all Subsidiaries of the
Parent setting forth for each such Subsidiary, (i) the jurisdiction of
organization of such Subsidiary, (ii) each Person holding any Equity Interests
in such Subsidiary, (iii) the nature of the Equity Interests held by each such
Person, (iv) the percentage of ownership of such Subsidiary represented by such
Equity Interests and (v) whether such Subsidiary is a Material Subsidiary,
Significant Subsidiary and/or an Excluded

62


--------------------------------------------------------------------------------


 

Subsidiary. Except as disclosed in such Schedule, as of the Agreement Date
(i) each of the Parent and its Subsidiaries owns, free and clear of all Liens
(other than Permitted Liens), and has the unencumbered right to vote, all
outstanding Equity Interests in each Person shown to be held by it on such
Schedule, (ii) all of the issued and outstanding capital stock of each such
Person organized as a corporation is validly issued, fully paid and
nonassessable and (iii) there are no outstanding subscriptions, options,
warrants, commitments, preemptive rights or agreements of any kind (including,
without limitation, any stockholders’ or voting trust agreements) for the
issuance, sale, registration or voting of, or outstanding securities convertible
into, any additional shares of capital stock of any class, or partnership or
other ownership interests of any type in, any such Person.  As of the Agreement
Date, Part II of Schedule 6.1.(b) correctly sets forth all Unconsolidated
Affiliates of the Parent, including the correct legal name of such Person, the
type of legal entity which each such Person is, and all Equity Interests in such
Person held directly or indirectly by the Parent.

(c)           Authorization of Agreement, Etc.  The Borrower has the right and
power, and has taken all necessary action to authorize it, to borrow and obtain
other extensions of credit hereunder.  Each Loan Party has the right and power,
and has taken all necessary action to authorize it, to execute, deliver and
perform each of the Loan Documents to which it is a party in accordance with
their respective terms and to consummate the transactions contemplated hereby
and thereby.  The Loan Documents to which any Loan Party is a party have been
duly executed and delivered by the duly authorized officers of such Person and
each is a legal, valid and binding obligation of such Person enforceable against
such Person in accordance with its respective terms except as the same may be
limited by bankruptcy, insolvency, and other similar laws affecting the rights
of creditors generally and the availability of equitable remedies for the
enforcement of certain obligations (other than the payment of principal)
contained herein or therein and as may be limited by equitable principles
generally.

(d)           Compliance of Loan Documents with Laws, Etc.  The execution,
delivery and performance of this Agreement, the Notes and the other Loan
Documents to which any Loan Party is a party in accordance with their respective
terms and the borrowings and other extensions of credit hereunder do not and
will not, by the passage of time, the giving of notice, or both:  (i) require
any Governmental Approval or violate any Applicable Law (including all
Environmental Laws) relating to any Loan Party; (ii) conflict with, result in a
breach of or constitute a default under the organizational documents of any Loan
Party, or any indenture, agreement or other instrument to which any Loan Party
is a party or by which it or any of its respective properties may be bound; or
(iii) result in or require the creation or imposition of any Lien upon or with
respect to any property now owned or hereafter acquired by any Loan Party.

(e)           Compliance with Law; Governmental Approvals.  Each Loan Party is
in compliance with each Governmental Approval applicable to it and in compliance
with all other Applicable Laws (including without limitation, Environmental
Laws) relating to such Loan Party except for noncompliances which, and
Governmental Approvals the failure to possess which, could not, individually or
in the aggregate, reasonably be expected to cause a Default or Event of Default
or have a Material Adverse Effect.

63


--------------------------------------------------------------------------------


 

(f)            Title to Properties; Liens.  As of the Agreement Date, Part I of
Schedule 6.1.(f) is a complete and correct listing of all of the real property
owned or leased by the Parent, the Borrower, each other Loan Party and each
other Subsidiary.  Each such Person has good, marketable and legal title to, or
a valid leasehold interest in, its respective assets.  As of the Agreement Date,
there are no Liens against any assets of the Parent, the Borrower, any
Subsidiary or any other Loan Party except for Permitted Liens.

(g)           Existing Indebtedness.  Schedule 6.1.(g) is, as of the Agreement
Date, a complete and correct listing of all Indebtedness of the Parent, the
Borrower and its other Subsidiaries, including without limitation, Guarantees of
the Parent, the Borrower and its other Subsidiaries unrelated to the other
Indebtedness listed on such Schedule, and indicating whether such Indebtedness
is Secured Indebtedness or Unsecured Indebtedness.

(h)           Material Contracts.  Schedule 6.1.(h) is, as of the Agreement
Date, a true, correct and complete listing of all Material Contracts.  No event
or condition exists which with the giving of notice, the lapse of time, or both,
would permit any party to any such Material Contract to terminate such Material
Contract.

(i)            Litigation.  Except as set forth on Schedule 6.1.(i), there are
no actions, suits, investigations or proceedings pending (nor, to the knowledge
of the Parent, are there any actions, suits or proceedings threatened) against
or in any other way relating adversely to or affecting the Parent, the Borrower,
any Subsidiary or any other Loan Party or any of its respective property in any
court or before any arbitrator of any kind or before or by any other
Governmental Authority which could reasonably be expected to have a Material
Adverse Effect.  There are no strikes, slow downs, work stoppages or walkouts or
other labor disputes in progress or threatened relating to the Parent, the
Borrower, any Subsidiary or any other Loan Party which could reasonably be
expected to have a Material Adverse Effect.

(j)            Taxes.  All federal, state and other tax returns of the Parent,
the Borrower, any Subsidiary or any other Loan Party required by Applicable Law
to be filed have been duly filed, and all federal, state and other taxes,
assessments and other governmental charges or levies upon the Parent, the
Borrower, any Subsidiary and each other Loan Party and its respective
properties, income, profits and assets which are due and payable have been paid,
except any such nonpayment which is at the time permitted under Section 7.6.  As
of the Agreement Date, none of the United States income tax returns of the
Parent, the Borrower, its other Subsidiaries or any other Loan Party is under
audit.  All charges, accruals and reserves on the books of the Parent, the
Borrower and each of its other Subsidiaries and each other Loan Party in respect
of any taxes or other governmental charges are in accordance with GAAP.

(k)           Financial Statements.  The Parent has furnished to each Lender
copies of (i) the audited consolidated balance sheet of the Parent and its
consolidated Subsidiaries for the fiscal year ending December 31, 2006, and the
related audited consolidated statements of operations, cash flows and
shareholders’ equity for the fiscal year ending on such dates, with the opinion
thereon of Ernst & Young LLP, and (ii) the unaudited consolidated balance sheet
of the Parent and its consolidated Subsidiaries for the fiscal quarter ending
March 31, 2007, and the related unaudited consolidated statements of operations,
cash flows and shareholders’ equity of the

 

64


--------------------------------------------------------------------------------


 

Parent and its consolidated Subsidiaries for the period of the fiscal quarter
ending on such date.  Such financial statements (including in each case related
schedules and notes) present fairly, in all material respects and in accordance
with GAAP consistently applied throughout the periods involved, the consolidated
financial position of the Parent and its consolidated Subsidiaries as at their
respective dates and the results of operations and the cash flow for such
periods (subject, as to interim statements, to changes resulting from normal
year-end audit adjustments).  Neither the Parent nor any of its Subsidiaries has
on the Agreement Date any material contingent liabilities, liabilities,
liabilities for taxes, unusual or long-term commitments or unrealized or forward
anticipated losses from any unfavorable commitments that would be required to be
set forth in its financial statements or in the notes thereto, except as
referred to or reflected or provided for in said financial statements.

(l)            No Material Adverse Change.  Since December 31, 2006, there has
been no material adverse change in the business, assets, liabilities, financial
condition, results of operations, business or prospects of the Parent and its
Subsidiaries taken as a whole.  Each of the Loan Parties is Solvent.

(m)          ERISA.  Each member of the ERISA Group is in compliance with its
obligations under the minimum funding standards of ERISA and the Internal
Revenue Code with respect to each Plan and is in compliance with the presently
applicable provisions of ERISA and the Internal Revenue Code with respect to
each Plan, except in each case for noncompliances which could not reasonably be
expected to have a Material Adverse Effect.  As of the Agreement Date, no member
of the ERISA Group has (i) sought a waiver of the minimum funding standard under
Section 412 of the Internal Revenue Code in respect of any Plan, (ii) failed to
make any contribution or payment to any Plan or Multiemployer Plan or in respect
of any Benefit Arrangement, or made any amendment to any Plan or Benefit
Arrangement, which has resulted or could result in the imposition of a Lien or
the posting of a bond or other security under ERISA or the Internal Revenue Code
or (iii) incurred any liability under Title IV of ERISA other than a liability
to the PBGC for premiums under Section 4007 of ERISA.

(n)           Not Plan Assets; No Prohibited Transaction.  None of the assets of
the Parent, the Borrower, any other Subsidiary or any other Loan Party
constitute “plan assets” within the meaning of ERISA, the Internal Revenue Code
and the respective regulations promulgated thereunder.  The execution, delivery
and performance of this Agreement and the other Loan Documents, and the
borrowing and repayment of amounts hereunder, do not and will not constitute
“prohibited transactions” under ERISA or the Internal Revenue Code.

(o)           Absence of Defaults.  None of the Parent, the Borrower, any other
Subsidiary or any other Loan Party is in default under its articles of
incorporation, bylaws, partnership agreement or other similar organizational
documents, and no event has occurred, which has not been remedied, cured or
waived, which, in any such case:  (i) constitutes a Default or an Event of
Default; or (ii) constitutes, or which with the passage of time, the giving of
notice, or both, would constitute, a default or event of default by the Parent,
the Borrower, any Subsidiary or any other Loan Party under any agreement (other
than this Agreement) or judgment, decree or order to which the Parent, the
Borrower or any other Subsidiary or other Loan Party is a party or by which the
Parent, the Borrower or any other Subsidiary or other Loan Party or any of their

65


--------------------------------------------------------------------------------


 

respective properties may be bound where such default or event of default could,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

(p)           Environmental Laws.  Each of the Parent, the Borrower, its other
Subsidiaries and the other Loan Parties has obtained all Governmental Approvals
which are required under Environmental Laws and is in compliance with all terms
and conditions of such Governmental Approvals which the failure to obtain or to
comply with could reasonably be expected to have a Material Adverse Effect. 
Except for any of the following matters that could not be reasonably expected to
have a Material Adverse Effect, (i) neither the Parent nor the Borrower is aware
of, and has received notice of, any past, present, or future events, conditions,
circumstances, activities, practices, incidents, actions, or plans which, with
respect to the Parent, the Borrower, its other Subsidiaries and each other Loan
Party, may interfere with or prevent compliance or continued compliance with
Environmental Laws, or may give rise to any common-law or legal liability, or
otherwise form the basis of any claim, action, demand, suit, proceeding,
hearing, study, or investigation, based on or related to the manufacture,
processing, distribution, use, treatment, storage, disposal, transport, or
handling or the emission, discharge, release or threatened release into the
environment, of any Hazardous Material; and (ii) there is no civil, criminal, or
administrative action, suit, demand, claim, hearing, notice, or demand letter,
notice of violation, investigation, or proceeding pending or, to the Parent’s
and the Borrower’s knowledge after due inquiry, threatened, against the Parent,
the Borrower, its other Subsidiaries and each other Loan Party relating in any
way to Environmental Laws.

(q)           Investment Company; Public Utility Holding Company.  None of the
Parent, the Borrower, any other Subsidiary or any other Loan Party is (i) an
“investment company” or a company “controlled” by an “investment company” within
the meaning of the Investment Company Act of 1940, as amended, (ii) a “holding
company” or a “subsidiary company” of a “holding company”, or an “affiliate” of
a “holding company” or of a “subsidiary company” of a “holding company”, within
the meaning of the Public Utility Holding Company Act of 1935, as amended, or
(iii) subject to any other Applicable Law which purports to regulate or restrict
its ability to borrow money or to consummate the transactions contemplated by
this Agreement or to perform its obligations under any Loan Document to which it
is a party.

(r)            Margin Stock.  None of the Parent, the Borrower, any other
Subsidiary or any other Loan Party is engaged principally, or as one of its
important activities, in the business of extending credit for the purpose,
whether immediate, incidental or ultimate, of buying or carrying “margin stock”
within the meaning of Regulation U of the Board of Governors of the Federal
Reserve System.

(s)           Affiliate Transactions.  Except as permitted by Section 9.11.,
none of the Parent, the Borrower, any other Subsidiary or any other Loan Party
is a party to any transaction with an Affiliate.

(t)            Intellectual Property.  Each of the Parent, the Borrower, each
other Loan Party and each other Subsidiary owns or has the right to use, under
valid license agreements or otherwise, all material patents, licenses,
franchises, trademarks, trademark rights, service marks, service mark rights,
trade names, trade name rights, trade secrets and copyrights (collectively,

66


--------------------------------------------------------------------------------


 

“Intellectual Property”) necessary to the conduct of its businesses as now
conducted and as contemplated by the Loan Documents, without known conflict with
any patent, license, franchise, trademark, trademark right, service mark,
service mark right, trade secret, trade name, copyright or other proprietary
right of any other Person.  The Parent, the Borrower, each other Loan Party and
each other Subsidiary have taken all such steps as they deem reasonably
necessary to protect their respective rights under and with respect to such
Intellectual Property.  No material claim has been asserted by any Person with
respect to the use of any such Intellectual Property by the Parent, the
Borrower, any other Loan Party or any other Subsidiary, or challenging or
questioning the validity or effectiveness of any such Intellectual Property. 
The use of such Intellectual Property by the Parent, the Borrower, its other
Subsidiaries and the other Loan Parties, does not infringe on the rights of any
Person, subject to such claims and infringements as do not, in the aggregate,
give rise to any liabilities on the part of the Parent, the Borrower, any other
Loan Party or any other Subsidiary that could reasonably be expected to have a
Material Adverse Effect.

(u)           Business.  As of the Agreement Date, the Parent, the Borrower and
the other Subsidiaries are engaged predominately in the business of owning,
managing, leasing, acquiring, repositioning and making investments in office
properties in the borough of Manhattan, New York, New York, together with other
business activities incidental thereto.

(v)           Broker’s Fees.  No broker’s or finder’s fee, commission or similar
compensation will be payable with respect to the transactions contemplated
hereby.  No other similar fees or commissions will be payable by any Loan Party
for any other services rendered to the Parent, the Borrower or any of its other
Subsidiaries ancillary to the transactions contemplated hereby.

(w)          Accuracy and Completeness of Information.  No written information,
report or other papers or data (excluding financial projections and other
forward looking statements) furnished to the Agent or any Lender by, on behalf
of, or at the direction of, the Parent, the Borrower, any other Subsidiary or
any other Loan Party in connection with, pursuant to or relating in any way to
this Agreement, contained any untrue statement of a fact material to the
creditworthiness of the Parent, the Borrower, any other Subsidiary or any other
Loan Party or omitted to state a material fact necessary in order to make such
statements contained therein, in light of the circumstances under which they
were made, not misleading in any way material to the creditworthiness of the
Parent, the Borrower, any other Subsidiary or any other Loan Party.  All
financial statements (including in each case all related schedules and notes)
furnished to the Agent or any Lender by, on behalf of, or at the direction of
the Parent, the Borrower, any other Subsidiary or any other Loan Party in
connection with, pursuant to or relating in any way to this Agreement, present
fairly, in all material respects and in accordance with GAAP consistently
applied throughout the periods involved, the financial position of the Persons
involved as at the date thereof and the results of operations for such periods
(subject, as to interim statements, to changes resulting from normal year-end
audit adjustments).  All financial projections and other forward looking
statements prepared by or on behalf of the Parent, the Borrower, any other
Subsidiary or any other Loan Party that have been or may hereafter be made
available to the Agent or any Lender were or will be prepared in good faith
based on reasonable assumptions.  As of the Effective Date, no fact is known to
the Parent or the Borrower which has had, or may in the future have (so far as
the Parent or the Borrower can reasonably foresee), a Material

67


--------------------------------------------------------------------------------


 

Adverse Effect which has not been set forth in the financial statements referred
to in Section 6.1.(k) or in such information, reports or other papers or data or
otherwise disclosed in writing to the Agent and the Lenders.

(x)            REIT Status.  The Parent qualifies as a REIT and is in compliance
with all requirements and conditions imposed under the Internal Revenue Code to
allow the Parent to maintain its status as a REIT.

(y)           Eligible and Identified Properties; Structured Finance
Investments.  As of the Agreement Date, Schedule 6.1.(y) is a correct and
complete list of all Eligible Properties, all Identified Properties and all
Structured Finance Investments, and the name of each Subsidiary that owns or
leases any such Property or that owns any such Structured Finance Investment.

(z)            Foreign Assets Control.  None of the Parent, the Borrower, any
other Subsidiary or any Affiliate of the Borrower: (i) is a Sanctioned Person,
(ii) has any of its assets in Sanctioned Entities, or (iii) to the best of its
knowledge, derives any of its operating income from investments in, or
transactions with, Sanctioned Persons or Sanctioned Entities.


SECTION 6.2.  SURVIVAL OF REPRESENTATIONS AND WARRANTIES, ETC.

All representations and warranties made under this Agreement and the other Loan
Documents shall be deemed to be made at and as of the Agreement Date, the
Effective Date, the date on which any extension of the Termination Date is
effectuated pursuant to Section 2.13. and the date of the occurrence of any
Credit Event, except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct in all material respects on and
as of such earlier date) and except for changes in factual circumstances not
prohibited under the Loan Documents.  All such representations and warranties
shall survive the effectiveness of this Agreement, the execution and delivery of
the Loan Documents and the making of the Loans and the issuance of the Letters
of Credit.


ARTICLE VII. AFFIRMATIVE COVENANTS

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 12.6., all of the Lenders) shall otherwise consent
in the manner provided for in Section 12.6., the Parent and the Borrower shall
comply with the following covenants:


SECTION 7.1.  PRESERVATION OF EXISTENCE AND SIMILAR MATTERS.

Except as otherwise permitted under Section 9.7., the Parent and the Borrower
shall, and shall cause each Subsidiary and each other Loan Party to, preserve
and maintain its respective existence, rights, franchises, licenses and
privileges in the jurisdiction of its incorporation or formation and qualify and
remain qualified and authorized to do business in each jurisdiction in which the
character of its properties or the nature of its business requires such
qualification and authorization and where the failure to be so authorized and
qualified could reasonably be expected to have a Material Adverse Effect.

68


--------------------------------------------------------------------------------



SECTION 7.2.  COMPLIANCE WITH APPLICABLE LAW AND MATERIAL CONTRACTS.

The Parent and the Borrower shall, and shall cause each Subsidiary and each
other Loan Party to, comply with (a) all Applicable Laws, including the
obtaining of all Governmental Approvals, the failure with which to comply could
reasonably be expected to have a Material Adverse Effect, and (b) all terms and
conditions of all Material Contracts to which it is a party noncompliance with
which would permit any other party to such Material Contract to terminate such
Material Contract.


SECTION 7.3.  MAINTENANCE OF PROPERTY.

In addition to the requirements of any of the other Loan Documents, the Parent
and the Borrower shall, and shall cause each Subsidiary and other Loan Party to,
(a) protect and preserve all of its respective material properties, including,
but not limited to, all Intellectual Property, and maintain in good repair,
working order and condition all tangible properties, ordinary wear and tear
excepted, and (b)  make or cause to be made all needed and appropriate repairs,
renewals, replacements and additions to such properties, so that the business
carried on in connection therewith may be properly and advantageously conducted
at all times.


SECTION 7.4.  CONDUCT OF BUSINESS.

The Parent and the Borrower shall, and shall cause its Subsidiaries and the
other Loan Parties to, carry on, their respective businesses as described in
Section 6.1.(u).


SECTION 7.5.  INSURANCE.

In addition to the requirements of any of the other Loan Documents, the Parent
and the Borrower shall, and shall cause each Subsidiary and other Loan Party to,
maintain insurance (on a replacement cost basis) with financially sound and
reputable insurance companies against such risks (including in any event,
insurance with respect to acts of terrorism in amounts that are commercially
reasonable and which are acceptable to the Agent, such acceptance not to be
unreasonably withheld) and in such amounts as is customarily maintained by
Persons engaged in similar businesses or as may be required by Applicable Law. 
The Parent and the Borrower shall, and shall cause each Subsidiary and other
Loan Party to, from time to time, deliver to the Agent upon its request a
detailed list, together with certificates of insurance evidencing all insurance
then in effect (or if requested by the Agent, copies of the policies for such
insurance), stating the names of the insurance companies, the amounts and rates
of the insurance, the dates of the expiration thereof and the properties and
risks covered thereby.


SECTION 7.6.  PAYMENT OF TAXES AND CLAIMS.

The Parent and the Borrower shall, and shall cause each Subsidiary and other
Loan Party to, pay and discharge when due (a) all taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits or
upon any properties belonging to it, and (b) all lawful claims of materialmen,
mechanics, carriers, warehousemen and landlords for labor, materials, supplies
and rentals which, if unpaid, might become a Lien on any properties of such
Person; provided, however, that this Section shall not require the payment or
discharge of any

69


--------------------------------------------------------------------------------


such tax, assessment, charge, levy or claim which is being contested in good
faith by appropriate proceedings which operate to suspend the collection thereof
and for which adequate reserves have been established on the books of the
Parent, the Borrower, such Subsidiary or such other Loan Party, as applicable,
in accordance with GAAP.


SECTION 7.7.  VISITS AND INSPECTIONS.

The Parent and the Borrower shall, and shall cause each Subsidiary and other
Loan Party to, permit representatives or agents of any Lender or the Agent, from
time to time after reasonable prior notice if no Event of Default shall be in
existence, as often as may be reasonably requested, but only during normal
business hours and at the expense of such Lender or the Agent (unless a Default
or Event of Default shall exist, in which case the exercise by the Agent or such
Lender of its rights under this Section shall be at the expense of the
Borrower), as the case may be, to: (a) visit and inspect all properties of the
Parent, the Borrower or such Subsidiary or other Loan Party to the extent any
such right to visit or inspect is within the control of such Person; (b) inspect
and make extracts from their respective books and records, including but not
limited to management letters prepared by independent accountants; and
(c) discuss with its officers and employees, and its independent accountants,
its business, properties, condition (financial or otherwise), results of
operations and performance.  If requested by the Agent, the Parent and the
Borrower shall execute an authorization letter addressed to its accountants
authorizing the Agent or any Lender to discuss the financial affairs of the
Parent, the Borrower and any Subsidiary or any other Loan Party with its
accountants.


SECTION 7.8.  USE OF PROCEEDS; LETTERS OF CREDIT.

The Borrower shall use the proceeds of the Loans and the Letters of Credit for
general corporate purposes only.  No part of the proceeds of any Loan or Letter
of Credit will be used (a) for the purpose of buying or carrying “margin stock”
within the meaning of Regulation U of the Board of Governors of the Federal
Reserve System or to extend credit to others for the purpose of purchasing or
carrying any such margin stock; provided, however, that the Borrower may, to the
extent permitted under Section 9.2., (i) make cash distributions to the Parent
to be used by the Parent to purchase the Parent’s common stock or (ii) use
proceeds of the Loans to purchase the Parent’s common stock, in each case, so
long as such use will not result in any of the Loans or other Obligations being
considered to be “purpose credit” directly or indirectly secured by margin stock
within the meaning of Regulation U or Regulation X of the Board of Governors of
the Federal Reserve System; or (b) fund any operations in, finance any
investments or activities in, or make any payments to, a Sanctioned Person or
Sanctioned Entity.


SECTION 7.9.  ENVIRONMENTAL MATTERS.

The Parent and the Borrower shall, and shall cause all of its Subsidiaries and
the other Loan Parties to, comply with all Environmental Laws the failure with
which to comply could reasonably be expected to have a Material Adverse Effect. 
If the Parent, the Borrower, any Subsidiary or any other Loan Party shall
(a) receive notice that any violation of any Environmental Law may have been
committed or is about to be committed by such Person, (b) receive notice that
any administrative or judicial complaint or order has been filed or is about to
be filed against the Parent, the Borrower, any Subsidiary or any other Loan
Party alleging

70


--------------------------------------------------------------------------------


violations of any Environmental Law or requiring the Parent, the Borrower, any
Subsidiary or any other Loan Party to take any action in connection with the
release of Hazardous Materials or (c) receive any notice from a Governmental
Authority or private party alleging that the Parent, the Borrower, any
Subsidiary or any other Loan Party may be liable or responsible for costs
associated with a response to or cleanup of a release of Hazardous Materials or
any damages caused thereby, and the matters referred to in such notices,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, the Borrower shall provide the Agent with a copy of
such notice promptly, and in any event within 10 Business Days, after the
receipt thereof by the Parent, the Borrower, any Subsidiary or any other Loan
Party.  The Parent and the Borrower shall, and shall cause its Subsidiaries and
the other Loan Parties to, take promptly all actions necessary to prevent the
imposition of any Liens on any of their respective properties arising out of or
related to any Environmental Laws.


SECTION 7.10.  BOOKS AND RECORDS.

The Parent and the Borrower shall, and shall cause each of its Subsidiaries and
the other Loan Parties to, maintain books and records pertaining to its
respective business operations in such detail, form and scope as is consistent
with good business practice and in accordance with GAAP.


SECTION 7.11.  FURTHER ASSURANCES.

The Parent and the Borrower shall, at their cost and expense and upon request of
the Agent, execute and deliver or cause to be executed and delivered, to the
Agent such further instruments, documents and certificates, and do and cause to
be done such further acts that may be reasonably necessary or advisable in the
reasonable opinion of the Agent to carry out more effectively the provisions and
purposes of this Agreement and the other Loan Documents.


SECTION 7.12.  NEW GUARANTORS.

(a)           Requirement to Become Guarantor.  The Borrower may, at its option,
cause any Subsidiary to become a Guarantor by executing and delivering to the
Agent each of the following items, each in form and substance satisfactory to
the Agent: (i) an Accession Agreement executed by such Subsidiary and (ii) the
items that would have been delivered under Sections 5.1.(a)(iv) through (viii)
and (xviii) if such Subsidiary had been a Guarantor on the Effective Date.  The
Agent shall send to any Lender, upon such Lender’s written request and at the
expense of the Borrower, copies of each of the foregoing items once the Agent
has received all such items with respect to a Subsidiary.

(b)           Release of a Guarantor.  The Borrower may request in writing that
the Agent release, and upon receipt of such request the Agent shall release, a
Guarantor (except for the Parent) from the Guaranty so long as: (i) no Default
or Event of Default shall then be in existence or would occur as a result of
such release, including without limitation, a Default or Event of Default
resulting from a violation of any of the covenants contained in Section 9.1.;
(ii) the representations and warranties made or deemed made by the Parent, the
Borrower and each other Loan Party in the Loan Documents to which any of them is
a party, shall be true and correct in all material respects on and as of the
date of such release with the same force and

71


--------------------------------------------------------------------------------


effect as if made on and as of such date except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and correct
in all material respects on and as of such earlier date) and except for changes
in factual circumstances not prohibited under the Loan Documents; and (iii) the
Agent shall have received such written request at least 10 Business Days prior
to the requested date of release.  Delivery by the Borrower to the Agent of any
such request shall constitute a representation by the Borrower that the matters
set forth in the preceding sentence (both as of the date of the giving of such
request and as of the date of the effectiveness of such request) are true and
correct with respect to such request.

(c)           Inclusion of Eligible Properties in Financial Calculations.  An
Eligible Property (other than an Eligible 1031 Property) owned or leased by a
Subsidiary, a Structured Finance Investment owned by a Subsidiary and an
Eligible 1031 Property acquired by an EAT or QI with proceeds of a loan made by
a Subsidiary, shall be included in determinations of Unencumbered Adjusted NOI
and Unencumbered Asset Value only if the Borrower has delivered each of the
items required under the immediately preceding subsection (a) with respect to
such Subsidiary.  An Eligible Property (other than an Eligible 1031 Property)
and a Structured Finance Investment shall not be included in determinations of
Unencumbered Adjusted NOI and Unencumbered Asset Value if any Subsidiary owning
or leasing such Eligible Property or owning such Structured Finance Investment
is not a Guarantor.  An Eligible 1031 Property shall not be included in
determinations of Unencumbered Adjusted NOI and Unencumbered Asset Value if the
Subsidiary that holds the note evidencing the loan made to the EAT or QI to
finance the acquisition of such Eligible 1031 Property is not a Guarantor.


SECTION 7.13.  REIT STATUS.

The Parent shall at all times maintain its status as a REIT.


SECTION 7.14.  EXCHANGE LISTING.

The Parent shall maintain at least one class of common shares of the Parent
having trading privileges on the New York Stock Exchange or the American Stock
Exchange or which is the subject of price quotations in the over-the-counter
market as reported by the National Association of Securities Dealers Automated
Quotation System.


ARTICLE VIII. INFORMATION

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 12.6., all of the Lenders) shall otherwise consent
in the manner set forth in Section 12.6., the Borrower shall furnish to the
Agent and each Lender at its Lending Office:


SECTION 8.1.  QUARTERLY FINANCIAL STATEMENTS.

As soon as available and in any event within 5 days after the same is required
to be filed with the Securities and Exchange Commission (but in no event later
than 45 days after the end of each of the first, second and third fiscal
quarters of the Parent), the unaudited consolidated balance sheet of the Parent
and its Subsidiaries as at the end of such period and the related

72


--------------------------------------------------------------------------------


unaudited consolidated statements of income, shareholders’ equity and cash flows
of the Parent and its Subsidiaries for such period, setting forth in each case
in comparative form the figures as of the end of and for the corresponding
periods of the previous fiscal year, all of which shall be certified by the
chief executive officer or chief financial officer of the Parent, in his or her
opinion, to present fairly, in accordance with GAAP and in all material
respects, the consolidated financial position of the Parent and its Subsidiaries
as at the date thereof and the results of operations for such period (subject to
normal year-end audit adjustments).


SECTION 8.2.  YEAR-END STATEMENTS.

As soon as available and in any event within 5 days after the same is required
to be filed with the Securities and Exchange Commission (but in no event later
than 90 days after the end of each fiscal year of the Parent), the audited
consolidated balance sheet of the Parent and its Subsidiaries as at the end of
such fiscal year and the related audited consolidated statements of income,
shareholders’ equity and cash flows of the Parent and its Subsidiaries for such
fiscal year, setting forth in comparative form the figures as at the end of and
for the previous fiscal year, all of which shall be (a) certified by the chief
executive officer or chief financial officer of the Parent, in his or her
opinion, to present fairly, in accordance with GAAP and in all material
respects, the consolidated financial position of the Parent, the Borrower and
its other Subsidiaries as at the date thereof and the results of operations for
such period and (b) accompanied by the report thereon of independent certified
public accountants of recognized national standing acceptable to the Agent,
whose certificate shall be unqualified.


SECTION 8.3.  COMPLIANCE CERTIFICATE; OTHER REPORTS.

At the time financial statements are furnished pursuant to Sections 8.1. and
8.2., and if the Agent or the Requisite Lenders reasonably believe that a
Default or Event of Default may exist or may be likely to occur, within 5
Business Days of the Agent’s request with respect to any other fiscal period, a
certificate substantially in the form of Exhibit N (a “Compliance Certificate”)
executed by the chief financial officer of the Parent: (a) setting forth in
reasonable detail as at the end of such quarterly accounting period, fiscal
year, or other fiscal period, as the case may be, the calculations required to
establish whether or not the Parent was in compliance with the covenants
contained in Sections 9.1., 9.2. and 9.4. and (b) stating that, to the best of
his or her knowledge, information and belief after due inquiry, no Default or
Event of Default exists, or, if such is not the case, specifying such Default or
Event of Default and its nature, when it occurred, whether it is continuing and
the steps being taken by the Parent and the Borrower with respect to such event,
condition or failure.  At the time financial statements are furnished pursuant
to Sections 8.1. and 8.2., the Borrower shall also deliver (A) a report, in form
and detail reasonably satisfactory to the Agent, setting forth a statement of
Funds From Operations for the period of four consecutive fiscal periods then
ending; and (B) a report, in form and detail reasonably satisfactory to the
Agent, setting forth a list of all Properties acquired by the Parent, the
Borrower and their Subsidiaries since the date of the delivery of the previous
such report, such list to identify such Property’s name, location, year built or
acquired, anchor tenants, if any, amount of related mortgage Indebtedness, if
any, and the maturity of such mortgage Indebtedness, and the Occupancy Rate and
Net Operating Income for such Property.

73


--------------------------------------------------------------------------------



SECTION 8.4.  OTHER INFORMATION.

(a)           Management Reports.  Promptly upon receipt thereof, copies of all
management reports, if any, submitted to the Parent or its Board of Directors by
its independent public accountants;

(b)           Securities Filings.  Prompt notice of the filing of all
registration statements (excluding the exhibits thereto (unless requested by the
Agent) and any registration statements on Form S-8 or its equivalent), reports
on Forms 10-K, 10-Q and 8-K (or their equivalents) and all other periodic
reports which the Parent, the Borrower, any Subsidiary or any other Loan Party
shall file with the Securities and Exchange Commission (or any Governmental
Authority substituted therefor) or any national securities exchange (such
registration statements, reports and other periodic reports collectively
referred to a “Security Filing”), and copies of any of the foregoing that is not
publicly available to the Agent and the Lenders;

(c)           Shareholder Information.  Promptly upon the mailing thereof to the
shareholders of the Parent generally, copies of all financial statements,
reports and proxy statements so mailed and promptly upon the issuance thereof
copies of all press releases issued by the Parent, the Borrower, any Subsidiary
or any other Loan Party (but only to the extent that such financial statements,
reports and proxy statements are not publicly available to the Agent and the
Lenders);

(d)           Partnership Information.  Promptly upon the mailing thereof to the
partners of the Borrower generally, copies of all financial statements, reports
and proxy statements so mailed (but only to the extent that such financial
statements, reports and proxy statements are not publicly available to the Agent
and the Lenders);

(e)           ERISA.  If and when any member of the ERISA Group (i) gives or is
required to give notice to the PBGC of any “reportable event” (as defined in
Section 4043 of ERISA) with respect to any Plan which might constitute grounds
for a termination of such Plan under Title IV of ERISA, or knows that the plan
administrator of any Plan has given or is required to give notice of any such
reportable event, a copy of the notice of such reportable event given or
required to be given to the PBGC; (ii) receives notice of complete or partial
withdrawal liability under Title IV of ERISA or notice that any Multiemployer
Plan is in reorganization, is insolvent or has been terminated, a copy of such
notice; (iii) receives notice from the PBGC under Title IV of ERISA of an intent
to terminate, impose liability (other than for premiums under Section 4007 of
ERISA) in respect of, or appoint a trustee to administer any Plan, a copy of
such notice; (iv) applies for a waiver of the minimum funding standard under
Section 412 of the Internal Revenue Code, a copy of such application; (v) gives
notice of intent to terminate any Plan under Section 4041(c) of ERISA, a copy of
such notice and other information filed with the PBGC; (vi) gives notice of
withdrawal from any Plan pursuant to Section 4063 of ERISA, a copy of such
notice; or (vii) fails to make any payment or contribution to any Plan or
Multiemployer Plan or in respect of any Benefit Arrangement or makes any
amendment to any Plan or Benefit Arrangement, and of which has resulted or could
reasonably be expected to result in the imposition of a Lien or the posting of a
bond or other security, a certificate of the chief executive officer or chief
financial officer of the Parent setting forth details as to such occurrence and
the

74


--------------------------------------------------------------------------------


action, if any, which the Parent or applicable member of the ERISA Group is
required or proposes to take;

(f)            Litigation.  To the extent the Parent, the Borrower or any
Subsidiary is aware of the same, prompt notice of the commencement of any
proceeding or investigation by or before any Governmental Authority and any
action or proceeding in any court or other tribunal or before any arbitrator
against or in any other way relating adversely to, or adversely affecting, the
Parent, the Borrower or any Subsidiary or any of their respective properties,
assets or businesses which could reasonably be expected to have a Material
Adverse Effect, and prompt notice of the receipt of notice that any United
States income tax returns of the Parent, the Borrower or any of their respective
Subsidiaries are being audited;

(g)           Modification of Organizational Documents.  A copy of any amendment
to the articles of incorporation, bylaws, partnership agreement, operating
agreement or other similar organizational documents of the Parent, the Borrower
or any other Loan Party within 15 Business Days after the effectiveness thereof
(but only to the extent that such amendment is not publicly available to the
Agent and the Lenders);

(h)           Change of Management or Financial Condition.  Prompt notice of any
change in the senior management of the Parent, the Borrower, any Subsidiary or
any other Loan Party and any change in the business, assets, liabilities,
financial condition, results of operations or business prospects of the Parent,
the Borrower, any Subsidiary or any other Loan Party which has had or could
reasonably be expected to have a Material Adverse Effect;

(i)            Default. Notice of the occurrence of any of the following
promptly upon a Responsible Officer of the Parent or the Borrower obtaining
knowledge thereof: (i) any Default or Event of Default or (ii) any event which
constitutes or which with the passage of time, the giving of notice, or
otherwise, would constitute a default or event of default by the Parent, the
Borrower, any Subsidiary or any other Loan Party under any Material Contract to
which any such Person is a party or by which any such Person or any of its
respective properties may be bound;

(j)            Judgments.  Prompt notice of any order, judgment or decree in
excess of $10,000,000 having been entered against the Parent, the Borrower, any
Subsidiary or any other Loan Party or any of their respective properties or
assets;

(k)           Notice of Violations of Law.  Prompt notice if the Parent, the
Borrower, any Subsidiary or any other Loan Party shall receive any notification
from any Governmental Authority alleging a violation of any Applicable Law or
any inquiry which, in either case, could reasonably be expected to have a
Material Adverse Effect;

(l)            Material Subsidiary.  Prompt notice of any Person becoming a
Material Subsidiary;

75


--------------------------------------------------------------------------------


(m)          Material Asset Sales.  Prompt notice of the sale, transfer or other
disposition of any material assets of the Parent, the Borrower, any Subsidiary
or any other Loan Party to any Person other than the Parent, the Borrower, any
Subsidiary or any other Loan Party;

(n)           Patriot Act Information.  From time to time and promptly upon each
request, information identifying the Borrower as a Lender may request in order
to comply with the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law
October 26, 2001));

(o)           Material Contracts.  Promptly upon entering into any Material
Contract after the Agreement Date, a copy to the Agent of such Material
Contract; and

(p)           Reckson Limitation Termination Event.  Promptly upon the
occurrence thereof, notice of the occurrence of any of the events described in
the definition of the term “Reckson Limitation Termination Event”, together with
such evidence as the Agent may reasonably request to establish the occurrence of
such event; and


SECTION 8.5.  ELECTRONIC DELIVERY.

Documents or notices required to be delivered pursuant to Section 8.1., 8.2. or
8.4.(b), (c), (e) or (f) (to the extent any such documents or notices are
included in materials otherwise filed with the Securities and Exchange
Commission) may be delivered electronically and if so delivered, shall be deemed
to have been delivered on the date (a) on which the Parent posts such documents,
or provides a link thereto, on the Parent’s website; (b) on which such documents
are posted on the Parent’s behalf on an internet or intranet website, if any, to
which each Lender and the Agent have access (whether a commercial, third-party
website or whether sponsored by the Agent) or (c) with respect to documents
required by Section 8.1., 8.2. or 8.4.(b), when the Parent files its Form 10-Q
and 10-K, respectively, with the Securities and Exchange Commission, and with
respect to the notice required by Section 8.4.(e) or (f), when the Parent files
a Form 8-K with the Securities and Exchange Commission with respect to the
matters referred to in such Sections; provided that: (i) the Parent shall
deliver paper copies of such documents to the Agent or any Lender that requests
the Parent to deliver such paper copies until a written request to cease
delivering paper copies is given by the Agent or such Lender and (ii) the Parent
shall notify the Agent and each Lender of the posting of any such documents and
provide to the Agent by electronic mail electronic versions of such documents.
Any document required to be delivered pursuant to any of the other provisions of
this Article VIII. which is suitable for delivery in electronic format, may be
delivered to the Agent in such format pursuant to procedures approved by the
Agent and if so delivered, shall be deemed to have been delivered on the date
such document is delivered to the Agent pursuant to such procedures; provided
that the Parent shall deliver paper copies of any such document to the Agent
upon the Agent’s request.  Promptly upon the Agent’s receipt of any such
document, the Agent shall forward a copy thereof, in the form received, to each
Lender pursuant to procedures approved by the Agent.  Notwithstanding anything
contained herein, in every instance the Parent shall be required to provide
paper copies of the certificate required by Section 8.3. to the Agent.  The
Agent shall have no obligation to any of the other parties hereto to request the
delivery of, or to maintain copies of, the documents referred to above.

76


--------------------------------------------------------------------------------



SECTION 8.6.  PUBLIC/PRIVATE INFORMATION.

The Parent and the Borrower will cooperate with the Agent in connection with the
publication of certain materials and/or information provided by or on behalf of
the Parent and the Borrower to the Agent and the Lenders (collectively,
“Information Materials”) pursuant to this Article and will designate Information
Materials (a) that are either available to the public with respect to the
Parent, the Borrower and the other Subsidiaries or any of their respective
securities for purposes of United States federal and state securities laws, as
“Public Information” and (b) that are not Public Information as “Private
Information”, it being understood and agreed that such determination of the
Parent and the Borrower shall be conclusive for the purposes of this Agreement
but shall in no event or for any purpose be deemed to be a determination by the
Parent, the Borrower or any affiliate of the Parent or Borrower or any of their
respective directors, officers, shareholders, agents, employees, counsel or
limited partners, as applicable, that any such information is or is not
“material”.


ARTICLE IX. NEGATIVE COVENANTS

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 12.6., all of the Lenders) shall otherwise consent
in the manner set forth in Section 12.6., each of the Parent and the Borrower,
as applicable, shall comply with the following covenants:


SECTION 9.1.  FINANCIAL COVENANTS.

The Parent shall not permit:

(a)           Maximum Senior Leverage Ratio.  The ratio of (i) Senior
Indebtedness to (ii) Total Asset Value, to exceed 0.60 to 1.00 at any time.

(b)           Minimum Fixed Charge Coverage Ratio.  The ratio of (i) Adjusted
EBITDA for the period of four consecutive fiscal quarters of the Parent most
recently ending to (ii) Fixed Charges for such period, to be less than 1.50 to
1.00 at any time.

(c)           Maximum Secured Indebtedness Ratio.  The ratio of (i) Secured
Indebtedness of the Parent and its Subsidiaries determined on a consolidated
basis to (ii) Total Asset Value, to exceed 0.50 to 1.00 at any time.

(d)           Minimum Senior Unencumbered Leverage Ratio.  The ratio of
(i) Unencumbered Asset Value to (ii) Senior Unsecured Indebtedness of the Parent
and its Subsidiaries determined on a consolidated basis, to be less than 1.67 to
1.00 at any time.

(e)           Minimum Unencumbered Interest Coverage Ratio.  The ratio of
(i) Unencumbered Adjusted NOI for the period of four consecutive fiscal quarters
of the Parent most recently ending to (ii) Unsecured Interest Expense for such
period, to be less than 1.75 to 1.00 at any time.

77


--------------------------------------------------------------------------------


(f)            Minimum Unencumbered Asset Value.  The Unencumbered Asset Value
attributable to Eligible Properties to be less than $1,000,000,000 at any time. 
Until the occurrence of the Reckson Limitation Termination Event, Eligible
Properties owned by any Reckson Party shall be disregarded when determining
compliance with this subsection.

(g)           Minimum Number of Eligible Properties.  The number of Eligible
Properties to be less than 5 at any time.  Until the occurrence of the Reckson
Limitation Termination Event, Eligible Properties owned by any Reckson Party
shall be disregarded when determining compliance with this subsection.

(h)           Maximum Unconsolidated Leverage Ratio.  The ratio of
(i) Indebtedness of Unconsolidated Affiliates to (ii) Unconsolidated Asset
Value, to exceed 0.72 to 1.00 at any time.

(i)            Minimum Net Worth.  Tangible Net Worth at any time to be less
than (i) $2,900,000,000 plus (ii) 75% of the Net Proceeds of all Equity
Issuances effected by the Parent, the Borrower or any Subsidiary after March 31,
2007 (other than Equity Issuances to the Parent, the Borrower or any
Subsidiary).


SECTION 9.2.  RESTRICTED PAYMENTS.

The Parent shall not, and shall not permit any of its Subsidiaries to, declare
or make any Restricted Payment; provided, however, that the Parent and its
Subsidiaries may declare and make the following Restricted Payments so long as
no Default or Event of Default would result therefrom:

(a)           the Borrower may declare and pay cash distributions to the Parent
and other holders of partnership interests in the Borrower with respect to any
fiscal year ending during the term of this Agreement to the extent necessary for
the Parent to distribute, and the Parent may so distribute, cash dividends to
its shareholders in an aggregate amount not to exceed the greater of (i) the
amount required to be distributed for the Parent to remain in compliance with
Section 7.13. or (ii) 95.0% of Funds From Operations;

(b)           the Borrower may declare and pay cash distributions to the Parent
and other holders of partnership interests in the Borrower to the extent
necessary for (x) the Parent to make, and the Parent may make, cash
distributions to its shareholders to the extent necessary to avoid payment of
taxes imposed under Sections 857(b)(1) and 4981 of the Internal Revenue Code and
(y) the Parent to pay any taxes imposed under Sections 857(b)(3), (4), (5), (6)
or (7) of the Internal Revenue Code;

(c)           the Parent, the Borrower or any Subsidiary may acquire the Equity
Interests of a Subsidiary that is not a Wholly Owned Subsidiary;

(d)           a Subsidiary that is not a Wholly Owned Subsidiary may make cash
distributions to holders of Equity Interests issued by such Subsidiary;

(e)           Subsidiaries may pay Restricted Payments to the Parent, the
Borrower or any other Subsidiary; and

78


--------------------------------------------------------------------------------


(f)            the Parent or the Borrower may make open market purchases of the
issued and outstanding common stock of the Parent, and the Borrower may make
distributions to the Parent for the purpose of making the purchases permitted by
this clause.

Notwithstanding the foregoing, but subject to the following sentence, if a
Default or Event of Default exists, (x) the Borrower may only declare and make
cash distributions to the Parent and other holders of partnership interests in
the Borrower with respect to any fiscal year to the extent necessary for the
Parent to distribute, and the Parent may so distribute, an aggregate amount not
to exceed the minimum amount necessary for the Parent to remain in compliance
with Section 7.13. and (y) the Borrower and the Parent may make distributions
referred to in the immediately preceding clause (b).  If a Default or Event of
Default specified in Section 10.1.(a), Section 10.1.(b), Section 10.1.(f) or
Section 10.1.(g) shall exist, or if as a result of the occurrence of any other
Event of Default any of the Obligations have been accelerated pursuant to
Section 10.2.(a), the Parent shall not, and shall not permit any Subsidiary to,
make any Restricted Payments to any Person other than to the Parent or any
Subsidiary.


SECTION 9.3.  INDEBTEDNESS.

The Parent and the Borrower shall not, and shall not permit any Subsidiary or
any other Loan Party to, incur, assume, or otherwise become obligated in respect
of any Indebtedness after the Agreement Date if immediately prior to the
assumption, incurring or becoming obligated in respect thereof, or immediately
thereafter and after giving effect thereto, a Default or Event of Default is or
would be in existence, including without limitation, a Default or Event of
Default resulting from a violation of any of the covenants contained in
Section 9.1.


SECTION 9.4.  CERTAIN PERMITTED INVESTMENTS.

The Parent and the Borrower shall not, and shall not permit any Subsidiary to,
make any Investment in or otherwise own the following items which would cause
the aggregate value of such holdings of the Parent, the Borrower and such other
Subsidiaries to exceed the applicable limits set forth below:

(a)           Investments in Unconsolidated Affiliates and other Persons that
are not Subsidiaries, such that the aggregate value of such Investments
determined in accordance with GAAP exceeds 30.0% of Total Asset Value at any
time;

(b)           Structured Finance Investments, such that the aggregate book value
of all such Structured Finance Investments exceeds 20.0% of Total Asset Value at
any time;

(c)           real property under construction such that the aggregate
Construction Budget for all such real property exceeds 10.0% of Total Asset
Value at any time.

(d)           Properties that are developed but that are not office properties,
such that the value (based on the lower of cost or market price determined in
accordance with GAAP) of all such Properties exceeds 10.0% of Total Asset Value
at any time; and

79


--------------------------------------------------------------------------------


 

(e)           other Investments not otherwise permitted under Section 9.5., such
that the value of all such Investments exceeds 10.0% of Total Asset Value.

In addition to the foregoing limitations, the aggregate value of all of the
items subject to the limitations in the preceding clauses (a) through (e) shall
not exceed 45.0% of Total Asset Value at any time.


SECTION 9.5.  INVESTMENTS GENERALLY.

The Parent and the Borrower shall not, and shall not permit any Subsidiary or
other Loan Party to, directly or indirectly, acquire, make or purchase any
Investment, or permit any Investment of such Person to be outstanding on and
after the Agreement Date, other than the following:

(a)           Investments in Subsidiaries in existence on the Agreement Date and
disclosed on Part I of Schedule 6.1.(b);

(b)           Investments to acquire Equity Interests of a Subsidiary or any
other Person who after giving effect to such acquisition would be a Subsidiary,
so long as in each case immediately prior to such Investment, and after giving
effect thereto, no Default or Event of Default is or would be in existence;

(c)           Investments permitted under Section 9.4.;

(d)           Investments in Cash Equivalents;

(e)           intercompany Indebtedness among the Borrower and its Wholly Owned
Subsidiaries provided that such Indebtedness is permitted by the terms of
Section 9.3.;

(f)            loans and advances to officers and employees for moving,
entertainment, travel and other similar expenses in the ordinary course of
business consistent with past practices.


SECTION 9.6.  LIENS; NEGATIVE PLEDGES; OTHER MATTERS.

(a)           The Parent and the Borrower shall not, and shall not permit any
Subsidiary or other Loan Party to, create, assume, or incur any Lien (other than
Permitted Liens) upon any of its properties, assets, income or profits of any
character whether now owned or hereafter acquired if immediately prior to the
creation, assumption or incurring of such Lien, or immediately thereafter, a
Default or Event of Default is or would be in existence, including without
limitation, a Default or Event of Default resulting from a violation of any of
the covenants contained in Section 9.1.

(b)           The Parent and the Borrower shall not, and shall not permit any
Subsidiary or other Loan Party to, enter into, assume or otherwise be bound by
any Negative Pledge except for a Negative Pledge contained in (i) an agreement
(x) evidencing Indebtedness which the Parent, the Borrower or such Subsidiary
may create, incur, assume, or permit or suffer to exist under Section 9.3.,
(y) which Indebtedness is secured by a Lien permitted to exist under the Loan

80


--------------------------------------------------------------------------------


 

Documents, and (z) which prohibits the creation of any other Lien on only the
property securing such Indebtedness as of the date such agreement was entered
into; (ii)  an agreement relating to the sale of a Subsidiary or assets pending
such sale, provided that in any such case the Negative Pledge applies only to
the Subsidiary or the assets that are the subject of such sale; or (iii) an
agreement relating to Pari Passu Indebtedness.

(c)           The Parent and the Borrower shall not, and shall not permit any
Subsidiary or other Loan Party to, create or otherwise cause or suffer to exist
or become effective any consensual encumbrance or restriction of any kind on the
ability of any Subsidiary (other than an Excluded Subsidiary) to: (i) pay
dividends or make any other distribution on any of such Subsidiary’s capital
stock or other equity interests owned by the Borrower or any Subsidiary;
(ii) pay any Indebtedness owed to the Parent, the Borrower or any Subsidiary;
(iii) make loans or advances to the Parent, the Borrower or any Subsidiary; or
(iv) transfer any of its property or assets to the Parent, the Borrower or any
Subsidiary.


SECTION 9.7.  MERGER, CONSOLIDATION, SALES OF ASSETS AND OTHER ARRANGEMENTS.

The Parent and the Borrower shall not, and shall not permit any Subsidiary or
other Loan Party to: (i) enter into any transaction of merger or consolidation;
(ii) liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution); or (iii) convey, sell, lease, sublease, transfer or otherwise
dispose of, in one transaction or a series of transactions, all or substantially
all of its business or assets, whether now owned or hereafter acquired;
provided, however, that:

(a)           any of the actions described in the immediately preceding
clauses (i) through (iii) may be taken with respect to any Subsidiary or any
other Loan Party (other than the Parent and the Borrower) so long as immediately
prior to the taking of such action, and immediately thereafter and after giving
effect thereto, no Default or Event of Default is or would be in existence;
notwithstanding the foregoing, any such Loan Party (other than the Parent and
the Borrower) may enter into a transaction of merger pursuant to which such Loan
Party is not the survivor of such merger only if (i) the Borrower shall have
given the Agent and the Lenders at least 10 Business Days’ prior written notice
of such merger, such notice to include a certification to the effect that
immediately after and after giving effect to such action, no Default or Event of
Default is or would be in existence; (ii) if the survivor entity is a Material
Subsidiary within 5 Business Days of consummation of such merger, the survivor
entity (if not already a Guarantor) shall have executed and delivered an
assumption agreement in form and substance satisfactory to the Agent pursuant to
which such survivor entity shall expressly assume all of such Loan Party’s
Obligations under the Loan Documents to which it is a party; (iii) within 30
days of consummation of such merger, the survivor entity delivers to the Agent
the following: (A) if the survivor entity is a Material Subsidiary, items of the
type referred to in Sections 5.1.(a)(v) through (viii) with respect to the
survivor entity as in effect after consummation of such merger (if not
previously delivered to the Agent and still in effect), (B) copies of all
documents entered into by such Loan Party or the survivor entity to effectuate
the consummation of such merger, including, but not limited to, articles of
merger and the plan of merger, (C) copies, certified by the Secretary or
Assistant Secretary (or other individual performing similar functions) of such
Loan Party or the survivor entity, of all corporate and shareholder action
authorizing such merger and (D) copies of any filings with the Securities and
Exchange Commission in connection with such merger; and (iv) such Loan Party and
the survivor entity each takes such other action and

 

81


--------------------------------------------------------------------------------


 

delivers such other documents, instruments, opinions and agreements as the Agent
may reasonably request;

(b)           the Parent, the Borrower, its other Subsidiaries and the other
Loan Parties may lease and sublease their respective assets, as lessor or
sublessor (as the case may be), in the ordinary course of their business;

(c)           a Person may merge with and into the Parent or the Borrower so
long as (i) the Parent or the Borrower is the survivor of such merger,
(ii) immediately prior to such merger, and immediately thereafter and after
giving effect thereto, no Default or Event of Default is or would be in
existence, and (iii) the Borrower shall have given the Agent and the Lenders at
least 10 Business Days’ prior written notice of such merger, such notice to
include a certification as to the matters described in the immediately preceding
clause (ii) (except that such prior notice shall not be required in the case of
the merger of a Subsidiary with and into the Borrower or a Subsidiary (other
than the Borrower) with and into the Parent);

(d)           the Parent, the Borrower and each Subsidiary may sell, transfer,
lease or dispose of assets among themselves.


SECTION 9.8.  FISCAL YEAR.

The Parent shall not change its fiscal year from that in effect as of the
Agreement Date.


SECTION 9.9.  MODIFICATIONS TO MATERIAL CONTRACTS.

The Parent and the Borrower shall not, and shall not permit any Subsidiary or
other Loan Party to, enter into any amendment or modification to any Material
Contract which could reasonably be expected to have a Material Adverse Effect.


SECTION 9.10.  MODIFICATIONS OF ORGANIZATIONAL DOCUMENTS.

The Parent and the Borrower shall not, and shall not permit any Loan Party or
other Subsidiary to, amend, supplement, restate or otherwise modify its articles
or certificate of incorporation, by-laws, operating agreement, declaration of
trust, partnership agreement or other applicable organizational document if such
amendment, supplement, restatement or other modification could reasonably be
expected to have a Material Adverse Effect.


SECTION 9.11.  TRANSACTIONS WITH AFFILIATES.

The Parent and the Borrower shall not, and shall not permit any of its
Subsidiaries or any other Loan Party to, permit to exist or enter into, any
transaction (including the purchase, sale, lease or exchange of any property or
the rendering of any service) with any Affiliate (other than a Loan Party),
except transactions in the ordinary course of and pursuant to the reasonable
requirements of the business of the Parent, the Borrower or any of its other
Subsidiaries and upon fair and reasonable terms which are no less favorable to
the Parent, the Borrower or such Subsidiary than would be obtained in a
comparable arm’s length transaction with a Person that is not an Affiliate.

82


--------------------------------------------------------------------------------


 


SECTION 9.12.  ERISA EXEMPTIONS.

The Parent and the Borrower shall not, and shall not permit any Subsidiary to,
permit any of its respective assets to become or be deemed to be “plan assets”
within the meaning of ERISA, the Internal Revenue Code and the respective
regulations promulgated thereunder.


SECTION 9.13.  RECKSON LIMITATIONS.

(a)           Generally.  Notwithstanding anything to the contrary contained in
this Agreement but subject to the immediately following subsection (b), until
the occurrence of the Reckson Limitation Termination Event:

(i)            the Parent and the Borrower shall not, and shall not permit any
Subsidiary or any other Person to, make any Investment in any Reckson Party;

(ii)           the Parent shall not permit any Reckson Party to acquire any
asset (whether by means of a direct purchase, merger or otherwise); and

(iii)          the Parent shall not permit any Reckson Party to (x) convey,
sell, lease, sublease, transfer or otherwise dispose of any Property (other than
leases and subleases of Properties in the ordinary course of business)  that is
not subject to any Lien (other than Permitted Liens of the types described in
clauses (a) through (d) of the definition of Permitted Liens) and is not subject
to a Negative Pledge (such a Property being an “Unencumbered Property”), (y)
incur, assume, or otherwise become obligated in respect of any Indebtedness
secured by a Lien on any Unencumbered Property owned or leased by a Reckson
Party or on any of the Parent’s direct or indirect ownership interest in such
Reckson Party or (z) refinance any Indebtedness in respect of which any Reckson
Party is obligated, unless in the case of any of the preceding clauses (x)
through (z), all Net Cash Proceeds payable to or for the account of any Reckson
Party are paid, or immediately distributed by a Reckson Party, to the Parent or
the Borrower; provided, however, Net Cash Proceeds shall not be required to be
paid to, or distributed to, the Parent or the Borrower to the extent, and only
to the extent, such distribution would result in a Default or Event of Default
(as each such term is defined in the Reckson Indenture).

Notwithstanding the foregoing, (x) the Parent may permit (A) the Equity
Interests of the Subsidiary that holds the note evidencing the loan made to the
respective EATs to finance the acquisition of the Eligible 1031 Properties known
as 810 7th Avenue, New York, New York and 1185 Avenue of the Americas, New York,
New York and (B) title to such Eligible 1031 Properties to be held by a Reckson
Subsidiary, and (y) the Parent or the Borrower may make Investments in Reckson
or the Reckson Subsidiaries but only to the extent that the amount of such
Investments are applied to a corresponding redemption, repurchase or other
retirement of any of the Reckson Notes in a corresponding amount, plus the
payment of applicable fees, expenses and premiums required to effect such
redemption, repurchase or other retirement.

83


--------------------------------------------------------------------------------


 

(b)           Elimination of Limitations.  Upon the occurrence of the Reckson
Limitation Termination Event and at all times thereafter, the limitations of the
immediately preceding subsection (a) shall cease to apply and shall be of no
further force or effect.


ARTICLE X. DEFAULT


SECTION 10.1.  EVENTS OF DEFAULT.

Each of the following shall constitute an Event of Default, whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of Applicable Law or pursuant to any judgment or order of any
Governmental Authority:

(a)           Default in Payment of Principal.  The Borrower shall fail to pay
when due (whether upon demand, at maturity, by reason of acceleration or
otherwise) the principal of any of the Loans, or any Reimbursement Obligation.

(b)           Default in Payment of Interest and Other Obligations.  The
Borrower shall fail to pay when due any interest on any of the Loans or any of
the other payment Obligations owing by the Borrower under this Agreement or any
other Loan Document, or any other Loan Party shall fail to pay when due any
payment Obligation owing by such other Loan Party under any Loan Document to
which it is a party, and such failure shall continue for a period of 5 Business
Days.

(c)           Default in Performance.  (i) The Borrower or the Parent shall fail
to perform or observe any term, covenant, condition or agreement contained in
Section 8.4.(i) or in Article IX. or (ii) the Parent, the Borrower or any other
Loan Party shall fail to perform or observe any term, covenant, condition or
agreement contained in this Agreement or any other Loan Document to which it is
a party and not otherwise mentioned in this Section and in the case of this
clause (ii) only such failure shall continue for a period of 30 days after the
earlier of (x) the date upon which a Responsible Officer of the Borrower, the
Parent or such other Loan Party obtains knowledge of such failure or (y) the
date upon which the Borrower or the Parent has received written notice of such
failure from the Agent.

(d)           Misrepresentations.  Any written statement, representation or
warranty made or deemed made by or on behalf of any Loan Party under this
Agreement or under any other Loan Document, or any amendment hereto or thereto,
or in any other writing or statement at any time furnished or made or deemed
made by or on behalf of any Loan Party to the Agent or any Lender, shall at any
time prove to have been incorrect or misleading, in light of the circumstances
in which made or deemed made, in any material respect when furnished or made or
deemed made.

(e)           Indebtedness Cross-Default; Derivatives Contracts.

(i)            The Parent, the Borrower, any other Subsidiary or any other Loan
Party shall fail to pay when due and payable, within any applicable grace or
cure period, the principal of, or interest on, any Indebtedness (other than the
Loans and Reimbursement Obligations) having an aggregate outstanding principal
amount of $75,000,000 or more (“Material Indebtedness”); or

84


--------------------------------------------------------------------------------


 

(ii)           (x) the maturity of any Material Indebtedness shall have been
accelerated in accordance with the provisions of any indenture, contract or
instrument evidencing, providing for the creation of or otherwise concerning
such Material Indebtedness or (y) any Material Indebtedness shall have been
required to be prepaid or repurchased prior to the stated maturity thereof;

(iii)          any other event shall have occurred and be continuing which
permits any holder or holders of Material Indebtedness, any trustee or agent
acting on behalf of such holder or holders or any other Person, to accelerate
the maturity of any such Material Indebtedness or require any such Material
Indebtedness to be prepaid or repurchased prior to its stated maturity, and all
applicable grace or cure periods shall have expired; or

(iv)          there occurs under any Derivatives Contract an Early Termination
Date (as defined in such Derivatives Contract) resulting from (A) any event of
default under such Derivatives Contract as to which any Loan Party is the
Defaulting Party (as defined in such Derivatives Contract) or (B) any
Termination Event (as so defined) under such Derivatives Contract as to which
any Loan Party is an Affected Party (as so defined) and, in either event, the
Derivatives Termination Value owed by any Loan Party as a result thereof is
$75,000,000 or more and such Loan Party shall fail to pay such Derivatives
Termination Value as and when due.

(f)            Voluntary Bankruptcy Proceeding.  The Parent, the Borrower, any
other Loan Party or any Significant Subsidiary shall:  (i) commence a voluntary
case under the Bankruptcy Code of 1978, as amended, or other federal bankruptcy
laws (as now or hereafter in effect); (ii) file a petition seeking to take
advantage of any other Applicable Laws, domestic or foreign, relating to
bankruptcy, insolvency, reorganization, winding-up, or composition or adjustment
of debts; (iii) consent to, or fail to contest in a timely and appropriate
manner, any petition filed against it in an involuntary case under such
bankruptcy laws or other Applicable Laws or consent to any proceeding or action
described in the immediately following subsection; (iv) apply for or consent to,
or fail to contest in a timely and appropriate manner, the appointment of, or
the taking of possession by, a receiver, custodian, trustee, or liquidator of
itself or of a substantial part of its property, domestic or foreign; (v) admit
in writing its inability to pay its debts as they become due; (vi) make a
general assignment for the benefit of creditors; or (vii) take any action
indicating its consent to, approval of or acquiescence in any of the foregoing.

(g)           Involuntary Bankruptcy Proceeding.  A case or other proceeding
shall be commenced against the Parent, the Borrower, any other Loan Party or any
Significant Subsidiary in any court of competent jurisdiction seeking: 
(i) relief under the Bankruptcy Code of 1978, as amended, or other federal
bankruptcy laws (as now or hereafter in effect) or under any other Applicable
Laws, domestic or foreign, relating to bankruptcy, insolvency, reorganization,
winding-up, or composition or adjustment of debts; or (ii) the appointment of a
trustee, receiver, custodian, liquidator or the like of such Person, or of all
or any substantial part of the assets, domestic or foreign, of such Person, and
such case or proceeding shall continue undismissed or unstayed for a period of
60 consecutive calendar days, or an order granting the remedy or other relief
requested in such case or proceeding against the Parent, the Borrower, such
Significant

85


--------------------------------------------------------------------------------


 

Subsidiary or such other Loan Party (including, but not limited to, an order for
relief under such Bankruptcy Code or such other federal bankruptcy laws) shall
be entered.

(h)           Litigation; Enforceability.  The Parent, the Borrower or any other
Loan Party shall disavow, revoke or terminate (or attempt to terminate) any Loan
Document to which it is a party or shall otherwise challenge or contest in any
action, suit or proceeding in any court or before any Governmental Authority the
validity or enforceability of this Agreement, any Note or any other Loan
Document or this Agreement, any Note, the Guaranty or any other Loan Document
shall cease to be in full force and effect (except as a result of the express
terms thereof).

(i)            Judgment.  A judgment or order for the payment of money or for an
injunction shall be entered against the Parent, the Borrower, any Significant
Subsidiary or any other Loan Party, by any court or other tribunal and (i) such
judgment or order shall continue for a period of 30 days without being paid,
stayed or dismissed through appropriate appellate proceedings and (ii) either
(A) the amount of such judgment or order for which insurance has not been
acknowledged in writing by the applicable insurance carrier (or the amount as to
which the insurer has denied liability) exceeds, individually or together with
all other such outstanding judgments or orders entered against the Parent, the
Borrower, such Subsidiaries and such other Loan Parties, $50,000,000 or (B) in
the case of an injunction or other non-monetary judgment, such judgment could
reasonably be expected to have a Material Adverse Effect.

(j)            Attachment.  A warrant, writ of attachment, execution or similar
process shall be issued against any property of the Parent, the Borrower, any
Significant Subsidiary or any other Loan Party which exceeds, individually or
together with all other such warrants, writs, executions and processes,
$50,000,000 in amount and such warrant, writ, execution or process shall not be
discharged, vacated, stayed or bonded for a period of 30 days; provided,
however, that if a bond has been issued in favor of the claimant or other Person
obtaining such warrant, writ, execution or process, the issuer of such bond
shall execute a waiver or subordination agreement in form and substance
satisfactory to the Agent pursuant to which the issuer of such bond subordinates
its right of reimbursement, contribution or subrogation to the Obligations and
waives or subordinates any Lien it may have on the assets of any Loan Party.

(k)           ERISA.  Any member of the ERISA Group shall fail to pay when due
an amount or amounts aggregating in excess of $20,000,000 which it shall have
become liable to pay under Title IV of ERISA; or notice of intent to terminate a
Plan or Plans having aggregate Unfunded Liabilities in excess of $20,000,000
shall be filed under Title IV of ERISA by any member of the ERISA Group, any
plan administrator or any combination of the foregoing; or the PBGC shall
institute proceedings under Title IV of ERISA to terminate, to impose liability
(other than for premiums under Section 4007 of ERISA) in respect of, or to cause
a trustee to be appointed to administer, any Plan or Plans having aggregate
Unfunded Liabilities in excess of $20,000,000; or a condition shall exist by
reason of which the PBGC would be entitled to obtain a decree adjudicating that
any such Plan must be terminated; or there shall occur a complete or partial
withdrawal from, or a default, within the meaning of Section 4219(c)(5) of
ERISA, with respect to, one or more Multiemployer Plans which could cause one or
more members of the ERISA Group to incur a current payment obligation in excess
of $20,000,000.

86


--------------------------------------------------------------------------------


 

(l)            Loan Documents.  An Event of Default (as defined therein) shall
occur under any of the other Loan Documents (other than the New York Mortgages
and other than the Pledge Agreement).

(m)          Change of Control/Change in Management.

(i)            Any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)), is or becomes the “beneficial owner” (as defined in Rules 13d-3 and
13d-5 under the Exchange Act, except that a Person will be deemed to have
“beneficial ownership” of all securities that such Person has the right to
acquire, whether such right is exercisable immediately or only after the passage
of time), directly or indirectly, of more than 25% of the total voting power of
the then outstanding voting stock of the Parent;

(ii)           During any period of 12 consecutive months ending after the
Agreement Date, individuals who at the beginning of any such 12-month period
constituted the Board of Directors of the Parent (together with any new
directors whose election by such Board or whose nomination for election by the
shareholders of the Parent was approved by a vote of a majority of the directors
then still in office who were either directors at the beginning of such period
or whose election or nomination for election was previously so approved) cease
for any reason to constitute three-fifths of the Board of Directors of the
Parent then in office; or

(iii)          The Parent or a Wholly Owned Subsidiary of the Parent shall cease
to be the sole general partner of the Borrower or shall cease to have the sole
and exclusive power to exercise all management and control over the Borrower.

Notwithstanding anything to the contrary in this Section, (i) the failure of any
Loan Party to perform or observe any term, covenant, condition or agreement
contained in any New York Mortgage or in the Pledge Agreement to which it is a
party shall not constitute a Default or Event of Default and (ii) the occurrence
of a Default or Event of Default (as defined in any New York Mortgage or in the
Pledge Agreement) shall not constitute a Default or Event of Default; provided,
however, the preceding shall in no way limit or impair the rights of the Agent
and the Lenders with respect to any Default or Event of Default resulting from
the failure of any Loan Party to perform or observe the same or any similar
term, covenant, condition or agreement contained in any other Loan Document.


SECTION 10.2.  REMEDIES UPON EVENT OF DEFAULT.

Upon the occurrence of an Event of Default the following provisions shall apply:

(a)           Acceleration; Termination of Facilities.

(i)            Automatic.  Upon the occurrence of an Event of Default specified
in Section 10.1.(f) or 10.1.(g), (A)(i) the principal of, and all accrued
interest on, the Loans and the Notes at the time outstanding, (ii) an amount
equal to the Stated Amount of all Letters of Credit outstanding as of the date
of the occurrence of such Event of Default for

87


--------------------------------------------------------------------------------


 

deposit into the Collateral Account pursuant to Section 10.4. and (iii) all of
the other Obligations of the Borrower, including, but not limited to, the other
amounts owed to the Lenders, the Swingline Lender and the Agent under this
Agreement, the Notes or any of the other Loan Documents shall become immediately
and automatically due and payable by the Borrower without presentment, demand,
protest, or other notice of any kind, all of which are expressly waived by the
Borrower and (B) all of the Commitments, the obligation of the Lenders to make
Revolving Loans, the Swingline Commitment, the obligation of the Swingline
Lender to make Swingline Loans, and the obligation of the Agent to issue Letters
of Credit hereunder, shall all immediately and automatically terminate.

(ii)           Optional.  If any other Event of Default shall exist, the Agent
shall, at the direction of the Requisite Lenders:  (A) declare (1) the principal
of, and accrued interest on, the Loans and the Notes at the time outstanding,
(2) an amount equal to the Stated Amount of all Letters of Credit outstanding as
of the date of the occurrence of such other Event of Default for deposit into
the Collateral Account pursuant to Section 10.4. and (3) all of the other
Obligations, including, but not limited to, the other amounts owed to the
Lenders and the Agent under this Agreement, the Notes or any of the other Loan
Documents to be forthwith due and payable, whereupon the same shall immediately
become due and payable without presentment, demand, protest or other notice of
any kind, all of which are expressly waived by the Borrower and (B) terminate
the Commitments, the Swingline Commitment, the obligation of the Lenders to make
Loans hereunder and the obligation of the Agent to issue Letters of Credit
hereunder.

(b)           Loan Documents.  The Requisite Lenders may direct the Agent to,
and the Agent if so directed shall, exercise any and all of its rights under any
and all of the other Loan Documents.

(c)           Applicable Law.  The Requisite Lenders may direct the Agent to,
and the Agent if so directed shall, exercise all other rights and remedies it
may have under any Applicable Law.

(d)           Appointment of Receiver.  To the extent permitted by Applicable
Law, the Agent and the Lenders shall be entitled to the appointment of a
receiver for the assets and properties of the Borrower and its Subsidiaries,
without notice of any kind whatsoever and without regard to the adequacy of any
security for the Obligations or the solvency of any party bound for its payment,
to take possession of all or any portion of the business operations of the
Borrower and its Subsidiaries and to exercise such power as the court shall
confer upon such receiver.


SECTION 10.3.  ALLOCATION OF PROCEEDS.

If an Event of Default shall exist and maturity of any of the Obligations has
been accelerated, all payments received by the Agent under any of the Loan
Documents, in respect of any principal of or interest on the Obligations or any
other amounts payable by the Borrower hereunder or thereunder, shall be applied
in the following order and priority:

(a)           amounts due the Agent in respect of fees and expenses due under
Section 12.2.;

88


--------------------------------------------------------------------------------


 

(b)           amounts due the Lenders in respect of fees and expenses due under
Section 12.2., pro rata in the amount then due each Lender;

(c)           payments of interest on Swingline Loans;

(d)           payments of interest on all other Loans and Reimbursement
Obligations, to be applied for the ratable benefit of the Lenders;

(e)           payments of principal of Swingline Loans;

(f)            payments of principal of all other Loans, Reimbursement
Obligations and other Letter of Credit Liabilities, to be applied for the
ratable benefit of the Lenders; provided, however, to the extent that any
amounts available for distribution pursuant to this subsection are attributable
to the issued but undrawn amount of an outstanding Letter of Credit, such
amounts shall be paid to the Agent for deposit into the Collateral Account;

(g)           amounts due the Agent and the Lenders pursuant to Sections 11.7.
and 12.9.;

(h)           payment of all other Obligations and other amounts due and owing
by the Borrower and the other Loan Parties under any of the Loan Documents, if
any, to be applied for the ratable benefit of the Lenders; and

(i)            any amount remaining after application as provided above, shall
be paid to the Borrower or whomever else may be legally entitled thereto.


SECTION 10.4.  COLLATERAL ACCOUNT.

(a)           As collateral security for the prompt payment in full when due of
all Letter of Credit Liabilities and the other Obligations, the Borrower hereby
pledges and grants to the Agent, for the ratable benefit of the Agent and the
Lenders as provided herein, a security interest in all of its right, title and
interest in and to the Collateral Account and the balances from time to time in
the Collateral Account (including the investments and reinvestments therein
provided for below).  The balances from time to time in the Collateral Account
shall not constitute payment of any Letter of Credit Liabilities until applied
by the Agent as provided herein.  Anything in this Agreement to the contrary
notwithstanding, funds held in the Collateral Account shall be subject to
withdrawal only as provided in this Section.

(b)           Amounts on deposit in the Collateral Account shall be invested and
reinvested by the Agent in such Cash Equivalents as the Agent shall determine in
its sole discretion.  All such investments and reinvestments shall be held in
the name of and be under the sole dominion and control of the Agent for the
ratable benefit of the Lenders.  The Agent shall exercise reasonable care in the
custody and preservation of any funds held in the Collateral Account and shall
be deemed to have exercised such care if such funds are accorded treatment
substantially equivalent to that which the Agent accords other funds deposited
with the Agent, it being understood that

 

89


--------------------------------------------------------------------------------


 

the Agent shall not have any responsibility for taking any necessary steps to
preserve rights against any parties with respect to any funds held in the
Collateral Account.

(c)           If a drawing pursuant to any Letter of Credit occurs on or prior
to the expiration date of such Letter of Credit, the Borrower and the Lenders
authorize the Agent to use the monies deposited in the Collateral Account and
proceeds thereof to make payment to the beneficiary with respect to such drawing
or the payee with respect to such presentment.

(d)           If an Event of Default exists, the Requisite Lenders may, in their
discretion, at any time and from time to time, instruct the Agent to liquidate
any such investments and reinvestments and apply proceeds thereof to the
Obligations in accordance with Section 10.3.

(e)           So long as no Default or Event of Default exists, and to the
extent amounts on deposit in or credited to the Collateral Account exceed the
aggregate amount of the Letter of Credit Liabilities then due and owing, the
Agent shall, from time to time, at the request of the Borrower, deliver to the
Borrower within 10 Business Days after the Agent’s receipt of such request from
the Borrower, against receipt but without any recourse, warranty or
representation whatsoever, such amount of the credit balances in the Collateral
Account as exceeds the aggregate amount of the Letter of Credit Liabilities at
such time.

(f)            The Borrower shall pay to the Agent from time to time such fees
as the Agent normally charges for similar services in connection with the
Agent’s administration of the Collateral Account and investments and
reinvestments of funds therein.


SECTION 10.5.  PERFORMANCE BY AGENT.

If the Borrower shall fail to perform any covenant, duty or agreement contained
in any of the Loan Documents, the Agent may, with the consent of the Requisite
Lenders, after notice to the Borrower, perform or attempt to perform such
covenant, duty or agreement on behalf of the Borrower after the expiration of
any cure or grace periods set forth herein.  In such event, the Borrower shall,
at the request of the Agent, promptly pay any amount reasonably expended by the
Agent in such performance or attempted performance to the Agent, together with
interest thereon at the applicable Post-Default Rate from the date of such
expenditure until paid.  Notwithstanding the foregoing, neither the Agent nor
any Lender shall have any liability or responsibility whatsoever for the
performance of any obligation of the Borrower under this Agreement or any other
Loan Document.


SECTION 10.6.  RIGHTS CUMULATIVE.

The rights and remedies of the Agent and the Lenders under this Agreement and
each of the other Loan Documents shall be cumulative and not exclusive of any
rights or remedies which any of them may otherwise have under Applicable Law. 
In exercising their respective rights and remedies the Agent and the Lenders may
be selective and no failure or delay by the Agent or any of the Lenders in
exercising any right shall operate as a waiver of it, nor shall any single or
partial exercise of any power or right preclude its other or further exercise or
the exercise of any other power or right.

 

90


--------------------------------------------------------------------------------



 


SECTION 10.7.  RESCISSION OF ACCELERATION BY REQUISITE LENDERS.

If at any time after acceleration of the maturity of the Obligations, the
Borrower shall pay all arrears of interest and all payments on account of
principal of the Obligations which shall have become due otherwise than by
acceleration (with interest on principal and, to the extent permitted by
Applicable Law, on overdue interest, at the rates specified in this Agreement)
and all Events of Default and Defaults (other than nonpayment of principal of
and accrued interest on the Obligations due and payable solely by virtue of
acceleration) shall be remedied or waived to the satisfaction of the Requisite
Lenders, then by written notice to the Borrower, the Requisite Lenders may
elect, in the sole discretion of such Requisite Lenders, to rescind and annul
the acceleration and its consequences; but such action shall not affect any
subsequent Default or Event of Default or impair any right or remedy consequent
thereon.  The provisions of the preceding sentence (a) are intended merely to
bind the Lenders to a decision which may be made at the election of the
Requisite Lenders, (b) are not intended to benefit the Borrower and (c) do not
give the Borrower or any other Loan Party the right to require the Lenders to
rescind or annul any acceleration hereunder, even if the conditions set forth
herein are satisfied.


ARTICLE XI. THE AGENT


SECTION 11.1.  AUTHORIZATION AND ACTION.

Each Lender hereby appoints and authorizes the Agent to take such action as
contractual representative on such Lender’s behalf and to exercise such powers
under this Agreement and the other Loan Documents as are specifically delegated
to the Agent by the terms hereof and thereof, together with such powers as are
reasonably incidental thereto.  Not in limitation of the foregoing or anything
else set forth in this Agreement, each Lender authorizes and directs the Agent
to enter into the Loan Documents for the benefit of the Lenders.  Each Lender
hereby agrees that, except as otherwise set forth herein, any action taken by
the Requisite Lenders in accordance with the provisions of this Agreement or the
Loan Documents, and the exercise by the Requisite Lenders of the powers set
forth herein or therein, together with such other powers as are reasonably
incidental thereto, shall be authorized and binding upon all of the Lenders. 
Nothing herein shall be construed to deem the Agent a trustee or fiduciary for
any Lender or to impose on the Agent duties or obligations other than those
expressly provided for herein.  At the request of a Lender, the Agent will
forward to such Lender copies or, where appropriate, originals of the documents
delivered to the Agent pursuant to this Agreement or the other Loan Documents. 
The Agent will also furnish to any Lender, upon the request of such Lender, a
copy of any certificate or notice furnished to the Agent by the Borrower, any
other Loan Party or any other Affiliate of the Borrower, pursuant to this
Agreement or any other Loan Document not already delivered to such Lender
pursuant to the terms of this Agreement or any such other Loan Document.  As to
any matters not expressly provided for by the Loan Documents (including, without
limitation, enforcement or collection of any of the Obligations), the Agent
shall not be required to exercise any discretion or take any action, but shall
be required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the instructions of the Requisite Lenders
(or all of the Lenders if explicitly required under any other provision of this
Agreement), and such instructions shall be binding upon all Lenders and all
holders of any of the Obligations; provided, however, that, notwithstanding
anything in this Agreement to the contrary, the Agent shall not be required to
take any action which exposes the

91


--------------------------------------------------------------------------------


 

Agent to personal liability or which is contrary to this Agreement or any other
Loan Document or Applicable Law.  Not in limitation of the foregoing, the Agent
shall not exercise any right or remedy it or the Lenders may have under any Loan
Document upon the occurrence of a Default or an Event of Default unless the
Requisite Lenders (or all of the Lenders if explicitly required under any
provision of this Agreement) have so directed the Agent to exercise such right
or remedy.


SECTION 11.2.  AGENT’S RELIANCE, ETC.

Notwithstanding any other provisions of this Agreement or any other Loan
Documents, neither the Agent nor any of its directors, officers, agents,
employees or counsel shall be liable for any action taken or omitted to be taken
by it or them under or in connection with this Agreement or any other Loan
Document, except for its or their own gross negligence or willful misconduct as
determined by a court of competent jurisdiction in a final, non-appealable
judgment.  Without limiting the generality of the foregoing, the Agent: (a) may
treat the payee of any Note as the holder thereof until the Agent receives
written notice of the assignment or transfer thereof signed by such payee and in
form satisfactory to the Agent; (b) may consult with legal counsel (including
its own counsel or counsel for the Borrower or any other Loan Party),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts; (c) makes no
warranty or representation to any Lender or any other Person and shall not be
responsible to any Lender or any other Person for any statements, warranties or
representations made by any Person in or in connection with this Agreement or
any other Loan Document; (d) shall not have any duty to ascertain or to inquire
as to the performance or observance of any of the terms, covenants or conditions
of any of this Agreement or any other Loan Document or the satisfaction of any
conditions precedent under this Agreement or any Loan Document on the part of
the Parent, the Borrower or other Persons (except for the delivery to it of any
certificate or document specifically required to be delivered to it pursuant to
Section 5.1.) or inspect the property, books or records of the Parent, the
Borrower or any other Person; (e) shall not be responsible to any Lender for the
due execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other Loan Document, any other instrument or
document furnished pursuant thereto or any collateral covered thereby or the
perfection or priority of any Lien in favor of the Agent on behalf of the
Lenders in any such collateral; and (f) shall incur no liability under or in
respect of this Agreement or any other Loan Document by acting upon any notice,
consent, certificate or other instrument or writing (which may be by telephone
or telecopy) believed by it to be genuine and signed, sent or given by the
proper party or parties.


SECTION 11.3.  NOTICE OF DEFAULTS.

The Agent shall not be deemed to have knowledge or notice of the occurrence of a
Default or Event of Default unless the Agent has received notice from a Lender
or the Borrower referring to this Agreement, describing with reasonable
specificity such Default or Event of Default and stating that such notice is a
“notice of default.”  If any Lender (excluding the Lender which is also serving
as the Agent) becomes aware of any Default or Event of Default, it shall
promptly send to the Agent such a “notice of default.”  Further, if the Agent
receives such a “notice of default”, the Agent shall give prompt notice thereof
to the Lenders.

 

92


--------------------------------------------------------------------------------


 


SECTION 11.4.  WACHOVIA AS LENDER.

Wachovia, as a Lender, shall have the same rights and powers under this
Agreement and any other Loan Document as any other Lender and may exercise the
same as though it were not the Agent; and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated, include Wachovia in each case in its
individual capacity.  Wachovia and its affiliates may each accept deposits from,
maintain deposits or credit balances for, invest in, lend money to, act as
trustee under indentures of, serve as financial advisor to, and generally engage
in any kind of business with, the Parent, the Borrower, any other Loan Party or
any other affiliate thereof as if it were any other bank and without any duty to
account therefor to the other Lenders.  Further, the Agent and any affiliate may
accept fees and other consideration from the Loan Parties for services in
connection with this Agreement and otherwise without having to account for the
same to the other Lenders.  The Lenders acknowledge that, pursuant to such
activities, Wachovia or its affiliates may receive information regarding the
Parent, the Borrower, other Loan Parties, other Subsidiaries and other
Affiliates (including information that may be subject to confidentiality
obligations in favor of such Person) and acknowledge that the Agent shall be
under no obligation to provide such information to them.


SECTION 11.5.  APPROVALS OF LENDERS.

All communications from the Agent to any Lender requesting such Lender’s
determination, consent, approval or disapproval (a) shall be given in the form
of a written notice to such Lender, (b) shall be accompanied by a description of
the matter or issue as to which such determination, approval, consent or
disapproval is requested, or shall advise such Lender where information, if any,
regarding such matter or issue may be inspected, or shall otherwise describe the
matter or issue to be resolved, (c) shall include, if reasonably requested by
such Lender and to the extent not previously provided to such Lender, written
materials and a summary of all oral information provided to the Agent by the
Parent or the Borrower in respect of the matter or issue to be resolved, and
(d) shall include the Agent’s recommended course of action or determination in
respect thereof.  Each Lender shall reply promptly, but in any event within 10
Business Days (or such lesser or greater period as may be specifically required
under the Loan Documents) of receipt of such communication.  Except as otherwise
provided in this Agreement, unless a Lender shall give written notice to the
Agent that it specifically objects to the recommendation or determination of the
Agent (together with a written explanation of the reasons behind such objection)
within the applicable time period for reply, such Lender shall be deemed to have
conclusively approved of or consented to such recommendation or determination.


SECTION 11.6.  LENDER CREDIT DECISION, ETC.

Each Lender expressly acknowledges and agrees that neither the Agent nor any of
its officers, directors, employees, agents, counsel, attorneys-in-fact or other
affiliates has made any representations or warranties as to the financial
condition, operations, creditworthiness, solvency or other information
concerning the business or affairs of the Parent, the Borrower, any other Loan
Party, any Subsidiary or any other Person to such Lender and that no act by the
Agent hereafter taken, including any review of the affairs of the Parent, the
Borrower, any other Loan Party or any other Subsidiary, shall be deemed to
constitute any such representation or warranty

93


--------------------------------------------------------------------------------


 

by the Agent to any Lender.  Each Lender acknowledges that it has made its own
credit and legal analysis and decision to enter into this Agreement and the
transactions contemplated hereby, independently and without reliance upon the
Agent, any other Lender or counsel to the Agent, or any of their respective
officers, directors, employees and agents, and based on the financial statements
of the Parent, the Borrower, the Subsidiaries or any other Affiliate thereof,
and inquiries of such Persons, its independent due diligence of the business and
affairs of the Parent, the Borrower, the other Loan Parties, the Subsidiaries
and other Persons, its review of the Loan Documents, the legal opinions required
to be delivered to it hereunder, the advice of its own counsel and such other
documents and information as it has deemed appropriate.  Each Lender also
acknowledges that it will, independently and without reliance upon the Agent,
any other Lender or counsel to the Agent or any of their respective officers,
directors, employees and agents, and based on such review, advice, documents and
information as it shall deem appropriate at the time, continue to make its own
decisions in taking or not taking action under the Loan Documents.  Except for
notices, reports and other documents and information expressly required to be
furnished to the Lenders by the Agent under this Agreement or any of the other
Loan Documents, the Agent shall have no duty or responsibility to provide any
Lender with any credit or other information concerning the business, operations,
property, financial and other condition or creditworthiness of the Parent, the
Borrower, any other Loan Party or any other Affiliate thereof which may come
into possession of the Agent, or any of its officers, directors, employees,
agents, attorneys-in-fact or other affiliates.  Each Lender acknowledges that
the Agent’s legal counsel in connection with the transactions contemplated by
this Agreement is only acting as counsel to the Agent and is not acting as
counsel to such Lender.


SECTION 11.7.  INDEMNIFICATION OF AGENT.

Each Lender agrees to indemnify the Agent (to the extent not reimbursed by the
Borrower and without limiting the obligation of the Borrower to do so) pro rata
in accordance with such Lender’s respective Commitment Percentage, from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, reasonable out-of-pocket costs and expenses, or
disbursements of any kind or nature whatsoever which may at any time be imposed
on, incurred by, or asserted against the Agent (in its capacity as Agent but not
as a Lender) in any way relating to or arising out of the Loan Documents, any
transaction contemplated hereby or thereby or any action taken or omitted by the
Agent under the Loan Documents (collectively, “Indemnifiable Amounts”);
provided, however, that no Lender shall be liable for any portion of such
Indemnifiable Amounts to the extent resulting from the Agent’s gross negligence
or willful misconduct as determined by a court of competent jurisdiction in a
final, non-appealable judgment or if the Agent fails to follow the written
direction of the Requisite Lenders (or all of the Lenders if expressly required
hereunder) unless such failure results from the Agent following the advice of
counsel to the Agent of which advice the Lenders have received notice.  Without
limiting the generality of the foregoing but subject to the preceding proviso,
each Lender agrees to reimburse the Agent (to the extent not reimbursed by the
Borrower and without limiting the obligation of the Borrower to do so), promptly
upon demand for its ratable share of any out-of-pocket expenses (including
reasonable counsel fees of the counsel(s) of the Agent’s own choosing) incurred
by the Agent in connection with the preparation, negotiation, execution, or
enforcement of, or legal advice with respect to the rights or responsibilities
of the parties under, the Loan Documents, any suit or action brought by the
Agent to enforce the terms of the Loan Documents and/or collect any Obligations,
any “lender

94


--------------------------------------------------------------------------------


 

liability” suit or claim brought against the Agent and/or the Lenders, and any
claim or suit brought against the Agent, and/or the Lenders arising under any
Environmental Laws.  Such out-of-pocket expenses (including reasonable counsel
fees) shall be advanced by the Lenders on the request of the Agent
notwithstanding any claim or assertion that the Agent is not entitled to
indemnification hereunder upon receipt of an undertaking by the Agent that the
Agent will reimburse the Lenders if it is actually and finally determined by a
court of competent jurisdiction that the Agent is not so entitled to
indemnification.  The agreements in this Section shall survive the payment of
the Loans and all other amounts payable hereunder or under the other Loan
Documents and the termination of this Agreement.  If the Borrower shall
reimburse the Agent for any Indemnifiable Amount following payment by any Lender
to the Agent in respect of such Indemnifiable Amount pursuant to this Section,
the Agent shall share such reimbursement on a ratable basis with each Lender
making any such payment.


SECTION 11.8.  SUCCESSOR AGENT.

The Agent may resign at any time as Agent under the Loan Documents by giving
written notice thereof to the Lenders and the Borrower.  The Agent may be
removed as Agent under the Loan Documents for good cause by the Requisite
Lenders (determined exclusive of the Lender then acting as Agent) upon 30-days’
prior written notice to the Agent.  Upon any such resignation or removal, the
Requisite Lenders (other than the Lender then acting as Agent, in the case of
the removal of the Agent under the immediately preceding sentence) shall have
the right to appoint a successor Agent which appointment shall, provided no
Default or Event of Default exists, be subject to the Borrower’s approval, which
approval shall not be unreasonably withheld or delayed (except that the Borrower
shall, in all events, be deemed to have approved each Lender and its affiliates
as a successor Agent).  If no successor Agent shall have been so appointed in
accordance with the immediately preceding sentence, and shall have accepted such
appointment, within 30 days after the resigning Agent’s giving of notice of
resignation or the Lenders’ removal of the resigning Agent, then the resigning
or removed Agent may, on behalf of the Lenders, appoint a successor Agent, which
shall be a Lender, if any Lender shall be willing to serve, and otherwise shall
be a commercial bank having total combined assets of at least $50,000,000,000. 
Upon the acceptance of any appointment as Agent hereunder by a successor Agent,
such successor Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring or removed Agent, and the
retiring or removed Agent shall be discharged from its duties and obligations
under the Loan Documents.  Such successor Agent shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or shall make other arrangements satisfactory to the current Agent,
in either case, to assume effectively the obligations of the current Agent with
respect to such Letters of Credit.  After any Agent’s resignation or removal
hereunder as Agent, the provisions of this Article XI. shall continue to inure
to its benefit as to any actions taken or omitted to be taken by it while it was
Agent under the Loan Documents.


SECTION 11.9.  TITLED AGENTS.

Each of the Titled Agents in each such respective capacity, assumes no
responsibility or obligation hereunder, including, without limitation, for
servicing, enforcement or collection of any of the Loans, or for any duties as
an agent hereunder for the Lenders.  The titles of “Co-Lead Arranger” “Book
Manager”, “Syndication Agent” and “Co-Documentation Agent” are solely

95


--------------------------------------------------------------------------------


 

honorific and imply no fiduciary responsibility on the part of the Titled Agents
to the Agent, the Borrower or any Lender and the use of such titles does not
impose on the Titled Agents any duties or obligations greater than those of any
other Lender or entitle the Titled Agents to any rights other than those to
which any other Lender is entitled.


ARTICLE XII. MISCELLANEOUS


SECTION 12.1.  NOTICES.

Unless otherwise provided herein, communications provided for hereunder shall be
in writing and shall be mailed, telecopied or delivered as follows:

If to the Borrower:

SL Green Operating Partnership, L.P.

420 Lexington Avenue

New York, New York  10170

Attn:  Chief Financial Officer

Telephone:            (212) 594-2700

Telecopy:              (212) 216-1785

with copies to:

SL Green Operating Partnership, L.P.

420 Lexington Avenue

New York, New York  10170

Attn:  General Counsel

Telephone:            (212) 594-2700

Telecopy:              (212) 216-1785

and to

Clifford Chance US LLP

31 West 52nd Street

New York, New York 10019

Attn: Larry Medvinsky, Esq.

Telephone:            (212) 878-8149

Telecopy:              (212) 878-8375

and to

96


--------------------------------------------------------------------------------


 

Greenberg Traurig, L.L.P.

200 Park Avenue

New York, New York 10166

Attn:  Robert J. Ivanhoe, Esq.

Telephone:            (212) 801-9333

Telecopy:              (212) 801-6400

If to the Agent:

Wachovia Bank, National Association

301 S. College Street, NC0172

Charlotte, North Carolina 28288

Attn:  Rex E. Rudy

Telephone:            (704) 383-6506

Telecopy:              (704) 383-6205

If to a Lender:

To such Lender’s address or telecopy number, as applicable, set forth in its
Administrative Details Form;

or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Section.  All such notices and other communications shall be effective (i) if
mailed, when received; (ii) if telecopied, when transmitted; or (iii) if hand
delivered or sent by overnight courier, when delivered.  Notwithstanding the
immediately preceding sentence, all notices or communications to the Agent or
any Lender under Article II. shall be effective only when actually received. 
Neither the Agent nor any Lender shall incur any liability to the Borrower (nor
shall the Agent incur any liability to the Lenders) for acting upon any
telephonic notice referred to in this Agreement which the Agent or such Lender,
as the case may be, believes in good faith to have been given by a Person
authorized to deliver such notice or for otherwise acting in good faith
hereunder. Failure of a Person designated to get a copy of a notice to receive
such copy shall not affect the validity of notice properly given to any other
Person.


SECTION 12.2.  EXPENSES.

The Borrower agrees (a) to pay or reimburse the Agent and each of the Co-Lead
Arrangers for all of their reasonable out-of-pocket costs and expenses incurred
in connection with the preparation, negotiation and execution of, and any
amendment, supplement or modification to, any of the Loan Documents (including
due diligence expenses and travel expenses relating to closing), and the
consummation of the transactions contemplated thereby, including the reasonable
fees and disbursements of counsel to the Agent and each of the Co-Lead Arrangers
and costs and expenses in connection with the use of IntraLinks, Inc., SyndTrak
or other similar information transmission systems in connection with the Loan
Documents, (b) to pay or reimburse the Agent and the Lenders for all their
reasonable costs and expenses incurred in connection with the enforcement or
preservation of any rights under the Loan Documents,

97


--------------------------------------------------------------------------------


 

including the reasonable fees and disbursements of their respective counsel
(including the allocated fees and expenses of in-house counsel) and any payments
in indemnification or otherwise payable by the Lenders to the Agent pursuant to
the Loan Documents, (c) to pay, and indemnify and hold harmless the Agent and
the Lenders from, any and all recording and filing fees and any and all
liabilities with respect to, or resulting from any failure to pay or delay in
paying, documentary, stamp, excise and other similar taxes, if any, which may be
payable or determined to be payable in connection with the execution and
delivery of any of the Loan Documents, or consummation of any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
any Loan Document and (d) to the extent not already covered by any of the
preceding subsections, to pay or reimburse the Agent and the Lenders for all
their costs and expenses incurred in connection with any bankruptcy or other
proceeding of the type described in Section 10.1.(f) or 10.1.(g), including the
reasonable fees and disbursements of counsel to the Agent and any Lender,
whether such fees and expenses are incurred prior to, during or after the
commencement of such proceeding or the confirmation or conclusion of any such
proceeding.  If the Borrower shall fail to pay any amounts required to be paid
by it pursuant to this Section, the Agent and/or the Lenders may pay such
amounts on behalf of the Borrower and either deem the same to be Loans
outstanding hereunder or otherwise Obligations owing hereunder.


SECTION 12.3.  SETOFF.

Subject to Section 3.3. and in addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, the
Borrower hereby authorizes the Agent, each Lender and each of their respective
affiliates, at any time while an Event of Default exists, without prior notice
to the Borrower or to any other Person, any such notice being hereby expressly
waived, but in the case of a Lender or an affiliate of a Lender subject to
receipt of the prior written consent of the Agent exercised in its sole
discretion, which consent shall not be unreasonably withheld or delayed, to set
off and to appropriate and to apply any and all deposits (general or special,
including, but not limited to, indebtedness evidenced by certificates of
deposit, whether matured or unmatured) and any other indebtedness at any time
held or owing by the Agent, such Lender or any affiliate of the Agent or such
Lender, to or for the credit or the account of the Borrower against and on
account of any of the Obligations, irrespective of whether or not any or all of
the Loans and all other Obligations have been declared to be, or have otherwise
become, due and payable as permitted by Section 10.2., and although such
obligations shall be contingent or unmatured.


SECTION 12.4.  LITIGATION; JURISDICTION; OTHER MATTERS; WAIVERS.

(a)           EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY
BETWEEN OR AMONG THE PARENT, THE BORROWER, THE AGENT OR ANY OF THE LENDERS WOULD
BE BASED ON DIFFICULT AND COMPLEX ISSUES OF LAW AND FACT AND WOULD RESULT IN
DELAY AND EXPENSE TO THE PARTIES.  ACCORDINGLY, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, EACH OF THE LENDERS, THE AGENT, THE PARENT AND THE BORROWER
HEREBY WAIVES ITS RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY
KIND OR NATURE IN ANY COURT OR TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY
OR AGAINST ANY PARTY HERETO ARISING OUT OF THIS

98


--------------------------------------------------------------------------------


 

AGREEMENT, THE NOTES, OR ANY OTHER LOAN DOCUMENT OR BY REASON OF ANY OTHER SUIT,
CAUSE OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG THE PARENT, THE BORROWER,
THE AGENT OR ANY OF THE LENDERS OF ANY KIND OR NATURE RELATING TO ANY OF THE
LOAN DOCUMENTS.

(b)           EACH OF THE PARENT, THE BORROWER, THE AGENT AND EACH LENDER HEREBY
AGREES THAT THE FEDERAL DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK AND
ANY STATE COURT LOCATED IN THE BOROUGH OF MANHATTAN, NEW YORK, NEW YORK, SHALL
HAVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN OR AMONG
THE PARENT, THE BORROWER, THE AGENT OR ANY OF THE LENDERS, PERTAINING DIRECTLY
OR INDIRECTLY TO THIS AGREEMENT, THE LOANS AND LETTERS OF CREDIT, THE NOTES OR
ANY OTHER LOAN DOCUMENT OR TO ANY MATTER ARISING HEREFROM OR THEREFROM.  THE
PARENT, THE BORROWER AND EACH OF THE LENDERS EXPRESSLY SUBMIT AND CONSENT IN
ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR PROCEEDING COMMENCED IN SUCH
COURTS WITH RESPECT TO SUCH CLAIMS OR DISPUTES.  EACH PARTY FURTHER WAIVES ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN
INCONVENIENT FORUM, AND EACH AGREES NOT TO PLEAD OR CLAIM THE SAME.  THE CHOICE
OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING
OF ANY ACTION BY THE AGENT OR ANY LENDER OR THE ENFORCEMENT BY THE AGENT OR ANY
LENDER OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN ANY OTHER APPROPRIATE
JURISDICTION.

(c)           THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY
WITH THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL
CONSEQUENCES THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER
AMOUNTS PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS, THE TERMINATION OR
EXPIRATION OF ALL LETTERS OF CREDIT AND THE TERMINATION OF THIS AGREEMENT.


SECTION 12.5.  SUCCESSORS AND ASSIGNS.

(a)           Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that the
Borrower may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Agent and each Lender and no
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of the
immediately following subsection (b), (ii) by way of participation in accordance
with the provisions of the immediately following subsection (d) or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
the immediately following subsection (f) (and any other attempted assignment or
transfer by any party hereto shall be null and void).  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their

99


--------------------------------------------------------------------------------


 

respective successors and assigns permitted hereby, Participants to the extent
provided in the immediately following subsection (d) and, to the extent
expressly contemplated hereby, the affiliates and the partners, directors,
officers, employees, agents and advisors of the Agent and the Lenders and of
their respective affiliates) any legal or equitable right, remedy or claim under
or by reason of this Agreement.

(b)           Assignments by Lenders.  Any Lender may at any time assign to one
or more Eligible Assignees (an “Assignee”) all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it); provided that any such assignment shall
be subject to the following conditions:

(i)            Minimum Amounts.

(A)          in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and

(B)           in any case not described in the immediately preceding
subsection (A), the aggregate amount of the Commitment (which for this purpose
includes Loans outstanding thereunder) or, if the applicable Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment shall not be less than $10,000,000,
unless each of the Agent and, so long as no Default or Event of Default shall
exist, the Borrower otherwise consents (each such consent not to be unreasonably
withheld or delayed).

(ii)           Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned, except that this clause (ii) shall not apply to rights in respect of a
Bid Rate Loan.

(iii)          Required Consents.  No consent shall be required for any
assignment except to the extent required by clause (i)(B) of this subsection (b)
and, in addition:

(A)          the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) a Default or Event of Default
shall exist at the time of such assignment or (y) such assignment is to a
Lender, an affiliate of a Lender or an Approved Fund; and

(B)           the consent of the Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of a
Commitment if such assignment is to a Person that is not already a Lender with a
Commitment.

 

100


--------------------------------------------------------------------------------


 

(iv)          Assignment and Acceptance.  The parties to each assignment shall
execute and deliver to the Agent an Assignment and Acceptance, together with a
processing and recordation fee of $3,500 for each assignment, and the assignee,
if it is not a Lender, shall deliver to the Agent an Administrative Details
Form.

(v)           No Assignment to Borrower.  No such assignment shall be made to
the Borrower or any of the Borrower’s Affiliates or Subsidiaries.

(vi)          No Assignment to Natural Persons.  No such assignment shall be
made to a natural person.

Subject to acceptance and recording thereof by the Agent pursuant to the
immediately following subsection (c), from and after the effective date
specified in each Assignment and Acceptance made in accordance with this
Section, the assignee thereunder shall be a party to this Agreement and, to the
extent of the interest assigned by such Assignment and Acceptance, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto) but shall continue to be entitled to the benefits of
Sections 4.4., 12.2. and 12.9. and the other provisions of this Agreement and
the other Loan Documents as provided in Section 12.10.  Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this paragraph shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with the immediately following subsection (d).

(c)           Register.  The Agent, acting solely for this purpose as an agent
of the Borrower, shall maintain at the Principal Office a copy of each
Assignment and Acceptance delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts of the Loans owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”).  The entries in the Register shall be conclusive
absent manifest error, and the Borrower, the Agent and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary.  The Register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

(d)           Participations.  Any Lender may at any time, without the consent
of, or notice to, the Borrower or the Agent, sell participations to any Person
(other than a natural person or the Borrower or any of the Borrower’s Affiliates
or Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Agent and the Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement.  Any agreement

101


--------------------------------------------------------------------------------


 

or instrument pursuant to which a Lender sells such a participation shall
provide that such Lender shall retain the sole right to enforce this Agreement
and to approve any amendment, modification or waiver of any  provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver of any provision of any Loan Document described in the
second sentence of Section 12.6. that adversely affects such Participant. 
Subject to the immediately following subsection (e), the Borrower agrees that
each Participant shall be entitled to the benefits of Sections 3.12., 4.1., 4.4.
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section.  Upon request from the
Agent (or from the Borrower through the Agent), a Lender shall notify the Agent
and the Borrower of the sale of any participation hereunder.

(e)           Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Sections 3.12., 4.1. and 4.4. than
the applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent.  A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.12. unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower and the Agent, to comply with Section 3.12. (c) as
though it were a Lender.

(f)            Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(g)           No Registration.  Each Lender agrees that, without the prior
written consent of the Borrower and the Agent, it will not make any assignment
hereunder in any manner or under any circumstances that would require
registration or qualification of, or filings in respect of, any Loan or Note
under the Securities Act or any other securities laws of the United States of
America or of any other jurisdiction.

(h)           Designated Lenders.  Any Lender (each, a “Designating Lender”) may
at any time while the Borrower has been assigned an Investment Grade Rating from
either S&P or Moody’s designate one Designated Lender to fund Bid Rate Loans on
behalf of such Designating Lender subject to the terms of this subsection, and
the provisions in the immediately preceding subsections (b) and (d) shall not
apply to such designation.  No Lender may designate more than one Designated
Lender.  The parties to each such designation shall execute and deliver to the
Agent for its acceptance a Designation Agreement.  Upon such receipt of an
appropriately completed Designation Agreement executed by a Designating Lender
and a designee representing that it is a Designated Lender, the Agent will
accept such Designation Agreement and give prompt notice thereof to the
Borrower, whereupon (i) the Borrower shall execute and deliver to the
Designating Lender a Designated Lender Note payable to the order of the
Designated Lender, (ii) from and after the effective date specified in the
Designation Agreement, the Designated Lender shall become a party to this
Agreement with a right to make Bid Rate

102


--------------------------------------------------------------------------------


 

Loans on behalf of its Designating Lender pursuant to Section 2.2. after the
Borrower has accepted a Bid Rate Loan (or portion thereof) of the Designating
Lender, and (iii) the Designated Lender shall not be required to make payments
with respect to any obligations in this Agreement except to the extent of excess
cash flow of such Designated Lender which is not otherwise required to repay
obligations of such Designated Lender which are then due and payable; provided,
however, that regardless of such designation and assumption by the Designated
Lender, the Designating Lender shall be and remain obligated to the Borrower,
the Agent and the Lenders for each and every of the obligations of the
Designating Lender and its related Designated Lender with respect to this
Agreement, including, without limitation, any indemnification obligations under
Section 11.7. and any sums otherwise payable to the Borrower by the Designated
Lender.  Each Designating Lender shall serve as the administrative agent of the
Designated Lender and shall on behalf of, and to the exclusion of, the
Designated Lender: (i) receive any and all payments made for the benefit of the
Designated Lender and (ii) give and receive all communications and notices and
take all actions hereunder, including, without limitation, votes, approvals,
waivers, consents and amendments under or relating to this Agreement and the
other Loan Documents.  Any such notice, communication, vote, approval, waiver,
consent or amendment shall be signed by the Designating Lender as administrative
agent for the Designated Lender and shall not be signed by the Designated Lender
on its own behalf and shall be binding on the Designated Lender to the same
extent as if signed by the Designated Lender on its own behalf.  The Borrower,
the Agent and the Lenders may rely thereon without any requirement that the
Designated Lender sign or acknowledge the same.  No Designated Lender may assign
or transfer all or any portion of its interest hereunder or under any other Loan
Document, other than assignments to the Designating Lender which originally
designated such Designated Lender.  The Borrower, the Lenders and the Agent each
hereby agrees that it will not institute against any Designated Lender or join
any other Person in instituting against any Designated Lender any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceeding under any
federal or state bankruptcy or similar law, until the later to occur of (x) one
year and one day after the payment in full of the latest maturing commercial
paper note issued by such Designated Lender and (y) the Termination Date.


SECTION 12.6.  AMENDMENTS.

(a)           Except as otherwise expressly provided in this Agreement, any
consent or approval required or permitted by this Agreement or any other Loan
Document to be given by the Lenders may be given, and any term of this Agreement
or of any other Loan Document may be amended, and the performance or observance
by the Borrower or any other Loan Party of any terms of this Agreement or such
other Loan Document or the continuance of any Default or Event of Default may be
waived (either generally or in a particular instance and either retroactively or
prospectively) with, but only with, the written consent of the Requisite Lenders
(and, in the case of an amendment to any Loan Document, the written consent of
each Loan Party a party thereto).

103


--------------------------------------------------------------------------------


 

(b)                                Notwithstanding the foregoing, without the
prior written consent of each Lender adversely affected thereby, no amendment,
waiver or consent shall do any of the following:

(i)            increase the Commitments of the Lenders (except for any increase
in the Commitments effectuated pursuant to Section 2.16.) or subject the Lenders
to any additional obligations;

(ii)           reduce the principal of, or interest rates that have accrued or
that will be charged on the outstanding principal amount of, any Loans or other
Obligations;

(iii)          reduce the amount of any Fees payable hereunder or postpone any
date fixed for payment thereof;

(iv)          modify the definition of the term “Termination Date” (except as
contemplated under Section 2.13.) or otherwise postpone any date fixed for any
payment of any principal of, or interest on, any Loans or any other Obligations
(including the waiver of any Default or Event of Default as a result of the
nonpayment of any such Obligations as and when due), or extend the expiration
date of any Letter of Credit beyond the Termination Date;

(v)           amend or otherwise modify the provisions of Section 3.2.;

(vi)          modify the definition of the term “Requisite Lenders” or otherwise
modify in any other manner the number or percentage of the Lenders required to
make any determinations or waive any rights hereunder or to modify any provision
hereof, including without limitation, any modification of this Section 12.6. if
such modification would have such effect;

(vii)         release any Guarantor from its obligations under the Guaranty
(except as otherwise permitted under Section 7.12.(b)) or release the Borrower
from its obligations under this Agreement and the other Loan Documents;

(viii)        amend or otherwise modify the provisions of Section 2.15.(a); or

(ix)           increase the number of Interest Periods permitted with respect to
Loans under Section 2.6.

(c)           No amendment, waiver or consent, unless in writing and signed by
the Agent, in such capacity, in addition to the Lenders required hereinabove to
take such action, shall affect the rights or duties of the Agent under this
Agreement or any of the other Loan Documents.  Any amendment, waiver or consent
relating to Section 2.3. or the obligations of the Swingline Lender under this
Agreement or any other Loan Document shall, in addition to the Lenders required
hereinabove to take such action, require the written consent of the Swingline
Lender.

(d)           No waiver shall extend to or affect any obligation not expressly
waived or impair any right consequent thereon and any amendment, waiver or
consent shall be effective only in the specific instance and for the specific
purpose set forth therein.  Except as otherwise provided in Section 11.5., no
course of dealing or delay or omission on the part of the Agent or any Lender in
exercising any right shall operate as a waiver thereof or otherwise be
prejudicial thereto.  Any

104


--------------------------------------------------------------------------------


 

Event of Default occurring hereunder shall continue to exist until such time as
such Event of Default is waived in writing in accordance with the terms of this
Section, notwithstanding any attempted cure or other action by any Loan Party or
any other Person subsequent to the occurrence of such Event of Default.  Except
as otherwise explicitly provided for herein or in any other Loan Document, no
notice to or demand upon any Loan Party shall entitle such Loan Party to any
other or further notice or demand in similar or other circumstances.


SECTION 12.7.  NONLIABILITY OF AGENT AND LENDERS.

The relationship between the Borrower and the Lenders and the Agent shall be
solely that of borrower and lender.  Neither the Agent nor any Lender shall have
any fiduciary responsibilities to the Borrower or the Parent and no provision in
this Agreement or in any of the other Loan Documents, and no course of dealing
between or among any of the parties hereto, shall be deemed to create any
fiduciary duty owing by the Agent or any Lender to any Lender, the Borrower, any
Subsidiary or any other Loan Party.  Neither the Agent nor any Lender undertakes
any responsibility to the Borrower or the Parent to review or inform the
Borrower or the Parent of any matter in connection with any phase of the
business or operations of the Borrower or the Parent.


SECTION 12.8.  CONFIDENTIALITY.

The Agent and each Lender shall use reasonable efforts to assure that
information about the Parent, the Borrower, the other Loan Parties and other
Subsidiaries, and the Properties thereof and their operations, affairs and
financial condition, not generally disclosed to the public, which is furnished
to the Agent or any Lender pursuant to the provisions of this Agreement or any
other Loan Document, is used only for the purposes of this Agreement and the
other Loan Documents and shall not be divulged to any Person other than the
Agent, the Lenders, and their respective agents who are actively and directly
participating in the evaluation, administration or enforcement of the Loan
Documents and other transactions between the Agent or such Lender, as
applicable, and the Borrower, but in any event the Agent and the Lenders may
make disclosure: (a) to any of their respective affiliates (provided they shall
agree to keep such information confidential in accordance with the terms of this
Section 12.8.); (b) as reasonably requested by any potential or actual Assignee,
Participant or other transferee in connection with the contemplated transfer of
any Commitment or participations therein as permitted hereunder (provided they
shall agree to keep such information confidential in accordance with the terms
of this Section); (c) as required or requested by any Governmental Authority or
representative thereof or pursuant to legal process or in connection with any
legal proceedings or as otherwise required by Applicable Law or as required or
requested by any nationally recognized rating agency or regulatory or similar
authority including any self-regulatory authority (such as the National
Association of Insurance Commissioners) having or purporting to have
jurisdiction over the Agent or the Lenders; (d) to the Agent’s or such Lender’s
independent auditors and other professional advisors (provided they shall be
notified of the confidential nature of the information); (e) after the happening
and during the continuance of an Event of Default, to any other Person, in
connection with the exercise by the Agent or the Lenders of rights hereunder or
under any of the other Loan Documents; (f) upon Borrower’s prior consent (which
consent shall not be unreasonably withheld), to any contractual counter-parties
to any swap or similar hedging agreement or to any rating agency; and (g) to the
extent such information (x) becomes publicly

105


--------------------------------------------------------------------------------


 

available other than as a result of a breach of this Section actually known to
such Lender to be such a breach or (y) becomes available to the Agent or any
Lender on a nonconfidential basis from a source other than the Borrower or any
Affiliate.  Notwithstanding the foregoing, the Agent and each Lender may
disclose any such confidential information, without notice to the Borrower or
any other Loan Party, to Governmental Authorities in connection with any
regulatory examination of the Agent or such Lender or in accordance with the
regulatory compliance policy of the Agent or such Lender.


SECTION 12.9.  INDEMNIFICATION.

(a)           The Borrower shall and hereby agrees to indemnify, defend and hold
harmless the Agent, each of the Lenders, any affiliate of the Agent or any
Lender, and their respective directors, officers, shareholders, agents,
employees and counsel (each referred to herein as an “Indemnified Party”) from
and against any and all of the following (collectively, the “Indemnified
Costs”):  losses, costs, claims, damages, liabilities, deficiencies, judgments
or reasonable expenses of every kind and nature (including, without limitation,
amounts paid in settlement, court costs and the reasonable fees and
disbursements of counsel incurred in connection with any litigation,
investigation, claim or proceeding or any advice rendered in connection
therewith, but excluding losses, costs, claims, damages, liabilities,
deficiencies, judgments or expenses indemnification in respect of which is
specifically covered by Section 3.12., 4.1. or 4.4. or expressly excluded from
the coverage of such Section 3.12., 4.1. or 4.4.) incurred by an Indemnified
Party in connection with, arising out of, or by reason of, any suit, cause of
action, claim, arbitration, investigation or settlement, consent decree or other
proceeding (the foregoing referred to herein as an “Indemnity Proceeding”) which
is in any way related directly or indirectly to: (i) this Agreement or any other
Loan Document or the transactions contemplated thereby; (ii) the making of any
Loans or issuance of Letters of Credit hereunder; (iii) any actual or proposed
use by the Borrower of the proceeds of the Loans or Letters of Credit; (iv) the
Agent’s or any Lender’s entering into this Agreement; (v) the fact that the
Agent and the Lenders have established the credit facility evidenced hereby in
favor of the Borrower; (vi) the fact that the Agent and the Lenders are
creditors of the Borrower and have or are alleged to have information regarding
the financial condition, strategic plans or business operations of the Parent,
the Borrower and the Subsidiaries; (vii) the fact that the Agent and the Lenders
are material creditors of the Borrower and are alleged to influence directly or
indirectly the business decisions or affairs of the Parent, the Borrower and the
Subsidiaries or their financial condition; (viii) the exercise of any right or
remedy the Agent or the Lenders may have under this Agreement or the other Loan
Documents; (ix) any civil penalty or fine assessed by the OFAC against, and all
reasonable costs and expenses (including counsel fees and disbursements)
incurred in connection with defense thereof by, the Agent or any Lender as a
result of conduct of the Borrower, any other Loan Party or any Subsidiary that
violates a sanction enforced by the OFAC; or (x) any violation or non-compliance
by the Parent, the Borrower or any Subsidiary of any Applicable Law (including
any Environmental Law) including, but not limited to, any Indemnity Proceeding
commenced by (A) the Internal Revenue Service or state taxing authority or
(B) any Governmental Authority or other Person under any Environmental Law,
including any Indemnity Proceeding commenced by a Governmental Authority or
other Person seeking remedial or other action to cause the Borrower or its
Subsidiaries (or its respective properties) (or the Agent and/or the Lenders as
successors to the Borrower) to be in compliance with such Environmental Laws,
whether or not such Indemnity Proceeding relates in any way to a New

106


--------------------------------------------------------------------------------


 

York Mortgage; provided, however, that the Borrower shall not be obligated to
indemnify any Indemnified Party for (A) any acts or omissions of such
Indemnified Party in connection with matters described in this subsection to the
extent arising from the gross negligence or willful misconduct of such
Indemnified Party, as determined by a court of competent jurisdiction in a
final, non-appealable judgment or (B) Indemnified Costs to the extent arising
directly out of or resulting directly from claims of one or more Indemnified
Parties against another Indemnified Party.

(b)           The Borrower’s indemnification obligations under this Section
12.9. shall apply to all Indemnity Proceedings arising out of, or related to,
the foregoing whether or not an Indemnified Party is a named party in such
Indemnity Proceeding.  In this regard, this indemnification shall cover all
Indemnified Costs of any Indemnified Party in connection with any deposition of
any Indemnified Party or compliance with any subpoena (including any subpoena
requesting the production of documents).  This indemnification shall, among
other things, apply to any Indemnity Proceeding commenced by other creditors of
the Borrower or any Subsidiary, any shareholder of the Borrower or any
Subsidiary (whether such shareholder(s) are prosecuting such Indemnity
Proceeding in their individual capacity or derivatively on behalf of the
Borrower), any account debtor of the Borrower or any Subsidiary or by any
Governmental Authority. If indemnification is to be sought hereunder by an
Indemnified Party, then such Indemnified Party shall notify the Borrower of the
commencement of any Indemnity Proceeding; provided, however, that the failure to
so notify the Borrower shall not relieve the Borrower from any liability that it
may have to such Indemnified Party pursuant to this Section 12.9.

(c)           This indemnification shall apply to any Indemnity Proceeding
arising during the pendency of any bankruptcy proceeding filed by or against the
Borrower and/or any Subsidiary.

(d)           An Indemnified Party may conduct its own investigation and defense
of, and may formulate its own strategy with respect to, any Indemnity Proceeding
covered by this Section and, as provided above, all Indemnified Costs incurred
by such Indemnified Party shall be reimbursed by the Borrower.  No action taken
by legal counsel chosen by an Indemnified Party in investigating or defending
against any such Indemnity Proceeding shall vitiate or in any way impair the
obligations and duties of the Borrower hereunder to indemnify and hold harmless
each such Indemnified Party; provided, however, that if (i) the Borrower is
required to indemnify an Indemnified Party pursuant hereto and (ii) the Borrower
has provided evidence reasonably satisfactory to such Indemnified Party that the
Borrower has the financial wherewithal to reimburse such Indemnified Party for
any amount paid by such Indemnified Party with respect to such Indemnity
Proceeding, such Indemnified Party shall not settle or compromise any such
Indemnity Proceeding without the prior written consent of the Borrower (which
consent shall not be unreasonably withheld or delayed). Notwithstanding the
foregoing, an Indemnified Party may settle or compromise any such Indemnity
Proceeding without the prior written consent of the Borrower where (x) no
monetary relief is sought against such Indemnified Party in such Indemnity
Proceeding or (y) there is an allegation of a violation of law by such
Indemnified Party.

107


--------------------------------------------------------------------------------


 

(e)           If and to the extent that the obligations of the Borrower under
this Section are unenforceable for any reason, the Borrower hereby agrees to
make the maximum contribution to the payment and satisfaction of such
obligations which is permissible under Applicable Law.

(f)            The Borrower’s obligations under this Section shall survive any
termination of this Agreement and the other Loan Documents and the payment in
full in cash of the Obligations, and are in addition to, and not in substitution
of, any other of their obligations set forth in this Agreement or any other Loan
Document to which it is a party.


SECTION 12.10.  TERMINATION; SURVIVAL.

At such time as (a) all of the Commitments have been terminated, (b) all Letters
of Credit have terminated or expired (other than Letters of Credit the
expiration dates of which extend beyond the Termination Date as permitted under
Section 2.4.(b) and in respect of which the Borrower has satisfied the
requirements of such Section), (c) none of the Lenders nor the Swingline Lender
is obligated any longer under this Agreement to make any Loans and (d) all
Obligations (other than obligations which survive as provided in the following
sentence) have been paid and satisfied in full, this Agreement shall terminate. 
The indemnities to which the Agent, the Lenders and the Swingline Lender are
entitled under the provisions of Sections 3.12., 4.1., 4.4., 11.7., 12.2. and
12.9. and any other provision of this Agreement and the other Loan Documents,
and the provisions of Section 12.4., shall continue in full force and effect and
shall protect the Agent, the Lenders and the Swingline Lender
(i) notwithstanding any termination of this Agreement, or of the other Loan
Documents, against events arising after such termination as well as before and
(ii) at all times after any such party ceases to be a party to this Agreement
with respect to all matters and events existing on or prior to the date such
party ceased to be a party to this Agreement.


SECTION 12.11.  SEVERABILITY OF PROVISIONS.

Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective only to the extent
of such prohibition or unenforceability without invalidating the remainder of
such provision or the remaining provisions or affecting the validity or
enforceability of such provision in any other jurisdiction.


SECTION 12.12.  GOVERNING LAW.

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.


SECTION 12.13.  PATRIOT ACT.

The Lenders and the Agent each hereby notifies the Borrower that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)), it is required to obtain, verify and record information
that identifies the Borrower, which information includes the name and address of
the Borrower and other information that will allow such Lender or the Agent, as
applicable, to identify the Borrower in accordance with such Act.

108


--------------------------------------------------------------------------------


 


SECTION 12.14.  COUNTERPARTS.

This Agreement and any amendments, waivers, consents or supplements may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed an original, but all of which counterparts together shall constitute but
one and the same instrument.


SECTION 12.15.  OBLIGATIONS WITH RESPECT TO LOAN PARTIES.

The obligations of the Parent and the Borrower to direct or prohibit the taking
of certain actions by the other Loan Parties as specified herein shall be
absolute and not subject to any defense the Parent or the Borrower may have that
the Parent or the Borrower does not control such Loan Parties.


SECTION 12.16.  LIMITATION OF LIABILITY.

Neither the Agent nor any Lender, nor any affiliate, officer, director,
employee, attorney, or agent of the Agent or any Lender shall have any liability
with respect to, and each of the Parent and the Borrower hereby waives,
releases, and agrees not to sue any of them upon, any claim for any special,
indirect, incidental, or consequential damages suffered or incurred by the
Parent or the Borrower in connection with, arising out of, or in any way related
to, this Agreement or any of the other Loan Documents, or any of the
transactions contemplated by this Agreement or any of the other Loan Documents. 
Each of the Parent and the Borrower hereby waives, releases, and agrees not to
sue the Agent or any Lender or any of the Agent’s or any Lender’s affiliates,
officers, directors, employees, attorneys, or agents for punitive damages in
respect of any claim in connection with, arising out of, or in any way related
to, this Agreement or any of the other Loan Documents, or any of the
transactions contemplated by this Agreement or financed hereby.


SECTION 12.17.  ENTIRE AGREEMENT.

This Agreement, the Notes, and the other Loan Documents referred to herein
embody the final, entire agreement among the parties hereto and supersede any
and all prior commitments, agreements, representations, and understandings,
whether written or oral, relating to the subject matter hereof and thereof and
may not be contradicted or varied by evidence of prior, contemporaneous, or
subsequent oral agreements or discussions of the parties hereto.  There are no
oral agreements among the parties hereto.


SECTION 12.18.  CONSTRUCTION.

The Parent, the Borrower, the Agent and each Lender acknowledge that each of
them has had the benefit of legal counsel of its own choice and has been
afforded an opportunity to review this Agreement and the other Loan Documents
with its legal counsel and that this Agreement and the other Loan Documents
shall be construed as if jointly drafted by the Parent, the Borrower, the Agent
and each Lender.

109


--------------------------------------------------------------------------------


 


SECTION 12.19.  NEW YORK MORTGAGES.

(a)           Generally.  The parties hereto acknowledge and agree that the
Agent and the Lenders are accepting and will accept the benefits of the New York
Mortgages as an accommodation to the Parent and the Borrower.

(b)           Release of New York Mortgages. Notwithstanding any other provision
of this Agreement or any other Loan Document to the contrary, including without
limitation, Section 12.6., (i) upon the Borrower’s written request and at the
Borrower’s sole cost and expense, the Agent shall release any or all of the New
York Mortgages or assign any or all of the New York Mortgages to any Person
requested by the Borrower (any such assignment to be without recourse or
warranty whatsoever) and (ii) the Agent may in its discretion, and shall at the
direction of the Requisite Lenders, release any or all of the New York Mortgages
so long as the Agent shall have given the Borrower written notice at least 5
days’ prior to any such release; provided, however, the Agent shall not be
required to give any such prior notice to the Borrower if the Agent, in its sole
discretion, has determined that delay of such release would be detrimental to
the Agent or the Lenders.

(c)           Indemnity. Not in limitation of any of the Borrower’s obligations
under Section 12.2. or 12.9., the Borrower shall and hereby agrees to indemnify,
defend and hold harmless the Agent, each Lender and each other Indemnified Party
from and against any and all losses, costs, claims, damages, liabilities,
deficiencies, judgments or expenses of every kind and nature (including, without
limitation, amounts paid in settlement, court costs and the fees and
disbursements of counsel incurred in connection with any litigation,
investigation, claim or proceeding or any advice rendered in connection
therewith) incurred by an Indemnified Party in connection with, arising out of,
or by reason of, any Indemnity Proceeding which is in any way related directly
or indirectly to the failure of any Person to pay any recording tax payable
pursuant to N.Y. Tax Law, Ch. 60, Art. 11, Sec. 253 et seq. or other Applicable
Laws of the State of New York or any political subdivision of such State.

(d)                                Assignment of New York Mortgages.  In
connection with the Agent’s and each of the Lender’s acceptance of the benefits
of a New York Mortgage, the Borrower shall cause to be delivered to the Agent
each of the following, in form and substance satisfactory to the Agent:

(i)            an assignment of the Indebtedness secured by such New York
Mortgage executed and delivered by each holder of such Indebtedness;

(ii)           the originals (or if not available, copies) of each outstanding
promissory note evidencing such Indebtedness, duly endorsed to the order of the
Agent);

(iii)          a copy of such New York Mortgage, including all amendments
thereto, showing all recording information thereon certified as true, correct
and complete by an authorized officer of the Borrower;

(iv)          an assignment of such New York Mortgage executed by each holder of
such Indebtedness (or an authorized agent acting on behalf of each such holder);

110


--------------------------------------------------------------------------------


 

(v)           a modification to such New York Mortgage executed by the
applicable Loan Parties, such modification, among other things, to modify such
New York Mortgage to provide that it secures such principal amounts of the
Obligations as corresponds to the principal amount of Loans advanced hereunder
in connection with the assignment of such New York Mortgage to the Agent;

(vi)          a copy of any environmental assessment report on the Property
subject to such New York Mortgage available to the Borrower, and if reasonably
requested by the Agent, reliance letters from the environmental engineering
firms performing such assessments addressed to the Agent and the Lenders;
provided, however, if such a reliance letter is not provided, the Agent and the
Lenders shall have no obligation to accept an assignment of such New York
Mortgage; and

(viii)        such other documents, agreements and instruments as the Agent on
behalf of the Lenders may reasonably request.

(e)           The Borrower represents and warrants that none of the properties
encumbered by the New York Mortgages are located in areas determined by the
Federal Emergency Management Agency to have special flood hazards.


SECTION 12.20.  1221 AVENUE OF THE AMERICAS.

1221 Avenue of the Americas shall be deemed to be an Identified Property, but
only so long as the following conditions are satisfied:

(a)           1221 Avenue of the Americas shall be owned by Rock-Green, Inc., a
New York corporation;

(b)           the Pledge Agreement shall be in full force and effect and no
“Event of Default” under, and as defined in, the Pledge Agreement shall exist;
and

(c)           except for clauses (b) and (d)(ii) of the definition of “Eligible
Property”, 1221 Avenue of the Americas is an Eligible Property.

If any of the foregoing conditions shall at any time cease to be satisfied, then
1221 Avenue of the Americas shall immediately cease to be deemed an Identified
Property.


SECTION 12.21.  NO NOVATION; EFFECT OF AMENDMENT AND RESTATEMENT.

THE PARTIES HERETO HAVE ENTERED INTO THIS AGREEMENT SOLELY TO AMEND AND RESTATE
THE TERMS OF THE EXISTING CREDIT AGREEMENT.  THE PARTIES DO NOT INTEND THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY TO BE, AND THIS AGREEMENT AND
THE TRANSACTIONS CONTEMPLATED HEREBY SHALL NOT BE CONSTRUED TO BE, A NOVATION OF
ANY OF THE OBLIGATIONS OWING BY THE BORROWER OR THE PARENT UNDER OR IN
CONNECTION WITH THE EXISTING CREDIT AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS
(AS DEFINED IN THE EXISTING

111


--------------------------------------------------------------------------------


 

CREDIT AGREEMENT).  THE AMENDMENT AND RESTATEMENT OF THE EXISTING CREDIT
AGREEMENT EFFECTED BY THIS AGREEMENT SHALL BE EFFECTIVE AS OF THE EFFECTIVE DATE
AND SHALL HAVE PROSPECTIVE EFFECT ONLY.

[Signatures on Following Pages]

112


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Amended and Restated
Credit Agreement to be executed by their authorized officers all as of the day
and year first above written.

 

SL GREEN OPERATING PARTNERSHIP, L.P.

 

 

 

 

 

 

 

 

By:

/s/ Gregory F. Hughes

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

SL GREEN REALTY CORP.

 

 

 

 

 

 

 

 

By:

/s/ Gregory F. Hughes

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

[Signatures Continued on Next Page]


--------------------------------------------------------------------------------


 

[Signature Page to Amended and Restated Credit Agreement

with SL Green Operating Partnership, L.P.]

 

 

WACHOVIA BANK, NATIONAL ASSOCIATION, as Agent, as a Lender and as Swingline
Lender

 

 

 



 

By:

/s/ Robert P. MacGregor

 

 

 

 

Name:

Robert P. MacGregor

 

 

 

 

Title:

Vice President

 

 

[Signatures Continued on Next Page]


--------------------------------------------------------------------------------


 

[Signature Page to Amended and Restated Credit Agreement

with SL Green Operating Partnership, L.P.]

 

KEYBANK NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Meredith H. Houseworth

 

 

 

Name:

Meredith H. Houseworth

 

 

 

Title:

Vice President

 

 

[Signatures Continued on Next Page]


--------------------------------------------------------------------------------


 

[Signature Page to Amended and Restated Credit Agreement

with SL Green Operating Partnership, L.P.]

 

EUROHYPO AG, NEW YORK BRANCH

 

 

 

 

 

 

 

 

By:

/s/ Robert D. Gominiak

 

 

 

 

Name:

Robert D. Gominiak

 

 

 

 

Title:

Director

 

 

 

 

 

 

By:

/s/ Stephen Cox

 

 

 

 

Name:

Stephen Cox

 

 

 

 

Title:

Director

 

 

[Signatures Continued on Next Page]


--------------------------------------------------------------------------------


 

[Signature Page to Amended and Restated Credit Agreement

with SL Green Operating Partnership, L.P.]

 

 

ING REAL ESTATE FINANCE (USA) LLC

 

 

 

 

 

 

 

 

By:

/s/ Michael Shields

 

 

 

 

Name:

Michael Shields

 

 

 

 

Title:

Vice President

 

 

[Signatures Continued on Next Page]


--------------------------------------------------------------------------------


 

[Signature Page to Amended and Restated Credit Agreement

with SL Green Operating Partnership, L.P.]

 

BANK OF AMERICA, N.A.

 

 

 

 

 

 

 

 

By:

/s/ Stephen B. Carlson

 

 

 

 

Name:

Stephen B. Carlson

 

 

 

 

Title:

Vice President

 

 

[Signatures Continued on Next Page]


--------------------------------------------------------------------------------


 

[Signature Page to Amended and Restated Credit Agreement

with SL Green Operating Partnership, L.P.]

 

THE BANK OF NEW YORK

 

 

 

 

 

 

 

 

By:

/s/ Scott Detraglia

 

 

 

 

Name:

Scott Detraglia

 

 

 

 

Title:

Vice President

 

 

[Signatures Continued on Next Page]


--------------------------------------------------------------------------------


 

[Signature Page to Amended and Restated Credit Agreement

with SL Green Operating Partnership, L.P.]

 

CITICORP NORTH AMERICA, INC.

 

 

 

 

 

 

 

 

By:

/s/ Niraj R. Shah

 

 

 

 

Name:

Niraj R. Shah

 

 

 

 

Title:

Vice President

 

 

[Signatures Continued on Next Page]


--------------------------------------------------------------------------------


 

[Signature Page to Amended and Restated Credit Agreement

with SL Green Operating Partnership, L.P.]

 

DEUTSCHE BANK TRUST COMPANY AMERICAS

 

 

 

 

 

 

 

 

By:

/s/ J. T. Johnston Coe

 

 

 

 

Name:

J. T. Johnston Coe

 

 

 

 

Title:

Managing Director

 

 

 

 

 

 

By:

/s/ Linda Wang

 

 

 

 

Name:

Linda Wang

 

 

 

 

Title:

Director

 

 

[Signatures Continued on Next Page]


--------------------------------------------------------------------------------


 

[Signature Page to Amended and Restated Credit Agreement

with SL Green Operating Partnership, L.P.]

 

JPMORGAN CHASE BANK, NA

 

 

 

 

 

 

 

 

By:

/s/ Marc E. Costantino

 

 

 

 

Name:

Marc E. Costantino

 

 

 

 

Title:

Executive Director

 

 

[Signatures Continued on Next Page]


--------------------------------------------------------------------------------


 

[Signature Page to Amended and Restated Credit Agreement

with SL Green Operating Partnership, L.P.]

 

THE BANK OF NOVA SCOTIA

 

 

 

 

 

By:

/s/ R. H. Boese

 

 

 

 

Name:

R. H. Boese

 

 

 

 

Title:

Managing Director

 

 

[Signatures Continued on Next Page]


--------------------------------------------------------------------------------


 

[Signature Page to Amended and Restated Credit Agreement

with SL Green Operating Partnership, L.P.]

 

FORTIS CAPITAL CORP.

 

 

 

 

 

By:

/s/ Barry Chung

 

 

 

 

Name:

Barry Chung

 

 

 

 

Title:

Senior Vice President

 

 

 

 

 

 

By:

/s/ Alan Krouk

 

 

 

 

Name:

Alan Krouk

 

 

 

 

Title:

Managing Director

 

 

[Signatures Continued on Next Page]


--------------------------------------------------------------------------------


 

[Signature Page to Amended and Restated Credit Agreement

with SL Green Operating Partnership, L.P.]

 

LANDESBANK HESSEN-THURINGEN

 

 

GIROZENTRALE

 

 

 

 

 

 

 

 

By:

/s/ James E. Mirman

 

 

 

 

Name:

James E. Mirman

 

 

 

 

Title:

Senior Vice President, Real Estate Finance

 

 

 

 

 

 

By:

/s/ Robert W. Becker

 

 

 

 

Name:

Robert W. Becker

 

 

 

 

Title:

Senior Vice President, Real Estate Fianance

 

 

[Signatures Continued on Next Page]


--------------------------------------------------------------------------------


 

[Signature Page to Amended and Restated Credit Agreement

with SL Green Operating Partnership, L.P.]

 

LASALLE BANK NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Robert Goeckel

 

 

 

 

Name:

Robert Goeckel

 

 

 

 

Title:

First Vice President

 

 

[Signatures Continued on Next Page]


--------------------------------------------------------------------------------


 

[Signature Page to Amended and Restated Credit Agreement

with SL Green Operating Partnership, L.P.]

 

LEHMAN BROTHERS COMMERCIAL BANK

 

 

 

 

 

 

 

 

By:

/s/ Brian McNany

 

 

 

 

Name:

Brian McNany

 

 

 

 

Title:

Authorized Signatory

 

 

[Signatures Continued on Next Page]


--------------------------------------------------------------------------------


 

[Signature Page to Amended and Restated Credit Agreement

with SL Green Operating Partnership, L.P.]

 

MERRILL LYNCH BANK USA

 

 

 

 

 

By:

/s/ Louis Alder

 

 

 

 

Name:

Louis Alder

 

 

 

 

Title:

Director

 

 

[Signatures Continued on Next Page]


--------------------------------------------------------------------------------


[Signature Page to Amended and Restated Credit Agreement

with SL Green Operating Partnership, L.P.]

 

MORGAN STANLEY BANK

 

 

 

 

By:

/s/ DANIEL TWENGE

 

 

 

Name:

Daniel Twenge

 

 

 

Title:

Authorized Signatory

 

 

[Signatures Continued on Next Page]


--------------------------------------------------------------------------------


 

[Signature Page to Amended and Restated Credit Agreement

with SL Green Operating Partnership, L.P.]

 

NATIXIS, New York Branch

 

 

 

 

By:

/s/ NATALIE TROJAN

 

 

 

Name:

Natalie Trojan

 

 

 

Title:

Director, Real Estate Finance

 

 

 

By:

/s/ TIMOTHEE DELPONT

 

 

 

Name:

Timothee Delpont

 

 

 

Title:

Associate, Real Estate Finance

 

 

[Signatures Continued on Next Page]


--------------------------------------------------------------------------------


 

[Signature Page to Amended and Restated Credit Agreement

with SL Green Operating Partnership, L.P.]

 

BANK OF CHINA, NEW YORK BRANCH

 

 

 

 

By:

/s/ XIAOJING LI

 

 

 

Name:

Xiaojing Li

 

 

 

Title:

General Manager

 

 

[Signatures Continued on Next Page]


--------------------------------------------------------------------------------


 

[Signature Page to Amended and Restated Credit Agreement

with SL Green Operating Partnership, L.P.]

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

 

 

 

 

By:

/s/ JAMES T. TAYLOR

 

 

 

Name:

James T. Taylor

 

 

 

Title:

Vice President

 

 

[Signatures Continued on Next Page]


--------------------------------------------------------------------------------


 

[Signature Page to Amended and Restated Credit Agreement

with SL Green Operating Partnership, L.P.]

 

CHANG HWA COMMERCIAL BANK, LTD. NEW
YORK BRANCH

 

 

 

 

By:

/s/ JIM C. Y. CHEN

 

 

 

Name:

Jim C. Y. Chen

 

 

 

Title:

V.P. & General Manager

 

 

[Signatures Continued on Next Page]


--------------------------------------------------------------------------------


 

[Signature Page to Amended and Restated Credit Agreement

with SL Green Operating Partnership, L.P.]

 

EMIGRANT REALTY FINANCE LLC

 

 

 

 

By:

/s/ RUSSELL T. WYMAN

 

 

 

Name:

Russell T. Wyman

 

 

 

Title:

Vice President

 

 

[Signatures Continued on Next Page]


--------------------------------------------------------------------------------


 

[Signature Page to Amended and Restated Credit Agreement

with SL Green Operating Partnership, L.P.]

 

FIRST COMMERCIAL BANK, NEW YORK AGENCY

 

 

 

 

By:

/s/ BRUCE M. J. JU

 

 

 

Name:

Bruce M. J. Ju

 

 

 

Title:

SVP & General Manager

 

 

[Signatures Continued on Next Page]


--------------------------------------------------------------------------------


 

[Signature Page to Amended and Restated Credit Agreement

with SL Green Operating Partnership, L.P.]

 

MEGA INTERNATIONAL COMMERCIAL BANK CO.,
LTD. NEW YORK BRANCH

 

 

 

 

By:

/s/ TSANG-PEI HSU

 

 

 

Name:

Tsang-Pei Hsu

 

 

 

Title:

VP & DGM

 

 

[Signatures Continued on Next Page]


--------------------------------------------------------------------------------


 

[Signature Page to Amended and Restated Credit Agreement

with SL Green Operating Partnership, L.P.]

 

PNC BANK, NATIONAL ASSOCIATION

 

 

 

 

By:

/s/ BRIAN P. KELLY

 

 

 

Name:

Brian P. Kelly

 

 

 

Title:

Vice President

 

 

[Signatures Continued on Next Page]


--------------------------------------------------------------------------------


 

[Signature Page to Amended and Restated Credit Agreement

with SL Green Operating Partnership, L.P.]

 

UNION BANK OF CALIFORNIA, N.A.

 

 

 

 

By:

/s/ JACK KISSENE

 

 

 

Name:

Jack Kissene

 

 

 

Title:

Vice President

 

 

[Signatures Continued on Next Page]


--------------------------------------------------------------------------------


 

[Signature Page to Amended and Restated Credit Agreement

with SL Green Operating Partnership, L.P.]

 

BANK OF TAIWAN, NEW YORK AGENCY

 

 

 

 

By:

/s/ EUNICE SHIOU-JSU YEH

 

 

 

Name:

Eunice Shiou-Jsu Yeh

 

 

 

Title:

SVP & General Manager

 

 

[Signatures Continued on Next Page]


--------------------------------------------------------------------------------


 

[Signature Page to Amended and Restated Credit Agreement

with SL Green Operating Partnership, L.P.]

 

THE NORTHERN TRUST CO.

 

 

 

 

By:

/s/ ROBERT W. WIARDA

 

 

 

Name:

Robert W. Wiarda

 

 

 

Title:

Vice President

 

 

[Signatures Continued on Next Page]


--------------------------------------------------------------------------------


 

[Signature Page to Amended and Restated Credit Agreement

with SL Green Operating Partnership, L.P.]

 

THE BANK OF EAST ASIA, LIMITED, LOS ANGELES
BRANCH

 

 

 

 

By:

/s/ DAVID LOH

 

 

 

Name:

David Loh

 

 

 

Title:

EVP-Chief Lending Officer

 

 

 

By:

/s/ VICTOR LI

 

 

 

Name:

Victor Li

 

 

 

Title:

General Manager

 

 

[Signatures Continued on Next Page]


--------------------------------------------------------------------------------


 

[Signature Page to Amended and Restated Credit Agreement

with SL Green Operating Partnership, L.P.]

 

HUA NAN COMMERCIAL BANK, LTD.

 

 

 

 

By:

/s/ HENRY HSIEH

 

 

 

Name:

Henry Hsieh

 

 

 

Title:

Assistant Vice President

 

 

[Signatures Continued on Next Page]


--------------------------------------------------------------------------------


 

[Signature Page to Amended and Restated Credit Agreement

with SL Green Operating Partnership, L.P.]

 

E. SUN COMMERCIAL BANK LTD., LOS ANGELES
BRANCH

 

 

 

 

By:

/s/ BENJAMIN LIN

 

 

 

Name:

Benjamin Lin

 

 

 

Title:

EVP & General Manager

 

 

[Signatures Continued on Next Page]


--------------------------------------------------------------------------------


 

[Signature Page to Amended and Restated Credit Agreement

with SL Green Operating Partnership, L.P.]

 

TAIPEI FUBON COMMERCIAL BANK, NEW YORK
AGENCY

 

 

 

 

By:

/s/ SOPHIA JING

 

 

 

Name:

Sophia Jing

 

 

 

Title:

FVP & General Manager

 

 


--------------------------------------------------------------------------------